Exhibit 10.3

 

EXECUTION COUNTERPART

 

CAPITAL ONE FINANCIAL CORPORATION

 

CAPITAL ONE BANK

 

CAPITAL ONE, F.S.B.

 

CAPITAL ONE BANK (EUROPE) PLC

 

--------------------------------------------------------------------------------

 

$750,000,000

 

CREDIT AGREEMENT

 

Dated as of June 29, 2004

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

as Book Manager and Lead Arranger

 

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

CITIBANK, N.A.,

CREDIT SUISSE FIRST BOSTON,

DEUTSCHE BANK AG, NEW YORK BRANCH,

LEHMAN COMMERCIAL PAPER INC.,

MORGAN STANLEY BANK and

WACHOVIA BANK, NATIONAL ASSOCIATION

as Syndication Agents

 

JPMORGAN CHASE BANK

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

SECTION 1. Definitions and Accounting Matters

   1

1.01 Certain Defined Terms

   1

1.02 Accounting Terms and Determinations

   20

1.03 Currencies and Types of Loans

   21

1.04 EMU

   21

SECTION 2. Commitments, Loans, and Prepayments

   22

2.01 Syndicated Loans

   22

2.02 Borrowings of Syndicated Loans

   23

2.03 Money Market Loans

   23

2.04 Changes of Commitments

   28

2.05 Fees

   28

2.06 Lending Offices

   29

2.07 Several Obligations; Remedies Independent

   29

2.08 Evidence of Debt

   30

2.09 Prepayments

   31

2.10 Increases in Commitments

   31

2.11 Undertaking of COB

   33

2.12 Extensions of Commitments

   34

SECTION 3. Payments of Principal and Interest

   36

3.01 Repayment of Loans

   36

3.02 Interest

   36

SECTION 4. Payments; Pro Rata Treatment; Computations; Etc.

   37

4.01 Payments

   37

4.02 Pro Rata Treatment

   38

4.03 Computations

   38

4.04 Minimum Amounts

   38

4.05 Certain Notices

   39

4.06 Non-Receipt of Funds by the Administrative Agent

   39

4.07 Sharing of Payments, Etc.

   40

SECTION 5. Yield Protection, Etc.

   41

5.01 Additional Costs

   41

5.02 Limitation on Types of Loans

   44

5.03 Illegality; Agreed Alternative Currencies

   44

5.04 Treatment of Affected Loans

   45

5.05 Compensation

   45

5.06 Taxes

   46

5.07 Replacement of Lenders

   49

 

Credit Agreement

 



--------------------------------------------------------------------------------

SECTION 6. Conditions Precedent

   49

6.01 Conditions to Effectiveness

   49

6.02 Initial and Subsequent Loans

   51

SECTION 7. Representations and Warranties

   52

7.01 Corporate Existence

   52

7.02 Financial Condition

   52

7.03 Litigation

   52

7.04 No Breach

   52

7.05 Action

   53

7.06 Approvals

   53

7.07 Use of Credit

   53

7.08 ERISA

   53

7.09 Taxes

   53

7.10 Investment Company Act

   54

7.11 Public Utility Holding Company Act

   54

7.12 Environmental Matters

   54

7.13 True and Complete Disclosure

   54

SECTION 8. Covenants

   55

8.01 Financial Statements Etc.

   55

8.02 Litigation

   59

8.03 Existence, Etc.

   60

8.04 Insurance

   61

8.05 Prohibition of Fundamental Changes

   61

8.06 Limitation on Liens

   62

8.07 Financial Covenants

   63

8.08 Regulatory Capital

   63

8.09 Lines of Business

   64

8.10 Use of Proceeds

   64

SECTION 9. Events of Default

   64

SECTION 10. The Administrative Agent

   68

10.01 Appointment, Powers and Immunities

   68

10.02 Reliance by Administrative Agent

   69

10.03 Defaults

   69

10.04 Rights as a Lender

   70

10.05 Indemnification

   70

10.06 Non-Reliance on Administrative Agent and Other Lenders

   70

10.07 Failure to Act

   71

10.08 Resignation or Removal of Administrative Agent

   71

10.09 Co-Agents; Etc.

   71

 

Credit Agreement

 

ii



--------------------------------------------------------------------------------

SECTION 11. Miscellaneous

   72

11.01 Waiver

   72

11.02 Notices

   72

11.03 Expenses, Etc.

   73

11.04 Amendments, Etc.

   73

11.05 Successors and Assigns

   74

11.06 Assignments and Participations

   75

11.07 Survival

   77

11.08 Captions

   78

11.09 Counterparts

   78

11.10 Governing Law; Submission to Jurisdiction

   78

11.11 Waiver of Jury Trial

   78

11.12 Treatment of Certain Information; Confidentiality

   78

11.13 Judgment Currency

   79

11.14 USA PATRIOT Act

   80

 

SCHEDULE 2.01

   —    Commitments

SCHEDULE 7.03

   —    Certain Litigation

 

EXHIBIT A-1

   —    Form of Note

EXHIBIT A-2

   —    Form of Money Market Note

EXHIBIT B-1

   —    Form of Opinion of Clifford Chance, special U.S. counsel to the       
   Borrowers

EXHIBIT B-2

   —    Form of Opinion of Clifford Chance, special English counsel to the
Borrowers

EXHIBIT B-3

   —    Form of Opinion of John G. Finneran, Jr., Esq., or Frank R. Borchert
III,           Esq., counsel to the Borrowers

EXHIBIT C

   —    Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP, special       
   New York counsel to JPMorgan

EXHIBIT D

   —    Form of Notice of Borrowing of Syndicated Loans

EXHIBIT E

   —    Form of Money Market Quote Request

EXHIBIT F

   —    Form of Money Market Quote

EXHIBIT G

   —    Form of Confidentiality Agreement

EXHIBIT H

   —    Form of Assignment and Assumption

EXHIBIT I

   —    Form of Commitment Increase Letter

EXHIBIT J

   —    Form of Drawing Certificate

 

Credit Agreement

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 29, 2004 among:

 

CAPITAL ONE FINANCIAL CORPORATION, a corporation organized under the laws of the
State of Delaware (“COFC”);

 

CAPITAL ONE BANK, a bank organized under the laws of the Commonwealth of
Virginia (“COB”);

 

CAPITAL ONE, F.S.B., a Federal savings bank organized under the laws of the
United States of America (“FSB”);

 

CAPITAL ONE BANK (EUROPE) PLC, a corporation organized under the laws of England
(“COBE”; each of COFC, COB, FSB and COBE is herein referred to as a “Borrower”
and, collectively, as the “Borrowers”);

 

each lender that is a signatory hereto identified under the caption “LENDERS” on
the signature pages hereto and each lender that becomes a “Lender” after the
date hereof pursuant to Section 11.06(b) hereof (individually, a “Lender” and,
collectively, the “Lenders”); and

 

JPMORGAN CHASE BANK, as agent for the Lenders (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).

 

The Borrowers have requested that the Lenders agree to make loans to them in an
aggregate amount, subject to Section 2.10 hereof, up to but not exceeding
$750,000,000 at any one time outstanding, to be used for general corporate
purposes, and the Lenders and the Administrative Agent are willing to make such
loans, on and subject to the terms and conditions provided herein.

 

Accordingly, the parties hereto hereby agree as follows:

 

SECTION 1. Definitions and Accounting Matters.

 

1.01 Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):

 

“Administrative Agent’s Account” shall mean (a) in respect of (i) Dollars, the
account of the Administrative Agent most recently designated by the
Administrative Agent for such purpose by notice to the Lenders, (ii) Pounds
Sterling, account number 36254290, maintained by JPMorgan with J.P. Morgan
Europe Limited, London SWIFT CHASGB22, Sort Code: 40-52-06C, or (iii) Euro,
account number 6001600037, maintained by JPMorgan with JPMorgan Chase Bank,
Frankfurt, SWIFT CHASDEFX, Favour: J.P. Morgan Europe Limited,

 

Credit Agreement

 



--------------------------------------------------------------------------------

London SWIFT CHASGB22, or (b) any other account in respect of any Alternative
Currency as the Administrative Agent shall designate in a notice to the
Borrowers and the Lenders.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly or indirectly controls, or is under common control with, or is
controlled by, the specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise). Notwithstanding the foregoing, (a) no individual shall be an
Affiliate of a specified Person solely by reason of his or her being a director,
officer or employee of such specified Person or any of its Subsidiaries and (b)
a Person and its Subsidiaries shall not be Affiliates of one another.

 

“Agreed Alternative Currency” shall mean, at any time, either of Euros and
Pounds Sterling, so long as at such time, (a) such currency is dealt with in the
London interbank deposit market, (b) such currency is freely transferable and
convertible into Dollars in the London foreign exchange market and (c) no
central bank or other governmental authorization in the country of issue of such
currency is required to permit use of such currency by any Lender for making any
Loan hereunder and/or to permit the relevant Borrower to borrow and repay the
principal thereof and to pay the interest thereon, unless such authorization has
been obtained.

 

“Alternative Currency” shall mean, at any time, any Agreed Alternative Currency
and any other currency (other than Dollars) so long as at such time, (a) such
currency is dealt with in the London interbank deposit market, (b) such currency
is freely transferable and convertible into Dollars in the London foreign
exchange market and (c) no central bank or other governmental authorization in
the country of issue of such currency is required to permit use of such currency
by any Lender for making any Loan hereunder and/or to permit the relevant
Borrower to borrow and repay the principal thereof and to pay the interest
thereon, unless such authorization has been obtained.

 

Credit Agreement

 

2



--------------------------------------------------------------------------------

“Applicable Facility Fee Percentage”, “Applicable Margin” with respect to Base
Rate Loans, “Applicable Margin” with respect to Eurocurrency Loans and
“Applicable Utilization Fee Percentage” shall mean, for any day, the respective
rate per annum set forth in the table below opposite the Rating Level prevailing
on such day under the caption “Applicable Facility Fee Percentage”, “Applicable
Margin with respect to Base Rate Loans” “Applicable Margin with respect to
Eurocurrency Loans” or “Applicable Utilization Fee Percentage”, as the case may
be:

 

Rating Level

--------------------------------------------------------------------------------

   Applicable Facility Fee
Percentage


--------------------------------------------------------------------------------

   

Applicable

Margin with respect to
Eurocurrency Loans

--------------------------------------------------------------------------------

    Applicable Margin with
respect to Base Rate Loans


--------------------------------------------------------------------------------

    Applicable Utilization Fee
Percentage


--------------------------------------------------------------------------------

 

Rating Level 1

   0.100 %   0.400 %   0.000 %   0.125 %

Rating Level 2

   0.125 %   0.500 %   0.000 %   0.125 %

Rating Level 3

   0.150 %   0.600 %   0.000 %   0.125 %

Rating Level 4

   0.175 %   0.800 %   0.000 %   0.250 %

Rating Level 5

   0.225 %   1.000 %   0.250 %   0.250 %

Rating Level 6

   0.350 %   1.375 %   0.750 %   0.500 %

Rating Level 7

   0.500 %   1.750 %   1.250 %   0.500 %

 

Each change in the Applicable Facility Fee Percentage, Applicable Margin with
respect to Eurocurrency Loans, Applicable Margin with respect to Base Rate Loans
and the Applicable Utilization Fee Percentage resulting from a change in the
Debt Rating shall become effective on the date of announcement or publication by
the relevant Rating Agency of a change in the Debt Rating or, in the absence of
such announcement or publication, on the effective date of such change.

 

With respect to any utilization fee payable under Section 2.05(b) hereof, the
Applicable Utilization Fee Percentage on any date of determination shall be
computed by reference to the Rating Level of the Borrower having outstanding
borrowings on such day, weighted proportionately to the aggregate outstanding
principal amount of such borrowings by the respective Borrowers.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type and
Currency of Loan, the “Lending Office” of such Lender (or of an affiliate of
such Lender) designated for such Type and Currency of Loan in its Administrative
Questionnaire or such other offices of such Lender (or of an affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrowers as the office by which its Loans of such Type and Currency are
to be made and maintained.

 

Credit Agreement

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an assignment and assumption agreement
entered into by a Lender and an assignee (with the consent of any Person whose
consent is required by Section 11.06(b) hereof), and accepted by the
Administrative Agent, in the form of Exhibit H or any other form approved by the
Administrative Agent.

 

“Average”, as used in Section 2.05 hereof with respect to the aggregate
outstanding principal amount of any Loans or the aggregate amount of any
Commitments, shall mean, for any Computation Period, the average aggregate
outstanding principal amount of such Loans or the average aggregate amount of
such Commitments, as the case may be, over such Computation Period (excluding
the last day of such Computation Period).

 

“Bank Regulatory Authority” shall mean the Board of Governors of the Federal
Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance
Corporation, the FSA and all other relevant bank regulatory authorities
(including, without limitation, relevant state bank regulatory authorities)
having jurisdiction over a Borrower.

 

“Bankruptcy Code” shall mean the Federal Bankruptcy Code of 1978, as amended
from time to time.

 

“Base Rate” shall mean, for any day, a rate per annum equal to the higher of (a)
the Federal Funds Rate for such day plus 1/2 of 1% and (b) the Prime Rate for
such day. Each change in any interest rate provided for herein based upon the
Base Rate resulting from a change in the Base Rate shall take effect at the time
of such change in the Base Rate.

 

“Base Rate Loans” shall mean Syndicated Loans that bear interest at rates based
upon the Base Rate.

 

“Basic Documents” shall mean this Agreement and the Notes.

 

“Basle Accord” shall mean the proposals for risk-based capital framework
described by the Basle Committee on Banking Regulations and Supervisory
Practices in its paper entitled “International Convergence of Capital
Measurement and Capital Standards” dated July 1988, as amended, modified and
supplemented and in effect from time to time or any replacement thereof.

 

“Business Day” shall mean any day (a) on which commercial banks are not
authorized or required to close in New York City or London, (b) if such day
relates to the giving of notices or quotes in connection with a LIBOR Auction in
respect of a Loan denominated in Dollars or to a borrowing of, a payment or
prepayment of principal of or interest on, or the Interest Period for, a
Eurocurrency Loan or LIBOR Market Loan denominated in Dollars or a notice by a
Borrower with respect to any such borrowing, payment, prepayment or Interest
Period, that is also a day on which dealings in Dollar deposits are carried out
in the London interbank market, (c) if such day relates to the giving of notices
or quotes in connection with a LIBOR Auction in respect of a Loan denominated in
an Alternative Currency other than the Euro or to a borrowing of, a payment or
prepayment of principal of or interest on, or the Interest

 

Credit Agreement

 

4



--------------------------------------------------------------------------------

Period for, a Eurocurrency Loan or LIBOR Market Loan denominated in an
Alternative Currency other than the Euro or a notice by a Borrower with respect
to any such borrowing, payment, prepayment or Interest Period, that is also a
day on which commercial banks and foreign exchange markets settle payments in
the Principal Financial Center for the Currency in which such Loan is
denominated and (d) if such day relates to the giving of notices or quotes in
connection with a LIBOR Auction in respect of a Loan denominated in Euros or to
a borrowing of, a payment or prepayment of principal of or interest on, or the
Interest Period for, a Eurocurrency Loan or LIBOR Market Loan denominated in
Euros, or a notice by a Borrower with respect to any such borrowing, payment,
prepayment or Interest Period, that is also a TARGET Business Day.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“COFC Cumulative Equity Proceeds” shall mean, as of any date of determination,
the aggregate amount of all cash received on or prior to such date of
determination by COFC and its Subsidiaries in respect of any Equity Issuance
effected after March 31, 2004, net of expenses incurred by COFC and its
Subsidiaries in connection therewith.

 

“COFC Cumulative Net Income” shall mean, as of any date of determination, the
aggregate net operating income of COFC and its consolidated Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
for each fiscal quarter of COFC (a) commencing with the fiscal quarter ended
June 30, 2004 and (b) ending with the fiscal quarter most recently ended on or
prior to such date of determination; provided that COFC Cumulative Net Income
shall be determined exclusive of any fiscal quarter of COFC for which the net
operating income of COFC and its consolidated Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) is less than
zero.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans, as such commitment may be (a) reduced from time to time
pursuant to Section 2.04 hereof, (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.06 hereof,
(c) increased pursuant to Section 2.10 hereof or extended from time to time
pursuant to Section 2.12 hereof. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Commitments is $750,000,000.

 

Credit Agreement

 

5



--------------------------------------------------------------------------------

“Commitment Increase Date” shall have the meaning assigned to such term in
Section 2.10(b) hereof.

 

“Commitment Increase Letter” shall have the meaning assigned to such term in
Section 2.10(b) hereof.

 

“Commitment Termination Date” shall mean June 29, 2007, as may be extended
pursuant to Section 2.12 hereof; provided that if any such day is not a Business
Day, then the Commitment Termination Date shall be the immediately preceding
Business Day.

 

“Computation Period” shall mean, with respect to any utilization fee payable
under Section 2.05(b) hereof, (a) the period from and including the date hereof
to and including the first day on which such utilization fee is payable under
Section 2.05(c) hereof and (b) thereafter, each period from and including the
last day of the immediately preceding Computation Period to and including the
next succeeding day on which such utilization fee is payable under Section
2.05(c) hereof.

 

“Currency” shall mean Dollars or any Alternative Currency.

 

“Debt Rating” shall mean, as of any date of determination thereof and with
respect to any Borrower, the ratings most recently published by the Rating
Agencies relating to the unsecured, unsupported senior long-term debt
obligations of such Borrower; provided that (a) the Debt Rating on any date of
determination with respect to FSB or COBE shall be deemed to be the higher of
(i) the Debt Rating on such date applicable to FSB or COBE, respectively, and
(ii) the Debt Rating on such date applicable to COB, (b) if a rating is not at
any time assigned by a Rating Agency to the unsecured, unsupported senior
long-term debt obligations of COFC, the rating assigned to such obligations by
such Rating Agency shall be deemed to be one rating subcategory below the rating
assigned by such Rating Agency to the unsecured, unsupported senior long-term
debt obligations of COB and (c) if a rating is not at any time assigned by at
least two Rating Agencies to the unsecured, unsupported senior long-term debt
obligations of COB, the Debt Rating of COB will be deemed to fall in Rating
Level 7.

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

“Defaulting Lender” shall have the meaning assigned to such term in Section
11.04 hereof.

 

“Delinquency Ratio” shall mean, on any date and with respect to COFC, the ratio
of (a) all Past Due Receivables with respect to COFC on such date to (b) the
aggregate amount of all Managed Receivables with respect to COFC on such date.

 

“Dollar Equivalent” shall mean, with respect to any Loan denominated in an
Alternative Currency, the amount of Dollars that would be required to purchase
the amount of the Alternative Currency of such Loan on the date such Loan is
requested (or, in the case of

 

Credit Agreement

 

6



--------------------------------------------------------------------------------

Money Market Loans, the date of the related Money Market Quote Request) or (with
respect to any determination made under Section 2.01(c) hereof) on the date of
any determination referred to in said Section, based upon the arithmetic mean
(rounded upwards, if necessary, to the nearest four decimal places), as
determined by the Administrative Agent, of the spot selling rate at which the
Reference Lenders offer to sell such Alternative Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m. London time for
delivery two Business Days later.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Double Leverage Ratio” shall mean, on any date, the ratio of (a) the sum of (i)
Intangibles (other than goodwill) with respect to COFC on such date plus (ii)
the aggregate investment of COFC on such date in the capital stock of its
Subsidiaries as reported pursuant to Section 8.01(a) or 8.01(b) hereof
(including COFC’s interest in undistributed earnings of its Subsidiaries), to
(b) Net Worth on such date.

 

“Effective Date” shall mean the first date on which the Administrative Agent
notifies the Borrowers and the initial Lenders that all of the conditions set
forth in Section 6.01 hereof have been satisfied.

 

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union, as amended and in effect from time to time.

 

“EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency, being
in part the implementation of the third stage of EMU.

 

“Environmental Laws” shall mean any and all present and future Federal, state,
local and foreign laws, rules or regulations, and any orders or decrees, in each
case as now or hereafter in effect, relating to the regulation or protection of
the environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes
into the indoor or outdoor environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or toxic or
hazardous substances or wastes.

 

“Equity Issuance” shall mean (a) any issuance or sale by COFC or any of its
Subsidiaries of (i) any of its capital stock, (ii) any warrants or options
exercisable in respect of its capital stock (other than any capital stock of
COFC or any warrants or options to purchase any capital stock of COFC that are
issued to directors, officers or employees of COFC or any of its Subsidiaries
pursuant to employee benefit plans established in the ordinary course of
business, or any capital stock of COFC issued upon the exercise of any such
warrants or options) or (iii) any other security or instrument representing an
equity interest (or the right to obtain any equity interest) in COFC or any of
its Subsidiaries or (b) the receipt by COFC or any of its Subsidiaries from any
Person not a shareholder of COFC of any capital contribution (whether or not
evidenced by any equity security issued by the recipient of such contribution);
provided that

 

Credit Agreement

 

7



--------------------------------------------------------------------------------

Equity Issuance shall not include (i) any such issuance or sale by any
Subsidiary of COFC to COFC or any Wholly Owned Subsidiary of COFC or (ii) any
capital contribution by COFC or any Wholly Owned Subsidiary of COFC to any
Subsidiary of COFC.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which any Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which any
Borrower is a member.

 

“Euro” shall mean the single currency of Participating Member States of the
European Union.

 

“Eurocurrency Loans” shall mean Syndicated Loans that bear interest at rates
based on rates referred to in the definition of “Fixed Base Rate” in this
Section 1.01.

 

“Eurocurrency Rate” shall mean, for any Eurocurrency Loan for the Interest
Period therefor, a rate per annum (rounded upwards, if necessary, to the nearest
four decimal places) determined by the Administrative Agent to be equal to the
Fixed Base Rate for such Loan for such Interest Period.

 

“Events of Default” shall have the meaning assigned to such term in Section 9
hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Excluded Representations” shall mean the representations and warranties made in
(a) the last sentence of Section 7.02 hereof and (b) Section 7.03 hereof (but
only insofar as the representation and warranty in Section 7.03 hereof relates
to proceedings that could have a Material Adverse Effect of the type referred to
clause (a), (b) or (e) of the definition thereof in this Section 1.01, but not
of the type referred to in clause (c) or (d) of the definition thereof in this
Section 1.01).

 

“Existing Credit Agreements” shall mean, collectively, (i) the Credit Agreement
dated as of May 5, 2003, as heretofore amended, among COB, FSB, COFC, COBE, the
lenders party thereto and JPMorgan Chase Bank, as Administrative Agent, and (ii)
the Multicurrency Credit Agreement made on 11 August 2000 among COFC, COB,
certain financial institutions and Barclays Bank plc, as Agent.

 

“FDIA” shall mean the Federal Deposit Insurance Act, as amended from time to
time.

 

Credit Agreement

 

8



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if such rate is not so published for any
Business Day, the Federal Funds Rate for such Business Day shall be the average
rate charged to JPMorgan on such Business Day on such transactions as determined
by the Administrative Agent.

 

“Fixed Base Rate” shall mean, with respect to any Fixed Rate Loan denominated in
any Currency for the Interest Period therefor, the rate for deposits in such
Currency for a period comparable to such Interest Period which appears on Page
3750 of the Telerate Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in such Currency
in the London interbank market) as of 11:00 a.m., London time, on the day that
is two London Banking Days preceding the first day of such Interest Period;
provided that, if such rate does not appear on the relevant Telerate Service
Page, the “Fixed Base Rate” shall be the arithmetic mean (rounded upwards, if
necessary, to the nearest four decimal places), as determined by the
Administrative Agent, of the rates per annum quoted by the respective Reference
Lenders at approximately 11:00 a.m. London time (or as soon thereafter as
practicable) on the day that is two London Banking Days prior to (or in the case
of a Fixed Rate Loan denominated in Euros, on such other date as is customary in
the relevant interbank market) the first day of such Interest Period for the
offering by the respective Reference Lenders to leading banks in the London
interbank market of deposits denominated in such Currency having a term
comparable to such Interest Period and in an amount comparable to the principal
amount of such Fixed Rate Loan to be made by the respective Reference Lenders.
If any Reference Lender is not participating in any Fixed Rate Loans during the
Interest Period therefor, the Fixed Base Rate for such Loans for such Interest
Period shall be determined by reference to the amount of such Loans that such
Reference Lender would have made or had outstanding had it been participating in
such Loan; provided that in the case of any LIBOR Market Loan, the Fixed Base
Rate for such Loan shall be determined with reference to deposits of $25,000,000
(or its equivalent in any Alternative Currency). If any Reference Lender does
not timely furnish such information for determination of any Fixed Base Rate,
the Administrative Agent shall determine such Fixed Base Rate on the basis of
the information timely furnished by the remaining Reference Lenders.

 

“Fixed Rate Loans” shall mean Eurocurrency Loans and, for the purposes of the
definition of “Fixed Base Rate” in this Section 1.01 and in Section 5 hereof,
LIBOR Market Loans.

 

Credit Agreement

 

9



--------------------------------------------------------------------------------

“Foreign Currency Equivalent” shall mean, with respect to any amount in Dollars,
the amount of any Alternative Currency that could be purchased with such amount
of Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“FSA” shall mean the Financial Services Authority in the United Kingdom.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a basis consistent with those that, in accordance with
the second sentence of Section 1.02(a) hereof, are to be used in making the
calculations for purposes of determining compliance with this Agreement.

 

“Guarantee” shall mean a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

 

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) non-contingent obligations of such Person
(and, for the purposes of Section 9(b) hereof, all contingent obligations of
such Person) in respect of letters of credit, bankers’ acceptances or similar
instruments issued or accepted by banks and other financial institutions for
account of such Person; (e) Capital Lease Obligations of such Person; and (f)
Indebtedness of others Guaranteed by such Person.

 

“Insured Subsidiary” shall mean any insured depositary institution (as defined
in 12 U.S.C. §1813(c) (or any successor provision), as amended, re-enacted or
redesignated from time to time), that is controlled (within the meaning of 12
U.S.C. §1841 (or any successor provision), as amended, re-enacted or
redesignated from time to time) by a Borrower.

 

Credit Agreement

 

10



--------------------------------------------------------------------------------

“Intangibles” shall mean, as at any date and with respect to any Borrower, the
aggregate amount (to the extent reflected in determining the consolidated
stockholders’ equity of such Borrower and its consolidated Subsidiaries) of (a)
all write-ups (other than write-ups resulting from foreign currency translations
and write-ups of assets of a going concern business made within 12 months after
the acquisition of such business) subsequent to September 30, 1996 in the book
value of any asset by such Borrower or any of its consolidated Subsidiaries, (b)
all Investments in unconsolidated Subsidiaries and all equity investments in
Persons that are not Subsidiaries and (c) all unamortized debt discount and
expense, unamortized deferred charges, goodwill, patents, trademarks, service
marks, trade names, anticipated future benefit of tax loss carry-forwards,
copyrights, organization or developmental expenses and other intangible assets.

 

“Interest Period” shall mean:

 

(a) with respect to any Eurocurrency Loan, the period commencing on the date
such Eurocurrency Loan is made and ending on the numerically corresponding day
in the first, second, third or sixth calendar month thereafter, as the relevant
Borrower may select as provided in Section 4.05 hereof, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month;

 

(b) with respect to any Set Rate Loan, the period commencing on the date such
Set Rate Loan is made and ending on any Business Day not less than seven days
thereafter, as the relevant Borrower may select as provided in Section 2.03(b)
hereof;

 

(c) with respect to any LIBOR Market Loan, the period commencing on the date
such LIBOR Market Loan is made and ending on the numerically corresponding day
in the first, second, third or sixth calendar month thereafter, as the relevant
Borrower may select as provided in Section 2.03(b) hereof, except that each
Interest Period that commences on the last Business Day of a calendar month (or
any day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month; and

 

(d) with respect to any Base Rate Loan, the period commencing on the date such
Base Rate Loan is made and ending on the earlier of the first Quarterly Date
thereafter and the Commitment Termination Date.

 

Notwithstanding the foregoing: (i) if any Interest Period for any Loan would
otherwise end after the Commitment Termination Date, such Interest Period shall
end on the Commitment Termination Date; (ii) each Interest Period that would
otherwise end on a day that is not a Business Day shall end on the next
succeeding Business Day unless such succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (iii) except as provided in clause (v) below, no
Interest Period for any Loan (other than a Base Rate Loan or a Set Rate Loan)
shall have a duration of less than one

 

Credit Agreement

 

11



--------------------------------------------------------------------------------

month and, if the Interest Period for any Eurocurrency or LIBOR Market Loan
would otherwise be a shorter period, such Loan shall not be available hereunder
for such period; (iv) no Borrower may select an Interest Period for a Loan in
any Alternative Currency which would extend beyond the date on which such
Alternative Currency ceases to be legal tender in its respective country; and
(v) if each Lender shall have notified the Administrative Agent that the
requested Interest Period is available (but subject to the foregoing clauses (i)
and (ii)), a Eurocurrency Loan or LIBOR Market Loan may be made available for a
specified Interest Period of less than one month or for an Interest Period of
nine or 12 months; provided that no Loan shall be made to FSB or COBE with an
Interest Period in excess of six months.

 

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; or (c) the entering
into of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person.

 

“JPMorgan” shall mean JPMorgan Chase Bank.

 

“LIBO Margin” shall have the meaning assigned to such term in Section
2.03(c)(ii)(C) hereof.

 

“LIBOR Auction” shall mean a solicitation of Money Market Quotes setting forth
LIBO Margins based on the Eurocurrency Rate pursuant to Section 2.03 hereof.

 

“LIBOR Market Loans” shall mean Money Market Loans the interest rates on which
are determined on the basis of Eurocurrency Rates pursuant to a LIBOR Auction.

 

“Lien” shall mean, with respect to any Property, any mortgage, lien, pledge,
charge, security interest, encumbrance or arrangement for priority or preference
of any kind in respect of such Property. For purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any Property that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) or, in the case of any security, any third party
right to purchase, in each case relating to such Property.

 

“Loans” shall mean Syndicated Loans and Money Market Loans.

 

Credit Agreement

 

12



--------------------------------------------------------------------------------

“Local Time” shall mean, with respect to any Loan denominated in or any payment
to be made in any Currency, the local time in the Principal Financial Center for
the Currency in which such Loan is denominated or such payment is to be made.

 

“London Banking Day” shall mean any day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

 

“Majority Lenders” shall mean, subject to the last paragraph of Section 11.04
hereof, Lenders having more than 50% of the aggregate amount of the Commitments
or, if the Commitments shall have terminated, Lenders holding more than 50% of
the aggregate unpaid principal amount of the Loans.

 

“Managed Receivables” shall mean, on any date and with respect to any U.S.
Borrower, the sum for such U.S. Borrower and its consolidated Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
of (a) all on-balance sheet credit card loans and other finance receivables plus
(b) all on-balance sheet credit card loans and other finance receivables held
for securitization plus (c) all securitized credit card loans and other finance
receivables; provided that, as the term “Managed Receivables” is used in the
definition of “Tier 1 Capital to Managed Receivables Ratio”, clauses (a), (b)
and (c) above shall be determined exclusive of securitized on-balance sheet
finance receivables.

 

“Mandatorily Convertible Securities” shall mean the Upper DECS securities issued
by COFC on April 23, 2002 pursuant to the Senior Indenture dated as of November
1, 1996, as supplemented by the First Supplemental Indenture, dated as of April
23, 2002, each by and between COFC and BNY Midwest Trust Company, and other
securities hereafter issued providing for conversion thereof on substantially
the same terms and conditions as such Upper DECS securities.

 

“Margin Stock” shall mean “margin stock” within the meaning of Regulations T, U
and X.

 

“Material Adverse Effect” shall mean, with respect to a Borrower, a material
adverse effect on (a) the Property, business, operations, financial condition or
capitalization of such Borrower and its Subsidiaries taken as a whole, (b) the
ability of such Borrower to perform its material obligations under the Basic
Documents, (c) the validity or enforceability of the obligations of such
Borrower under the Basic Documents, (d) the rights and remedies of the Lenders
and the Administrative Agent against such Borrower under the Basic Documents or
(e) the timely payment of the principal of or interest on the Loans or other
amounts payable by such Borrower in connection therewith.

 

“Material Subsidiary” shall mean, at any time and with respect to any Borrower,
any Subsidiary of such Borrower which, at the time any determination is being
made, would constitute a “significant subsidiary” of such Borrower as defined in
Rule 1-02 of Regulation S-X of the SEC as in effect on the date hereof.

 

Credit Agreement

 

13



--------------------------------------------------------------------------------

“Money Market Borrowing” shall have the meaning assigned to such term in Section
2.03(b) hereof.

 

“Money Market Loan Limit” shall have the meaning assigned to such term in
Section 2.03(c)(ii) hereof.

 

“Money Market Loans” shall mean the loans provided for by Section 2.03 hereof.

 

“Money Market Notes” shall mean any promissory notes in substantially the form
of Exhibit A-2 hereto issued pursuant to Section 2.08(d) hereof, and all
promissory notes delivered in substitution or exchange therefor, in each case as
the same shall be modified and supplemented and in effect from time to time.

 

“Money Market Quote” shall mean an offer in accordance with Section 2.03(c)
hereof by a Lender to make a Money Market Loan with one single specified
interest rate.

 

“Money Market Quote Request” shall have the meaning assigned to such term in
Section 2.03(b) hereof.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been made by any Borrower or any
ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Worth” shall mean, on any date, the consolidated stockholders’ equity of
COFC and its consolidated Subsidiaries plus an amount equal to 80% of the face
amount of any Mandatorily Convertible securities issued by COFC, all determined
as of such date on a consolidated basis without duplication in accordance with
GAAP.

 

“Notes” shall mean the Syndicated Notes and the Money Market Notes.

 

“Participating Member State” shall mean each country so described in any EMU
Legislation.

 

“Past-Due Receivables” shall mean, on any date with respect to any U.S.
Borrower, the sum (determined with respect to such U.S. Borrower and its
Subsidiaries on a consolidated basis without duplication in accordance with
GAAP) of (a) all Managed Receivables the minimum payments on which are at least
90 days overdue on such date plus (b) all other assets which have been, in
accordance with the relevant Borrower’s credit policies with respect to such
assets, classified as non-performing assets; provided that, Managed Receivables
that are credit card loans, whether or not at least 90 days overdue, shall not
constitute “Past-Due Receivables” to the extent of any cash balance of the
account debtor on such loan on deposit with the creditor (but only to the extent
such creditor is entitled under an agreement governing such credit card loan to
set off such cash balances against the obligations of the account debtor under
such loan and to the extent such cash balances are not subject to any other
set-off or deduction by such creditor or any of its affiliates against a matured
obligation owing by such debtor).

 

Credit Agreement

 

14



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean an employee benefit or other plan established or maintained by
any Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA,
other than a Multiemployer Plan.

 

“Post-Default Rate” shall mean a rate equal to 2% per annum plus the Base Rate
as in effect from time to time plus the Applicable Margin for Base Rate Loans,
provided that, with respect to principal of a Eurocurrency Loan or a Money
Market Loan that shall become due (whether at stated maturity, by acceleration,
by optional or mandatory prepayment or otherwise) on a day other than the last
day of the Interest Period therefor, the “Post-Default Rate” shall be, for the
period from and including such due date to but excluding the last day of such
Interest Period, 2% per annum plus the interest rate for such Loan as provided
in Section 3.02 hereof and, thereafter, the rate provided for above in this
definition.

 

“Pounds Sterling” shall mean the lawful currency of the United Kingdom.

 

“Prime Rate” shall mean the rate of interest from time to time announced by
JPMorgan at the Principal Office as its prime commercial lending rate.

 

“Principal Financial Center” shall mean (a) in the case of each Currency
identified in Section 1.5 of the 2000 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc., the financial center
identified in said Section opposite such Currency and (b) in the case of any
other Currency, the principal financial center of the country that issues such
Currency, as determined by the Administrative Agent.

 

“Principal Office” shall mean the principal office of JPMorgan, located on the
date hereof at 270 Park Avenue, New York, New York 10017.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Qualifying Bank” shall mean any Lender (a) which is a bank as defined in
Section 840A of the Income and Corporation Taxes Act 1988 of the United Kingdom
(as such section may be amended from time to time) for the purposes of Section
349 of said Income and Corporation Taxes Act 1988 (as such section may be
amended from time to time) making a Loan hereunder or in respect of a Loan made
hereunder by a Person that was such a bank at the time that Loan was made and is
within the charge to United Kingdom corporation tax with respect to

 

Credit Agreement

 

15



--------------------------------------------------------------------------------

any interest received by it in respect of a Loan hereunder and is beneficially
entitled to any interest payments made to it or (b) who is resident (as such
term is defined in an appropriate double taxation treaty) in a country with
which the United Kingdom has a double taxation treaty giving residents of that
country an exemption from United Kingdom taxation on interest and does not carry
on business in the United Kingdom through a permanent establishment with which
the indebtedness under this Agreement in respect of which interest is paid is
effectively connected.

 

“Quarterly Dates” shall mean the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Rating Agencies” shall mean Moody’s Investors Service, Inc. and Standard &
Poor’s Ratings Services or, in each case, any successor nationally recognized
statistical rating organization.

 

“Rating Levels” shall mean, on any date of determination, (a) Rating Level 1 if
the Debt Rating by the Rating Agencies is at least equal to “A3” or “A-”, (b)
Rating Level 2 if the Debt Rating by the Rating Agencies is at least equal to
“Baa1” or “BBB+”, but does not fall within Rating Level 1, (c) Rating Level 3 if
the Debt Rating by the Rating Agencies is at least equal to “Baa2” or “BBB”, but
does not fall within Rating Level 1 or Rating Level 2, (c) Rating Level 4 if the
Debt Rating by the Rating Agencies is at least equal to “Baa3” or “BBB-”, but
does not fall within Rating Level 1, Rating Level 2 or Rating Level 3, (e)
Rating Level 5 if the Debt Rating by the Rating Agencies is at least equal to
“Ba1” or “BB+”, but does not fall within Rating Level 1, Rating Level 2, Rating
Level 3 or Rating Level 4, (f) Rating Level 6 if the Debt Rating by the Rating
Agencies is at least equal to “Ba2” or “BB”, but does not fall within Rating
Level 1, Rating Level 2, Rating Level 3, Rating Level 4 or Rating Level 5 or (g)
Rating Level 7 if the Debt Rating by the Rating Agencies is at least equal to
“Ba3” or “BB-” or if none of the foregoing is applicable. If the Debt Rating of
any Rating Agency is below the Debt Rating of the other Rating Agency and the
two Debt Ratings shall be equal to or greater than “Baa3” and “BBB-”, the
“Rating Level” will be determined without regard to the Debt Rating of such
Rating Agency with the lower Rating Level. If the Debt Rating of any Rating
Agency is below the Debt Rating of the other Rating Agency and either Debt
Rating shall be less than “Baa3” or “BBB-”, the “Rating Level” will be
determined based on the Debt Rating of such Rating Agency with the lower Rating
Level.

 

“Receivables” shall mean, with respect to any Borrower, any amount owing, from
time to time, with respect to a credit card, revolving or installment loan
account, home equity line of credit or residential mortgage loan account or
other receivable owned by such Borrower, including, without limitation, amounts
owing to a Borrower or a Subsidiary of a Borrower for payment of goods and
services, cash advances, convenience checks, membership fees, finance charges,
late charges, credit insurance premiums and cash advance fees and fees relating
to additional lending products, and any other receivables arising out of
financing transactions by such Borrower; provided that the term “Receivables”
shall not include any of the foregoing that is subject to a securitization
(whether on or off balance sheet for any Borrower) effected in the

 

Credit Agreement

 

16



--------------------------------------------------------------------------------

ordinary course of business, including any “seller interest” or retained portion
of any securitization.

 

“Reference Lenders” shall mean JPMorgan, Citibank, N.A. and Bank of America,
N.A. (or their respective Applicable Lending Offices, as the case may be).

 

“Regulations A, D, T, U and X” shall mean, respectively, Regulations A, D, T, U
and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same may be modified and supplemented and in effect from time
to time.

 

“Regulatory Change” shall mean, with respect to any Lender, any change after the
date hereof in Federal, state or foreign law or regulations (including, without
limitation, Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of banks including such
Lender of or under any Federal, state or foreign law or regulations (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

 

“Reserve Requirement” shall mean, for the Interest Period for any Eurocurrency
Loan or LIBOR Market Loan, the average maximum rate at which reserves
(including, without limitation, any marginal, supplemental or emergency
reserves) are required to be maintained during such Interest Period under
Regulation D by member banks of the Federal Reserve System in New York City with
deposits exceeding one billion Dollars against “Eurocurrency liabilities” (as
such term is used in Regulation D). Without limiting the effect of the
foregoing, the Reserve Requirement shall include any other reserves required to
be maintained by such member banks by reason of any Regulatory Change with
respect to (i) any category of liabilities that includes deposits by reference
to which the Fixed Base Rate for Eurocurrency Loans or LIBOR Market Loans (as
the case may be) is to be determined as provided in the definition of “Fixed
Base Rate” in this Section 1.01 or (ii) any category of extensions of credit or
other assets that includes Eurocurrency Loans or LIBOR Market Loans.

 

“Restricted Shares” shall mean, with respect to any Borrower, shares of stock of
or other ownership interests in such Borrower or any Subsidiary thereof engaged
primarily in the extension of consumer credit to third parties or
securitizations of receivables related to such extension of consumer credit,
excluding without limitation any such ownership interests of any Borrower in
America One Communications, Inc.

 

“Risk Adjusted Assets” shall mean, on any date and with respect to any U.S.
Borrower, the amount, for such U.S. Borrower and its consolidated Subsidiaries
(determined on a consolidated basis) on such date, of (i) “weighted risk
assets”, within the meaning given to such term in the Capital Adequacy
Guidelines for State Member Banks published by the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 208, Appendix A, as amended, modified and
supplemented and in effect from time to time or any replacement thereof) plus
(ii) “risk weighted assets”, within the meaning given to such term in 12 C.F.R.
Part 567.1.

 

Credit Agreement

 

17



--------------------------------------------------------------------------------

“SEC” shall mean the Securities and Exchange Commission, or any successor agency
charged with the administration and enforcement of the Securities Act and the
Exchange Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Set Rate” shall have the meaning assigned to such term in Section
2.03(c)(ii)(D) hereof.

 

“Set Rate Auction” shall mean a solicitation of Money Market Quotes setting
forth Set Rates pursuant to Section 2.03 hereof.

 

“Set Rate Loans” shall mean Money Market Loans the interest rates on which are
determined on the basis of Set Rates pursuant to a Set Rate Auction.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the Voting Securities issued by such corporation, partnership,
limited liability company or other entity is at the time directly or indirectly
owned or controlled by such Person or one or more Subsidiaries of such Person or
by such Person and one or more Subsidiaries of such Person; provided, however,
that any special purpose subsidiary of COFC or any of its Subsidiaries organized
and operated solely to facilitate or conduct securitizations shall not be deemed
to be a Subsidiary of COFC or any other Borrower.

 

“Swap Agreement” shall have the meaning given to such term in Section 101(53B)
of the Bankruptcy Code (as in effect on the date hereof).

 

“Syndicated Loans” shall mean the loans provided for by Section 2.01(a) hereof,
which may be Base Rate Loans and/or Eurocurrency Loans.

 

“Syndicated Notes” shall mean any promissory notes in substantially the form of
Exhibit A-1 hereto issued pursuant to Section 2.08(d) hereof, and all promissory
notes delivered in substitution or exchange thereof, in each case as the same
shall be modified and supplemented and in effect from time to time.

 

“Syndication Agents” shall mean each of Bank of America, N.A., Barclays Bank
plc, Citibank, N.A., Credit Suisse First Boston, Deutsche Bank AG, New York
Branch, Lehman Commercial Paper Inc., Morgan Stanley Bank and Wachovia Bank,
National Association.

 

“Tangible Net Worth” shall mean, on any date and with respect to any Borrower,
the consolidated stockholders’ equity of such Borrower and its consolidated
Subsidiaries (provided, that the consolidated stockholders’ equity of COFC shall
include an amount equal to 80% of the face amount of any Mandatorily Convertible
Securities issued by it so long as such Mandatorily Convertible Securities do
not, at any time, comprise more than 25% of the Tangible

 

Credit Agreement

 

18



--------------------------------------------------------------------------------

Net Worth of COFC) less Intangibles of such Borrower and its consolidated
Subsidiaries, all determined as of such date on a consolidated basis without
duplication in accordance with GAAP.

 

“TARGET Business Day” shall mean any day that is not (i) a Saturday or Sunday,
or (ii) any other day on which the Trans-European Real-time Gross Settlement
Express Transfer Payment System (or any successor settlement system) is not
operating (as determined by the Administrative Agent).

 

“Tier 1 Capital” shall mean, on any date and with respect to any U.S. Borrower,
the amount, for such U.S. Borrower and its consolidated Subsidiaries (determined
on a consolidated basis) on such date, of “Tier 1 capital”, within the meaning
given to such term in the Capital Adequacy Guidelines for State Member Banks
published by the Board of Governors of the Federal Reserve System (12 C.F.R.
Part 208, Appendix A, as amended, modified and supplemented and in effect from
time to time or any replacement thereof).

 

“Tier 1 Capital to Managed Receivables Ratio” shall mean, on any date and with
respect to COFC, the ratio of (a) Tier 1 Capital (determined, for the purposes
of this definition, in accordance with GAAP) with respect to COFC on such date
to (b) Managed Receivables with respect to COFC on such date.

 

“Tier 1 Capital to Risk Adjusted Assets Ratio” shall mean, on any date and with
respect to COB or FSB, the ratio of (a) Tier 1 Capital with respect to such
Borrower on such date to (b) Risk Adjusted Assets with respect to such Borrower
on such date.

 

“Tier 1 Leverage Ratio” shall mean, on any date and with respect to COB or FSB,
the ratio of (a) Tier 1 Capital with respect to such Borrower on such date to
(b) Total Assets with respect to such Borrower on such date.

 

“Total Assets” shall mean, on any date and with respect to any U.S. Borrower,
the amount, for such U.S. Borrower and its consolidated Subsidiaries (determined
on a consolidated basis) on such date, of “average total consolidated assets”,
within the meaning given to such term in the Capital Adequacy Guidelines for
State Member Banks published by the Board of Governors of the Federal Reserve
System (12 C.F.R. Part 208, Appendix b, as amended, modified and supplemented
and in effect from time to time or any replacement thereof).

 

“Total Capital” shall mean, on any date and with respect to any U.S. Borrower,
the amount, for such U.S. Borrower and its consolidated Subsidiaries (determined
on a consolidated basis) on such date, of “total capital”, within the meaning
given to such term in the Capital Adequacy Guidelines for State Member Banks
published by the Board of Governors of the Federal Reserve System (12 C.F.R.
Part 208, Appendix A, as amended, modified and supplemented and in effect from
time to time or any replacement thereof).

 

“Total Capital to Risk Adjusted Assets Ratio” shall mean, on any date and with
respect to COB or FSB, the ratio of (a) Total Capital with respect to such
Borrower on such date to (b) Risk Adjusted Assets with respect to such Borrower
on such date.

 

Credit Agreement

 

19



--------------------------------------------------------------------------------

“Type” shall have the meaning assigned to such term in Section 1.03 hereof.

 

“U.S. Borrower” shall mean any Borrower other than COBE.

 

“Voting Securities” shall mean, with respect to any Person, securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such Person (irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such Person shall have or
might have voting power by reason of the happening of any contingency).

 

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Voting Securities issued by such corporation, partnership, limited
liability company or other entity (other than, in the case of a corporation,
directors’ qualifying shares) are directly or indirectly owned or controlled by
such Person or one or more Wholly Owned Subsidiaries of such Person or by such
Person and one or more Wholly Owned Subsidiaries of such Person.

 

1.02 Accounting Terms and Determinations.

 

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall (unless otherwise disclosed to the Lenders in writing at the
time of delivery thereof in the manner described in subsection (b) below) be
prepared in accordance with generally accepted accounting principles in the
United States of America, applied on a basis consistent with those used in the
preparation of the latest financial statements furnished to the Lenders
hereunder (which, prior to the delivery of the first financial statements under
Section 8.01(a) or (b) hereof, shall mean the audited financial statements as at
December 31, 2003 referred to in Section 7.02 hereof). All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of generally
accepted accounting principles in the United States of America applied on a
basis consistent with those used in the preparation of the latest annual or
quarterly financial statements furnished to the Lenders pursuant to Section 8.01
hereof (or, prior to the delivery of the first financial statements under
Section 8.01(a) or (b) hereof, used in the preparation of the audited financial
statements as at December 31, 2003 referred to in Section 7.02 hereof) unless
(i) any Borrower shall have objected to determining such compliance on such
basis at the time of delivery of such financial statements or (ii) the Majority
Lenders shall so object in writing within 30 days after delivery of such
financial statements, in either of which events such calculations shall be made
on a basis consistent with those used in the preparation of the latest financial
statements as to which such objection shall not have been made (which, if
objection is made in respect of the first financial statements delivered under
Section 8.01(a) or (b) hereof, shall mean the audited financial

 

Credit Agreement

 

20



--------------------------------------------------------------------------------

statements referred to in Section 7.02 hereof). Notwithstanding the foregoing,
the accounting terms “Risk-Adjusted Assets”, “Tier 1 Capital”, “Total Assets”
and “Total Capital” defined in Section 1.01 hereof shall be interpreted by
reference to the statutes or regulations referred to in said definitions, as
such statutes or regulations are amended, modified, supplemented or replaced and
in effect from time to time.

 

(b) COFC shall deliver to the Lenders at the same time as the delivery of any
annual or quarterly financial statement under Section 8.01 hereof (i) a
description in reasonable detail of any material variation between the
application of accounting principles in the United States of America employed in
the preparation of such statement and the application of accounting principles
in the United States of America employed in the preparation of the next
preceding annual or quarterly financial statements as to which no objection has
been made in accordance with the last sentence of subsection (a) above and (ii)
reasonable estimates of the difference between such statements arising as a
consequence thereof. COBE shall deliver to the Lenders at the same time as the
delivery of any annual or quarterly financial statement under Section 8.01
hereof (i) a description in reasonable detail of any material variation between
the application of accounting principles in England employed in the preparation
of such statement and the application of accounting principles in England
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of subsection (a) above and (ii) reasonable estimates of the difference
between such statements arising as a consequence thereof.

 

(c) To enable the ready and consistent determination of compliance with the
covenants set forth in Section 8 hereof, no Borrower will change the last day of
its fiscal year from December 31 of each year, or the last days of the first
three fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30 of each year, respectively.

 

1.03 Currencies and Types of Loans. Loans hereunder are distinguished by
“Currency” and by “Type”. The “Currency” of a Loan refers to the Currency in
which such Loan is denominated. The “Type” of a Loan refers to whether such Loan
is a Base Rate Loan, a Eurocurrency Loan, a Set Rate Loan or a LIBOR Market
Loan, each of which constitutes a Type. Loans may be identified by one or more
of their Currency and Type.

 

1.04 EMU.

 

(a) Unavailability of Euro. If the Administrative Agent at any time determines
that: (1) the Euro has ceased to be utilized as the basic accounting unit of the
European Community, (2) for reasons affecting the market in Euros generally,
Euros are not freely traded between banks internationally, or (3) it is illegal,
impossible or impracticable for payments to be made hereunder in Euros, then the
Administrative Agent may in its discretion declare (such declaration to be
binding on all the parties hereto) that any payment made or to be made
thereafter which, but for this provision, would have been payable in Euros shall
be made in Pounds Sterling or Dollars (as selected by the Administrative Agent
(the “Selected Currency”))

 

Credit Agreement

 

21



--------------------------------------------------------------------------------

and the amount to be so paid shall be calculated on the basis of the equivalent
of the Euro in the Selected Currency.

 

(b) Basis of Accrual. If the basis of accrual of interest or fees expressed in
this Agreement with respect to the Currency of any state that becomes a
Participating Member State shall be inconsistent with any convention or practice
in the relevant interbank market for the offering of deposits denominated in
such Currency for the basis of accrual of interest or fees in respect of the
Euro, such convention or practice shall replace such expressed basis effective
as of and from the date on which such state becomes a Participating Member
State, provided, that if any Loan in the Currency of such state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Advance, at the end of the then current Interest Period.

 

(c) Additional Changes at Administrative Agent’s Discretion. This Section and
other provisions of this Agreement relating to Euros shall be subject to such
further changes as the Administrative Agent may from time to time in its
reasonable discretion specify to the other parties hereto as necessary or
appropriate to reflect the changeover to or operation of the Euro in
Participating Member States.

 

SECTION 2. Commitments, Loans, and Prepayments.

 

2.01 Syndicated Loans.

 

(a) Each Lender severally agrees, on the terms and conditions of this Agreement,
to make Syndicated Loans to any one or more of the Borrowers in Dollars or any
Agreed Alternative Currency during the period from and including the date hereof
to but not including the Commitment Termination Date in an aggregate principal
amount at any one time outstanding up to but not exceeding the amount of the
Commitment of such Lender as in effect from time to time. Subject to the terms
and conditions of this Agreement, during such period any Borrower may borrow,
repay and reborrow the amount of the Commitments; provided that (i) no more than
10 separate Interest Periods in respect of Eurocurrency Loans may be outstanding
at any one time and (ii) no more than 20 different Interest Periods for both
Syndicated Loans and Money Market Loans may be outstanding at the same time (for
which purpose (x) Interest Periods described in different lettered clauses of
the definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous and (y) Loans denominated in
different Currencies shall be deemed to have different Interest Periods).

 

(b) Anything herein to the contrary notwithstanding, (i) no Syndicated Loan
shall be made if, after giving effect to such Loan, the aggregate outstanding
principal amount of all Syndicated Loans, together with the aggregate
outstanding principal amount of Money Market Loans, would exceed the aggregate
amount of Commitments then in effect, and (ii) the aggregate outstanding
principal amount of all Loans to COFC may not at any time exceed 66- 2/3% of the
aggregate amount of the Commitments then in effect.

 

Credit Agreement

 

22



--------------------------------------------------------------------------------

(c) For purposes of determining whether the amount of any borrowing of a Loan,
together with all other Loans then outstanding, would exceed the aggregate
amount of Commitments (including, without limitation, for the purposes of
Sections 2.01(a), 2.01(b) and 2.03(a) hereof) or any other limitation hereunder,
the amount of any Loan outstanding that is denominated in an Alternative
Currency shall be deemed to be the Dollar Equivalent (determined as of the date
of such borrowing) of the amount in the Alternative Currency of such Loan. For
purposes of determining the unused portion of the Commitments under Section
2.04(b) hereof, the amount of any Loan outstanding that is denominated in an
Alternative Currency shall be deemed to be the Dollar Equivalent (determined as
of the date of determination of the unused portion of the Commitments) of the
amount in the Alternative Currency of such Loan. For purposes of calculating the
amount of any utilization fee payable under Section 2.05(b) hereof, the amount
of any Loan outstanding on any date that is denominated in an Alternative
Currency shall be deemed to be the Dollar Equivalent (determined as of the date
of the most recent borrowing of Loans) of the amount in the Alternative Currency
of such Loan.

 

2.02 Borrowings of Syndicated Loans. The applicable Borrower shall give the
Administrative Agent notice of each borrowing of Syndicated Loans as provided in
Section 4.05 hereof. Not later than 1:00 p.m. Local Time on the date specified
for each borrowing of Syndicated Loans, each Lender shall make available the
amount of the Syndicated Loan or Loans to be made by it on such date to the
Administrative Agent, at the Administrative Agent’s Account for the Currency in
which such Loan is denominated, in immediately available funds, for account of
the applicable Borrower. The amount so received by the Administrative Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the applicable Borrower by depositing the same, in immediately available
funds, in an account of the applicable Borrower designated by the applicable
Borrower.

 

2.03 Money Market Loans.

 

(a) In addition to borrowings of Syndicated Loans, at any time prior to the
Commitment Termination Date, any Borrower may, as set forth in this Section
2.03, request the Lenders to make offers to make Money Market Loans to such
Borrower in Dollars or in any Alternative Currency. The Lenders may, but shall
have no obligation to, make such offers and the applicable Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section 2.03. Money Market Loans may be LIBOR Market Loans or Set Rate
Loans (each a “Type” of Money Market Loan), provided that:

 

(i) there may be no more than 20 different Interest Periods for both Syndicated
Loans and Money Market Loans outstanding at the same time (for which purpose (x)
Interest Periods described in different lettered clauses of the definition of
the term “Interest Period” shall be deemed to be different Interest Periods even
if they are coterminous and (y) Loans denominated in different Currencies shall
be deemed to have different Interest Periods); and

 

Credit Agreement

 

23



--------------------------------------------------------------------------------

(ii) the aggregate principal amount of all Money Market Loans, together with the
aggregate principal amount of all Syndicated Loans, at any one time outstanding
shall not exceed the aggregate amount of the Commitments then in effect.

 

(b) When a Borrower wishes to request offers to make Money Market Loans, it
shall give the Administrative Agent (which shall promptly notify the Lenders)
notice (a “Money Market Quote Request”) so as to be received no later than (x)
11:00 a.m. New York time on the fifth Business Day prior to the date of
borrowing proposed therein, in the case of a LIBOR Auction, (y) 12:00 noon
London time on the fourth Business Day prior to the date of borrowing proposed
therein in the case of a Set Rate Auction in respect of Money Market Loans
denominated in an Alternative Currency or (z) the Business Day next preceding
the date of borrowing proposed therein in the case of a Set Rate Auction in
respect of Money Market Loans denominated in Dollars. The applicable Borrower
may request offers to make Money Market Loans for up to three different Interest
Periods in a single notice (for which purpose (x) Interest Periods in different
lettered clauses of the definition of the term “Interest Period” shall be deemed
to be different Interest Periods even if they are coterminous and (y) Money
Market Loans denominated in different Currencies shall be deemed to have
different Interest Periods); provided that the request for each separate
Interest Period or Currency shall be deemed to be a separate Money Market Quote
Request for a separate borrowing (a “Money Market Borrowing”). Each such notice
shall be substantially in the form of Exhibit E hereto and shall specify as to
each Money Market Borrowing:

 

(i) the name of the Borrower, the Currency of such Borrowing and the proposed
date of such borrowing, which shall be a Business Day;

 

(ii) the aggregate amount of such Money Market Borrowing, which shall be an
integral multiple of $1,000,000 and not less than $5,000,000 (or, in the case of
a Borrowing of Money Market Loans denominated in an Alternative Currency, the
Foreign Currency Equivalent thereof (rounded to the nearest 1,000 units of such
Alternative Currency)) but shall not cause the limits specified in Section
2.03(a) hereof to be violated;

 

(iii) the duration of the Interest Period applicable thereto;

 

(iv) whether the Money Market Quotes requested for a particular Interest Period
are seeking quotes for LIBOR Market Loans or Set Rate Loans; and

 

(v) if the Money Market Quotes requested are seeking quotes for Set Rate Loans
denominated in Dollars, the date on which the Money Market Quotes are to be
submitted (the date on which such Money Market Quotes are to be submitted is
called the “Quotation Date”).

 

Except as otherwise provided in this Section 2.03(b), no Money Market Quote
Request shall be given within five Business Days of any other Money Market Quote
Request.

 

Credit Agreement

 

24



--------------------------------------------------------------------------------

(c) (i) Each Lender may submit one or more Money Market Quotes, each
constituting an offer to make a Money Market Loan in response to any Money
Market Quote Request; provided that, if the applicable Borrower’s request under
Section 2.03(b) hereof specified more than one Interest Period, such Lender may
make a single submission containing one or more Money Market Quotes for each
such Interest Period. Each Money Market Quote must be submitted to the
Administrative Agent not later than (x) 4:00 p.m. New York time on the fifth
Business Day prior to the proposed date of borrowing, in the case of a LIBOR
Auction, (y) 4:00 p.m. London time on the fourth Business Day prior to the date
of borrowing proposed therein in the case of a Set Rate Auction in respect of
Money Market Loans denominated in an Alternative Currency or (z) 10:00 a.m. New
York time on the Quotation Date in the case of a Set Rate Auction in respect of
Money Market Loans denominated in Dollars; provided that any Money Market Quote
may be submitted by JPMorgan (or its Applicable Lending Office) only if JPMorgan
(or such Applicable Lending Office) notifies such Borrower of the terms of the
offer contained therein not later than (x) 3:45 p.m. New York time on the fifth
Business Day prior to the proposed date of borrowing, in the case of a LIBOR
Auction, (y) 3:45 p.m. London time on the fourth Business Day prior to the date
of borrowing proposed therein in the case of a Set Rate Auction in respect of
Money Market Loans denominated in an Alternative Currency or (z) 9:45 a.m. New
York time on the Quotation Date in the case of a Set Rate Auction in respect of
Money Market Loans denominated in Dollars. Subject to Sections 5.02(b), 5.03,
6.02 and 9 hereof, any Money Market Quote so made shall be irrevocable except
with the consent of the Administrative Agent given on the instructions of such
Borrower.

 

(ii) Each Money Market Quote shall be substantially in the form of Exhibit F
hereto and shall specify:

 

(A) the name of the Borrower, the Currency of such Borrowing and the proposed
date of borrowing and the Interest Period therefor;

 

(B) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount shall be an integral multiple of $1,000,000
and not less than $5,000,000 (or, in the case of a Borrowing of Money Market
Loans denominated in an Alternative Currency, the Foreign Currency Equivalent
thereof (rounded to the nearest 1,000 units of such Alternative Currency));
provided that the aggregate principal amount of all Money Market Loans for which
a Lender submits Money Market Quotes (x) may be greater or less than the
Commitment of such Lender but (y) may not exceed the principal amount of the
Money Market Borrowing for a particular Interest Period for which offers were
requested;

 

(C) in the case of a LIBOR Auction, the margin above or below the applicable
Eurocurrency Rate (the “LIBO Margin”) offered for each such Money Market Loan,
expressed as a percentage (rounded upwards, if necessary, to the

 

Credit Agreement

 

25



--------------------------------------------------------------------------------

nearest 1/10,000th of 1%) to be added to or subtracted from the applicable
Eurocurrency Rate;

 

(D) in the case of a Set Rate Auction, the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/10,000th of 1%) offered for each such
Money Market Loan (the “Set Rate”); and

 

(E) the identity of the quoting Lender.

 

Unless otherwise agreed by the Administrative Agent and the applicable Borrower,
no Money Market Quote shall contain qualifying, conditional or similar language
or propose terms other than or in addition to those set forth in the applicable
Money Market Quote Request and, in particular, no Money Market Quote may be
conditioned upon acceptance by the applicable Borrower of all (or some specified
minimum) of the principal amount of the Money Market Loan for which such Money
Market Quote is being made, provided that the submission by any Lender
containing more than one Money Market Quote may be conditioned on the applicable
Borrower not accepting offers contained in such submission that would result in
such Lender making Money Market Loans pursuant thereto in excess of a specified
aggregate amount (the “Money Market Loan Limit”).

 

(d) The Administrative Agent shall (x) in the case of a LIBOR Auction, by 5:00
p.m. New York time on the day a Money Market Quote is submitted, (y) in the case
of a Set Rate Auction in respect of Money Market Loans denominated in an
Alternative Currency, by 5:00 p.m. London time or (z) in the case of a Set Rate
Auction in respect of Money Market Loans denominated in Dollars, as promptly as
practicable after the Money Market Quote is submitted (but in any event not
later than 10:15 a.m. New York time on the Quotation Date), notify the
applicable Borrower of the terms (i) of any Money Market Quote submitted by a
Lender that is in accordance with Section 2.03(c) hereof and (ii) of any Money
Market Quote that amends, modifies or is otherwise inconsistent with a previous
Money Market Quote submitted by such Lender with respect to the same Money
Market Quote Request. Any such subsequent Money Market Quote shall be
disregarded by the Administrative Agent unless such subsequent Money Market
Quote is submitted solely to correct a manifest error in such former Money
Market Quote. The Administrative Agent’s notice to the applicable Borrower shall
specify (A) the aggregate principal amount of the Money Market Borrowing for
which offers have been received and (B) the respective principal amounts and
LIBO Margins or Set Rates, as the case may be, so offered by each Lender
(identifying the Lender that made each Money Market Quote).

 

(e) Not later than (x) 10:00 a.m. New York time on the fourth Business Day prior
to the proposed date of borrowing in the case of a LIBOR Auction, (y) 10:00 a.m.
London time on the third Business Day prior to the proposed date of borrowing in
the case of a Set Rate Auction in respect of Money Market Loans denominated in
an Alternative Currency or (z) 11:00 a.m. New York time on the Quotation Date in
the case of a Set Rate Auction in respect of Money Market Loans denominated in
Dollars, the applicable Borrower shall notify the

 

Credit Agreement

 

26



--------------------------------------------------------------------------------

Administrative Agent of its acceptance or nonacceptance of the offers so
notified to it pursuant to Section 2.03(d) hereof (which notice shall specify
the aggregate principal amount of offers from each Lender for each Interest
Period that are accepted, it being understood that the failure of the applicable
Borrower to give such notice by such time shall constitute nonacceptance) and
the Administrative Agent shall promptly notify each affected Lender. The notice
from the Administrative Agent shall also specify the aggregate principal amount
of offers for each Interest Period that were accepted and the lowest and highest
LIBO Margins and Set Rates that were accepted for each Interest Period. The
applicable Borrower may accept any Money Market Quote in whole or in part;
provided that:

 

(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request;

 

(ii) the aggregate principal amount of each Money Market Borrowing shall be an
integral multiple of $1,000,000 and not less than $5,000,000 (or, in the case of
a Borrowing of Money Market Loans denominated in an Alternative Currency, the
Foreign Currency Equivalent thereof (rounded to the nearest 1,000 units of such
Alternative Currency)) but shall not cause the limits specified in Section
2.03(a) hereof to be violated;

 

(iii) acceptance of offers may, subject to clause (vi) below, be made only in
ascending order of LIBO Margins or Set Rates, as the case may be, in each case
beginning with the lowest rate so offered;

 

(iv) any Money Market Quote accepted in part shall be an integral multiple of
$1,000,000 and not less than $5,000,000 (or, in the case of a Borrowing of Money
Market Loans denominated in an Alternative Currency, the Foreign Currency
Equivalent thereof (rounded to the nearest 1,000 units of such Alternative
Currency));

 

(v) the applicable Borrower may not accept any offer where the Administrative
Agent has advised the applicable Borrower that such offer fails to comply with
Section 2.03(c)(ii) hereof or otherwise fails to comply with the requirements of
this Agreement (including, without limitation, Section 2.03(a) hereof); and

 

(vi) the aggregate principal amount of each Money Market Borrowing from any
Lender may not exceed any applicable Money Market Loan Limit of such Lender.

 

If offers are made by two or more Lenders with the same LIBO Margins or Set
Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which offers are permitted to be accepted for the related
Interest Period, the principal amount of Money Market Loans in respect of which
such offers are accepted shall be allocated by the applicable Borrower among
such Lenders as nearly as possible (in an integral multiple of $1,000,000 and
not less than $5,000,000 (or, in the case of a Borrowing of Money Market Loans
denominated in an Alternative Currency, the Foreign Currency Equivalent thereof
(rounded to the nearest 1,000 units of such Alternative Currency)) in proportion
to the aggregate principal amount of such

 

Credit Agreement

 

27



--------------------------------------------------------------------------------

offers. Determinations by the applicable Borrower of the amounts of Money Market
Loans shall be conclusive in the absence of manifest error.

 

(f) Any Lender whose offer to make any Money Market Loan has been accepted in
accordance with the terms and conditions of this Section 2.03 shall, not later
than 11:00 a.m. Local Time (in the case of a LIBOR Auction or a Set Rate Auction
in respect of Money Market Loans denominated in an Alternative Currency) or 1:00
p.m. New York time (in the case of a Set Rate Auction in respect of Money Market
Loans denominated in Dollars) on the date specified for the making of such Loan,
make the amount of such Loan available to the Administrative Agent at the
Administrative Agent’s Account for the Currency in which such Loan is
denominated in immediately available funds, for account of the applicable
Borrower. The amount so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, be made available to the applicable
Borrower on such date by depositing the same, in immediately available funds, in
an account of the applicable Borrower designated by the applicable Borrower.

 

(g) Except for the purpose and to the extent expressly stated in Section 2.05(b)
hereof, the amount of any Money Market Loan made by any Lender shall not
constitute a utilization of such Lender’s Commitment.

 

(h) The applicable Borrower shall pay to the Administrative Agent a fee of $750
each time it gives a Money Market Quote Request to the Administrative Agent.

 

2.04 Changes of Commitments.

 

(a) The aggregate amount of the Commitments shall be automatically reduced to
zero on the Commitment Termination Date.

 

(b) The Borrowers, acting jointly, shall have the right at any time or from time
to time (i) to terminate the Commitments so long as no Syndicated Loans or Money
Market Loans are outstanding (or any outstanding Loans are simultaneously repaid
in full) and (ii) to reduce the aggregate unused amount of the Commitments (for
which purpose use of the Commitments shall be deemed to include the aggregate
principal amount of all Money Market Loans); provided that (x) the Borrowers
shall give notice of each such termination or reduction as provided in Section
4.05 hereof, (y) each partial reduction shall aggregate to an integral multiple
of $1,000,000 and not less than $10,000,000 and (z) no such termination or
reduction shall be effected unless such notice shall have been given by each
Borrower.

 

(c) The Commitments, once terminated or reduced, may not be reinstated.

 

2.05 Fees.

 

(a) Facility Fee. The Borrowers shall pay to the Administrative Agent for
account of each Lender a facility fee on the daily average amount of such
Lender’s Commitment (regardless of utilization thereof), for the period from and
including the date hereof to but not

 

Credit Agreement

 

28



--------------------------------------------------------------------------------

including the earlier of the date such Commitment is terminated and the
Commitment Termination Date, at a rate per annum equal to the Applicable
Facility Fee Percentage; provided, that the Applicable Facility Fee Percentage
on the Commitments available for borrowing by COFC pursuant to Section 2.01(b)
shall be determined with reference to the lower of the Debt Ratings assigned to
COFC and COB, while the Applicable Facility Fee Percentage on the Commitments
not available for borrowing by COFC pursuant to Section 2.01(b) shall be
determined with reference to the Debt Rating of COB; provided, further, that the
facility fee shall not accrue or become payable by the Borrowers on the
Commitment of any Defaulting Lender during the period that such Lender is a
Defaulting Lender.

 

(b) Utilization Fee. The Borrowers shall pay to the Administrative Agent for
account of each Lender a utilization fee, for each Computation Period occurring
during the period from and including the date hereof to but not including the
earlier of the date the Commitments are terminated and the Commitment
Termination Date, on the excess, if any, of (i) the Average of the aggregate
outstanding principal amount of all Loans (including Money Market Loans)
outstanding for such Computation Period over (ii) 33% of the Average of the
aggregate amount of all Commitments in effect for such Computation Period, at a
rate per annum equal to the Applicable Utilization Fee Percentage. Utilization
fee payable under this Section 2.05(b) with respect to any day shall be
allocated among the Borrowers pro rata according to the respective Average
aggregate outstanding principal amounts of Loans owing by such Borrowers for
such Computation Period.

 

(c) Payment. Accrued facility fee and utilization fee shall be payable on each
Quarterly Date and on the earlier of the date the Commitments are terminated and
the Commitment Termination Date.

 

2.06 Lending Offices. The Loans of each Type and Currency made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type and Currency.

 

2.07 Several Obligations; Remedies Independent. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but neither
any Lender nor the Administrative Agent shall be responsible for the failure of
any other Lender to make a Loan to be made by such other Lender, and (except as
otherwise provided in Section 4.06 hereof) no Lender shall have any obligation
to the Administrative Agent or any other Lender for the failure by such other
Lender to make any Loan required to be made by such other Lender. The amounts
payable by each Borrower at any time hereunder and under the Notes to each
Lender shall be a separate and independent debt, and each Lender shall (without
prejudice to the provisions of Section 9 hereof) be entitled to protect and
enforce its rights arising out of this Agreement and the Notes, and it shall not
be necessary for any other Lender or the Administrative Agent to consent to, or
be joined as an additional party in, any proceedings for such purposes.

 

Credit Agreement

 

29



--------------------------------------------------------------------------------

2.08 Evidence of Debt.

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the date, amount,
Currency, Type, interest rate and duration of Interest Period of each Loan made
by such Lender to a Borrower, and amounts of principal and interest payable and
paid to such Lender from time to time hereunder.

 

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the name of each Borrower and amount of each Loan made to such Borrower
hereunder, Currency and Type thereof and the interest rate and Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent from any
Borrower hereunder for the account of the Lenders and each Lender’s share
thereof.

 

(c) The entries made in the accounts maintained pursuant to paragraph (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay its Loans in
accordance with the terms of this Agreement.

 

(d) Any Lender may request through the Administrative Agent that Loans made by
it be evidenced by one or more promissory notes. In such event, the applicable
Borrower(s) shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender in the form of Exhibit A-1 hereto (to
evidence Syndicated Loans), or Exhibit A-2 hereto (to evidence Money Market
Loans), as such Lender may request. Each Syndicated Note shall be dated the date
hereof, duly executed by the applicable Borrower and payable to such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed. Each Money Market Note shall be dated the date
hereof, duly executed by the applicable Borrower and payable to such Lender and
otherwise duly completed.

 

(e) No Lender shall be entitled to have its Notes substituted or exchanged for
any reason, or subdivided for promissory notes of lesser denominations, except
in connection with an increase of such Lender’s Commitment pursuant to Section
2.10 or 2.12 hereof or in connection with a permitted assignment of all or any
portion of such Lender’s Commitment, Loans and Notes pursuant to Section 5.07 or
11.06 hereof (and, if requested by any Lender, each Borrower agrees to so
exchange any Note).

 

Credit Agreement

 

30



--------------------------------------------------------------------------------

2.09 Prepayments.

 

(a) Optional Prepayments.

 

(i) Subject to Section 4.04 hereof, each Borrower shall have the right to prepay
Syndicated Loans made to such Borrower at any time or from time to time,
provided that: (i) such Borrower shall give the Administrative Agent notice of
each such prepayment as provided in Section 4.05 hereof (and, upon the date
specified in any such notice of prepayment, the amount to be prepaid shall
become due and payable hereunder) and (ii) any prepayment of a Eurocurrency Loan
on a day other than the last day of the Interest Period for such Loan shall be
subject to the payment of any compensation payable under Section 5.05 hereof.

 

(ii) Money Market Loans may not be prepaid.

 

(b) Currency Valuation. In the event that any Borrower selects an Interest
Period of more than three months’ duration for any borrowing of Loans, on each
Currency Valuation Date (as defined below), the Administrative Agent shall
determine the sum of the aggregate outstanding principal amount of all Loans.
For purposes of this determination, the outstanding principal amount of any Loan
that is denominated in any Alternative Currency shall be deemed to be the Dollar
Equivalent of the amount in the Alternative Currency of such Loan, determined as
of such Currency Valuation Date. Upon making such determination, the
Administrative Agent shall promptly notify the Lenders and each Borrower
thereof. If, on the date of such determination, such sum of the aggregate
principal amount of all Loans exceeds 105% of the aggregate of the Commitments
as then in effect, the Borrowers shall, if requested by the Majority Lenders
(through the Administrative Agent), prepay outstanding Loans other than Money
Market Loans (ratably in accordance with the then outstanding aggregate
principal amounts thereof except that the Borrowers may prepay Base Rate Loans
in full before prepaying Eurocurrency Loans) in such amounts as shall be
necessary so that after giving effect thereto the aggregate outstanding
principal amount of all Loans does not exceed the aggregate Commitments, any
such prepayment to be made, in the case of any Eurocurrency Loan, on the last
day of the then current Interest Period with respect thereto. After the date of
any such prepayment, the Borrowers shall not be required to make a prepayment
under this Section 2.09(b) until any Borrower subsequently selects an Interest
Period of more than three months’ duration. Any such payment shall be
accompanied by accrued interest thereon as provided in Section 3.02 hereof and
by any amounts payable under Section 5.05 hereof.

 

For purposes of this Section 2.09(b), “Currency Valuation Date” shall mean, with
respect to each Interest Period having an initial duration of more than three
months for any borrowing of Loans, each date which occurs at intervals of three
months after the first day of such Interest Period (or, if any such date is not
a Business Day, the immediately preceding Business Day).

 

2.10 Increases in Commitments.

 

(a) The Borrowers, acting jointly, shall have the right at any time to increase
the aggregate amount of the Commitments hereunder to an amount not to exceed
$1,250,000,000 by causing one or more banks or other financial institutions,
which may include any Lender already party to this Agreement, to become a
“Lender” party to this Agreement or (in the case of any Lender already party to
this Agreement) to increase the amount of such Lender’s

 

Credit Agreement

 

31



--------------------------------------------------------------------------------

Commitment; provided that (i) the addition of any bank or other financial
institution to this Agreement that is not already a Lender shall be subject to
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) and (ii) the Commitment of any bank or other financial
institution becoming a “Lender” party to this Agreement, and any increase in the
amount of the Commitment of any Lender already party to this Agreement, shall be
in an amount equal to an integral multiple of $1,000,000 and not less than
$10,000,000.

 

(b) Any increase in the aggregate amount of the Commitments pursuant to Section
2.10(a) hereof shall be effective only upon the execution and delivery by the
Borrowers, the Administrative Agent and each relevant bank, financial
institution or Lender of a commitment increase letter in substantially the form
of Exhibit I hereto (a “Commitment Increase Letter”), which Commitment Increase
Letter shall be delivered to the Administrative Agent not less than three
Business Days prior to the Commitment Increase Date and shall specify (i) the
amount of the Commitment of such bank or other financial institution becoming a
“Lender” party to this Agreement or of any increase in the amount of the
Commitment of such Lender and (ii) the date such increase is to become effective
(the “Commitment Increase Date”).

 

(c) Any increase in the aggregate amount of the Commitments pursuant to this
Section 2.10 shall not be effective unless:

 

(i) no Default shall have occurred and be continuing on the Commitment Increase
Date;

 

(ii) each of the representations and warranties made by the Borrowers in Section
7 hereof (other than the Excluded Representations) shall be true and correct in
all material respects on and as of the Commitment Increase Date with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

 

(iii) no notice of borrowing of Syndicated Loans shall be outstanding on and as
of such Commitment Increase Date;

 

(iv) such increase in the aggregate amount of the Commitments does not cause any
Lender to hold a Commitment in an amount exceeding 25% of the aggregate amount
of the Commitments as so increased;

 

(v) immediately after giving effect to such increase, the aggregate amount of
Commitments available for borrowing by COFC shall not exceed 66- 2/3% of the
aggregate amount of the Commitments as so increased; and

 

(vi) the Administrative Agent shall have received (with sufficient copies for
each of the Lenders) each of (x) a certificate of the corporate secretary or
assistant secretary of the Borrowers as to the taking of any corporate action
necessary in connection with such increase and (y) an opinion or opinions of
counsel to the Borrowers as to their corporate power and authority to borrow
hereunder after giving effect to such increase.

 

Credit Agreement

 

32



--------------------------------------------------------------------------------

Each notice requesting an increase in the aggregate amount of the Commitments
pursuant to this Section 2.10 shall constitute a certification to the effect set
forth in clauses (i) and (ii) of the preceding sentence.

 

(d) No Lender shall at any time be required to agree to a request of a Borrower
to increase its Commitment or obligations hereunder.

 

2.11 Undertaking of COB. COB hereby agrees with each Lender and the
Administrative Agent as follows:

 

(a) Undertaking to Pay. At the request of FSB and COBE, COB hereby irrevocably
undertakes in favor of the Administrative Agent that COB will honor the
Administrative Agent’s sight drafts drawn on COB and payable to the order of the
Administrative Agent upon presentation of such drafts to COB at the address to
which notices are deliverable to COB under Section 11.02 hereof accompanied by a
written certification referred to below (such undertaking to honor such drafts
being herein called, the “Undertaking”). Each draft must be accompanied by
written certification of the Administrative Agent in the form of Exhibit J to
this Agreement. Each draft drawn under and in compliance with the Undertaking
will be duly honored by COB forthwith upon presentation by paying the amount of
such draft to the Administrative Agent at the Administrative Agent’s Account in
the manner specified in Section 4.01 hereof.

 

(b) Amount Available. The aggregate amount available to be drawn under this
Section 2.11 shall be equal to (i) the aggregate amount of Commitments hereunder
plus (ii) interest (computed on the basis of a year of 360 days) that would
accrue on such aggregate amount for a period of 360 days at a rate per annum
equal to 12%. Partial and multiple drawings under this Section 2.11 are
permitted. The Undertaking shall expire on the date 100 days following the
Commitment Termination Date.

 

(c) Certain Terms and Conditions. All charges and commissions incurred by COB in
connection with the issuance or administration of the Undertaking (including any
drawing in respect of the Undertaking) shall be for account of FSB or COBE, as
the case may be. This Section 2.11 sets forth in full the terms of the
Undertaking, and the Undertaking shall not in any way be amended, modified,
amplified or limited by reference to any other Section or provision of this
Agreement or any document, instrument or agreement referred to herein, and any
such reference shall not be deemed to incorporate in this Section 2.11 by
reference any document, instrument or agreement. The obligations of COB in
respect of the Undertaking are independent of any of the obligations of any
other party to this Agreement and of any obligations of COB under any other
Section or provision of this Agreement (and accordingly the Undertaking is
intended to be both a “credit” and a “letter of credit” within the meaning of
Article 5 of the New York Uniform Commercial Code), and the entitlement of the
Administrative Agent to draw under the Undertaking is subject only to compliance
by the

 

Credit Agreement

 

33



--------------------------------------------------------------------------------

Administrative Agent with the express conditions to drawing set forth in this
Section 2.11. The Undertaking may not be assigned or transferred other than to a
successor Administrative Agent appointed in accordance with Section 10.08
hereof.

 

(d) Reimbursement. FSB and COBE agree to reimburse COB for any drawing by the
Administrative Agent under the Undertaking for their respective accounts,
without notice or demand of any kind, not later than 1:00 p.m. (New York time)
on the Business Day following such drawing, in an amount equal to the amount of
such drawing. COB hereby agrees that until the payment and satisfaction in full
of the principal of and interest on the Loans made by the Lenders to, and any
Notes held by each Lender of, FSB and COBE and all other amounts from time to
time owing to the Lenders or the Administrative Agent by FSB and COBE hereunder
and under any Notes and the expiration or termination of the Commitments COB
shall not exercise any right or remedy to collect any amount owing by FSB or
COBE to COB under this Section 2.11(d).

 

(e) UCP. The Undertaking is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500 (the “UCP”). In the event of any conflict between the law of
the State of New York (which, pursuant to Section 11.10 hereof, governs this
Agreement) and the UCP, the UCP shall control. Notwithstanding Article 17 of the
UCP, if the Undertaking expires during an interruption of business as described
in said Article 17, COB shall effect payment if the Undertaking is drawn against
within 30 days after the resumption of business.

 

(f) Distribution of Proceeds of Drawing. Each payment received by the
Administrative Agent in connection with any drawing under the Undertaking shall
be promptly applied by the Administrative Agent to the obligations of FSB or
COBE, as the case may be, in respect of which such drawing was made.

 

2.12 Extensions of Commitments.

 

(a) The Borrowers may, by notice to the Administrative Agent not earlier than 90
days but not later than 60 days prior to each anniversary of the Effective Date,
request that each Lender extend such Lender’s Commitment for an additional
1-year or 2-year period from such anniversary of the Effective Date (the
“Extension Date”); provided, that at no time shall any Lender’s Commitment be
longer than a period of three years.

 

(b) Each Lender, acting in its sole and individual discretion, shall, by notice
to the Administrative Agent given not earlier than 75 days but not later than
the date 45 days prior to the Extension Date (the “Notice Date”), advise the
Administrative Agent whether or not such Lender agrees to such extension and
each Lender that determines not to so extend its Commitment (a “Non-Extending
Lender”) shall notify the Administrative Agent (which shall notify the other
Lenders) of such fact promptly after such determination (but in any event not
later than the Notice Date) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender. The Commitment of

 

Credit Agreement

 

34



--------------------------------------------------------------------------------

each Non-Extending Lender shall terminate on the Commitment Termination Date
then in effect without extension (the “Existing Commitment Termination Date”),
and each Borrower shall pay in full all amounts owing by such Borrower to each
Non-Extending Lender hereunder on or before the Existing Commitment Termination
Date.

 

(c) The Administrative Agent shall notify the Borrowers of each Lender’s
determination under this Section 2.12 not earlier than 60 days but not later
than the 30 days prior to the Extension Date (or, if such date is not a Business
Day, on the next preceding Business Day). The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree.

 

(d) The Borrowers shall have the right on or before the Extension Date to
require any Non-Extending Lender to assign in full, in accordance with Section
11.06, its rights and obligations under this Agreement to an assignee designated
by the Borrowers (subject to the approval of the Administrative Agent, which
shall not be unreasonably withheld) that agrees to accept all of such rights and
obligations (each, a “Replacement Lender”); provided, that prior to replacing
any Non-Extending Lender with any Replacement Lender, the Borrower shall have
given each Lender which has agreed to extend its Commitment an opportunity to
increase its Commitment by all or a portion of the Non-Extending Lenders’
Commitments.

 

(e) If (and only if) the total of the Commitments of the Lenders that have
agreed so to extend their Commitments shall be not less than 51% of the
aggregate amount of the Commitments in effect immediately prior to the Extension
Date, then, effective as of the Extension Date, (i) each Replacement Lender
shall thereupon become a “Lender” for all purposes of this Agreement and (ii)
the Commitment of each Lender that has agreed so to extend its Commitment and of
each Replacement Lender shall be extended to the date one or two years, as the
case may be, after the Extension Date (except that, if such date is not a
Business Day, such Commitment as so extended shall be the next preceding
Business Day).

 

(f) Notwithstanding the foregoing, the extension of the Commitments beyond the
Commitment Termination Date, as in effect at any given time, pursuant to this
Section 2.12 shall be effective with respect to any Lender only if:

 

(i) no Default or Event of Default shall have occurred and be continuing on and
as of such Commitment Termination Date; and

 

(ii) each of the representations and warranties in Section 7 hereof, including
without limitation each of the Excluded Representations, are true and complete
in all material respects on and as of such Commitment Termination Date with the
same force and effect as if made on and as of such Commitment Termination Date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such date).

 

Credit Agreement

 

35



--------------------------------------------------------------------------------

SECTION 3. Payments of Principal and Interest.

 

3.01 Repayment of Loans. Each Borrower hereby promises to pay to the
Administrative Agent for account of each Lender the principal of each Loan made
by such Lender to such Borrower, and each such Loan shall mature, on the last
day of the Interest Period therefor. Except as set forth in Section 2.11 hereof,
no Borrower shall have liability for the obligations of another Borrower.

 

3.02 Interest. Each Borrower hereby promises to pay to the Administrative Agent
for account of each Lender interest on the unpaid principal amount of each Loan
made by such Lender to such Borrower for the period from and including the date
of such Loan to but excluding the date such Loan shall be paid in full, at the
following rates per annum:

 

(a) if such Loan is a Base Rate Loan, the Base Rate (as in effect from time to
time) plus the Applicable Margin with respect to Base Rate Loans;

 

(b) if such Loan is a Eurocurrency Loan, the Eurocurrency Rate for such Loan for
the Interest Period therefor plus the Applicable Margin with respect to
Eurocurrency Loans;

 

(c) if such Loan is a LIBOR Market Loan, the Eurocurrency Rate for such Loan for
the Interest Period therefor plus (or minus) the LIBO Margin quoted by the
Lender making such Loan in accordance with Section 2.03 hereof; and

 

(d) if such Loan is a Set Rate Loan, the Set Rate for such Loan for the Interest
Period therefor quoted by the Lender making such Loan in accordance with Section
2.03 hereof.

 

Notwithstanding the foregoing, each Borrower hereby promises to pay to the
Administrative Agent for account of each relevant Lender interest at the
applicable Post-Default Rate on any principal of any Loan made by such Lender to
such Borrower, and on any other amount payable by such Borrower to or for
account of such Lender hereunder or under any Notes, that shall not be paid in
full when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), for the period from and including the due date thereof
to but excluding the date the same is paid in full. Accrued interest on each
Loan shall be payable (i) on the last day of the Interest Period therefor and,
if such Interest Period is longer than 90 days (in the case of a Set Rate Loan)
or three months (in the case of a Eurocurrency Loan or a LIBOR Market Loan), at
90-day or three-month intervals, respectively, following the first day of such
Interest Period, and (ii) in the case of any Loan, upon the payment or
prepayment thereof (but only on the principal amount so paid or prepaid), except
that interest payable at the Post-Default Rate shall be payable from time to
time on demand. Promptly after the determination of any interest rate provided
for herein or any change therein, the Administrative Agent shall give notice
thereof to the Lenders to which such interest is payable and to the applicable
Borrower.

 

Credit Agreement

 

36



--------------------------------------------------------------------------------

SECTION 4. Payments; Pro Rata Treatment; Computations; Etc.

 

4.01 Payments.

 

(a) Except to the extent otherwise provided herein, all payments of principal of
and interest on any Loan and of all other amounts to be made by a Borrower under
this Agreement and any Notes shall be made in the Currency in which such Loan or
other amount is denominated, in immediately available funds, without deduction,
set-off or counterclaim, to the Administrative Agent at the Administrative
Agent’s Account for the Currency in which such Loan or other amount is
denominated, not later than 1:00 p.m. Local Time on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day),
provided that if a new Loan is to be made to a Borrower by any Lender on a date
on which such Borrower is to repay any principal of an outstanding Loan of such
Lender and in the same Currency, such Lender shall apply the proceeds of such
new Loan to the payment of the principal to be repaid and only an amount equal
to the difference between the principal to be borrowed and the principal to be
repaid shall be made available by such Lender to the Administrative Agent as
provided in Section 2.02 hereof or paid by the applicable Borrower to the
Administrative Agent pursuant to this Section 4.01, as the case may be. All
amounts owing under this Agreement and any Notes (other than principal of and
interest on Loans denominated in an Alternative Currency) are denominated and
payable in Dollars.

 

(b) Any Lender for whose account any such payment is to be made may (but shall
not be obligated to) debit the amount of any such payment that is not made by
such time to any ordinary deposit account of the Borrower obligated to make such
payment with such Lender (with notice to such Borrower and the Administrative
Agent), provided that such Lender’s failure to give such notice shall not affect
the validity thereof.

 

(c) Each Borrower shall, at the time of making each payment under this Agreement
or any Note for account of any Lender, specify to the Administrative Agent
(which shall so notify the intended recipient(s) thereof) the Loans or other
amounts payable by such Borrower hereunder to which such payment is to be
applied (and in the event that such Borrower fails to so specify, or if an Event
of Default has occurred and is continuing, the Administrative Agent may
distribute such payment to the Lenders for application in such manner as it or
the Majority Lenders, subject to Section 4.02 hereof, may determine to be
appropriate).

 

(d) Each payment received by the Administrative Agent under this Agreement or
any Note for account of any Lender shall be paid by the Administrative Agent
promptly to such Lender, in like Currency and immediately available funds, for
account of such Lender’s Applicable Lending Office for the Loan or other
obligation in respect of which such payment is made.

 

(e) If the due date of any payment under this Agreement or any Note would
otherwise fall on a day that is not a Business Day, such payment shall be made
on the next

 

Credit Agreement

 

37



--------------------------------------------------------------------------------

succeeding Business Day unless such succeeding Business Day would fall in the
next calendar month, in which case such payment shall be made on the next
preceding Business Day.

 

4.02 Pro Rata Treatment. Except to the extent otherwise provided herein:

 

(a) each borrowing under Section 2.01 hereof of Syndicated Loans shall be made
from the Lenders, each payment under Section 2.05(a) hereof of facility fee to
the Lenders, and each termination or reduction under Section 2.04(b) hereof of
the Commitments shall be applied to the respective Commitments of the Lenders,
pro rata according to the amounts of their respective Commitments;

 

(b) except as otherwise provided in Section 5.04 hereof, Eurocurrency Loans
having the same Interest Period shall be allocated among the Lenders pro rata
according to the amounts of their respective Commitments;

 

(c) each payment or prepayment of principal of Syndicated Loans, and each
payment under Section 2.05 hereof of utilization fee to the Lenders, shall be
made by a Borrower (allocated between the Borrowers in accordance with the last
sentence of Section 2.05(b) hereof) for account of the Lenders pro rata
according to the respective unpaid principal amounts of the Loans owing by such
Borrower held by such Lenders; and

 

(d) each payment of interest on Syndicated Loans shall be made by a Borrower for
account of the Lenders pro rata according to the amounts of interest on such
Loans then due and payable by such Borrower to such Lenders.

 

4.03 Computations. Interest on Money Market Loans and Eurocurrency Loans and
facility and utilization fee shall be computed on the basis of a year of 360
days and actual days elapsed (including the first day but excluding the last
day) occurring in the period for which payable, and interest on Base Rate Loans
shall be computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed (including the first day but excluding the last day)
occurring in the period for which payable. Notwithstanding the foregoing, (a)
for each day that the Base Rate is calculated by reference to the Federal Funds
Rate, interest on Base Rate Loans shall be computed on the basis of a year of
360 days and actual days elapsed and (b) interest on Eurocurrency Loans
denominated in Pounds Sterling shall be computed on the basis of a year of 365
or 366 days, as the case may be.

 

4.04 Minimum Amounts. Except for prepayments made pursuant to Section 2.09(b)
hereof, each borrowing and partial prepayment of principal of Loans (other than
Money Market Loans) shall aggregate to an integral multiple of $1,000,000 and
not less than $10,000,000 (borrowings or prepayments of Loans of different Types
or, in the case of Eurocurrency Loans, having different Interest Periods at the
same time hereunder to be deemed separate borrowings and prepayments for
purposes of the foregoing, one for each Type or Interest Period), provided that
(a) the aggregate principal amount of Eurocurrency Loans having the same
Interest Period shall aggregate to an integral multiple of $1,000,000 and not
less than

 

Credit Agreement

 

38



--------------------------------------------------------------------------------

$20,000,000 (or, in the case of Loans denominated in an Alternative Currency,
the Foreign Currency Equivalent thereof (rounded to the nearest 1,000 units of
such Alternative Currency)) and (b) if any Eurocurrency Loans would otherwise be
in a lesser principal amount for any period, such Loans shall be Base Rate Loans
during such period.

 

4.05 Certain Notices. Except as otherwise provided in Section 2.03 hereof with
respect to Money Market Loans, notices by a Borrower to the Administrative Agent
of terminations or reductions of the Commitments and of borrowings and optional
prepayments of Loans, Currencies and Types of Loans and of the duration of
Interest Periods shall be irrevocable and shall be effective only if received by
the Administrative Agent not later than 11:00 a.m. New York time on the number
of Business Days prior to the date of the relevant termination, reduction,
borrowing or prepayment or the first day of such Interest Period specified
below:

 

Type

--------------------------------------------------------------------------------

  

Number of

Business Days Prior

--------------------------------------------------------------------------------

Termination or reduction of Commitments

   3

Borrowing or prepayment of Base Rate Loans

   same day

Borrowing or prepayment of, or duration of Interest Period for, Eurocurrency
Loans denominated in Dollars

   3

Borrowing or prepayment of, or duration of Interest Period for, Eurocurrency
Loans denominated in an Agreed Alternative Currency

   4

 

Each such notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced. Each such notice of borrowing or
optional prepayment shall be in substantially the form of Exhibit D hereto and
shall specify the Loans to be borrowed or prepaid and the amount (subject to
Section 4.04 hereof), Currency and Type of each Loan to be borrowed or prepaid,
the date of borrowing or optional prepayment (which shall be a Business Day),
the Interest Period of the Loans to be borrowed or prepaid and the identity of
the applicable Borrower; provided that any notice of borrowing given by FSB or
COBE shall also be signed by COB. The Administrative Agent shall promptly notify
the affected Lenders of the contents of each such notice.

 

4.06 Non-Receipt of Funds by the Administrative Agent. Unless the Administrative
Agent shall have been notified by a Lender or a Borrower (the “Payor”) prior to
the date on which the Payor is to make payment to the Administrative Agent of
(in the case of a Lender) the proceeds of a Loan to be made by such Lender
hereunder or (in the case of a Borrower) a payment to the Administrative Agent
for account of one or more of the Lenders hereunder (such payment being herein
called the “Required Payment”), which notice shall be

 

Credit Agreement

 

39



--------------------------------------------------------------------------------

effective upon receipt, that the Payor does not intend to make the Required
Payment to the Administrative Agent, the Administrative Agent may assume that
the Required Payment has been made and may, in reliance upon such assumption
(but shall not be required to), make the amount thereof available to the
intended recipient(s) on such date; and, if the Payor has not in fact made the
Required Payment to the Administrative Agent, the recipient(s) of such payment
shall, on demand, repay to the Administrative Agent the amount so made available
together with interest thereon in respect of each day during the period
commencing on the date (the “Advance Date”) such amount was so made available by
the Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to the Federal Funds Rate for such day and, if
such recipient(s) shall fail promptly to make such payment, the Administrative
Agent shall be entitled to recover such amount, on demand, from the Payor,
together with interest as aforesaid, provided that if neither the recipient(s)
nor the Payor shall return the Required Payment to the Administrative Agent
within three Business Days of the Advance Date, then, retroactively to the
Advance Date, the Payor and the recipient(s) shall each be obligated to pay
interest on the Required Payment as follows:

 

(i) if the Required Payment shall represent a payment to be made by a Borrower
to the Lenders, such Borrower and the recipient(s) shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the Post-Default Rate (without duplication of the obligation of such
Borrower under Section 3.02 hereof to pay interest on the Required Payment at
the Post-Default Rate), it being understood that the return by the recipient(s)
of the Required Payment to the Administrative Agent shall not limit such
obligation of such Borrower under said Section 3.02 to pay interest at the
Post-Default Rate in respect of the Required Payment; and

 

(ii) if the Required Payment shall represent proceeds of a Loan to be made by
the Lenders to a Borrower, the Payor and such Borrower shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment pursuant to whichever of the rates specified in Section 3.02 hereof is
applicable to the Type of such Loan, it being understood that the return by such
Borrower of the Required Payment to the Administrative Agent shall not limit any
claim such Borrower may have against the Payor in respect of such Required
Payment.

 

4.07 Sharing of Payments, Etc.

 

(a) Each Borrower agrees that, in addition to (and without limitation of) any
right of set-off, banker’s lien or counterclaim a Lender may otherwise have,
each Lender shall be entitled, at its option (to the fullest extent permitted by
law), to set off and apply any deposit (general or special, time or demand,
provisional or final), or other indebtedness, held by it for the credit or
account of such Borrower at any of its offices, in Dollars or in any other
currency, against any principal of or interest on any of such Lender’s Loans to
such Borrower or any other amount payable by such Borrower to such Lender
hereunder, that is not paid when due (regardless of whether such deposit or
other indebtedness is then due to such Borrower), in

 

Credit Agreement

 

40



--------------------------------------------------------------------------------

which case it shall promptly notify such Borrower and the Administrative Agent
thereof, provided that such Lender’s failure to give such notice shall not
affect the validity thereof.

 

(b) If any Lender shall obtain from a Borrower payment of any principal of or
interest on any Syndicated Loan owing to such Lender or payment of any other
amount owing under this Agreement (other than in respect of Money Market Loans)
through the exercise of any right of set-off, banker’s lien or counterclaim or
similar right or otherwise (other than from the Administrative Agent as provided
herein), and, as a result of such payment, such Lender shall have received a
greater percentage of the principal of or interest on the Syndicated Loans or
such other amounts due hereunder from such Borrower to such Lender than the
percentage received by any other Lender, it shall promptly purchase from such
other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans or such other amounts, respectively,
owing to such other Lenders (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses that may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,
respectively, owing to each of the Lenders. To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.
This Section 4.07(b) shall not apply to a payment to a Non-Extending Lender
pursuant to Section 2.12(b) hereof.

 

(c) The Borrower obligated in respect of such Loans or other amounts agrees that
any Lender so purchasing such a participation (or direct interest) may exercise
all rights of set-off, banker’s lien, counterclaim or similar rights with
respect to such participation as fully as if such Lender were a direct holder of
Loans or other amounts (as the case may be) owing to such Lender in the amount
of such participation.

 

(d) Nothing contained herein shall require any Lender to exercise any such right
or shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of a Borrower. If, under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a set-off to which this
Section 4.07 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section 4.07 to share in the benefits of any
recovery on such secured claim.

 

SECTION 5. Yield Protection, Etc.

 

5.01 Additional Costs.

 

(a) Each Borrower shall pay directly to each Lender from time to time such
amounts as such Lender may determine to be necessary to compensate such Lender
for any costs that such Lender determines are attributable to its making or
maintaining of any Fixed Rate

 

Credit Agreement

 

41



--------------------------------------------------------------------------------

Loans owing by such Borrower or its obligation to make to such Borrower any
Fixed Rate Loans hereunder, or any reduction in any amount receivable by such
Lender hereunder in respect of any of such Loans or such obligation (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any Regulatory Change (including without
limitation, the introduction of, changeover to or operation of the Euro in a
Participating Member State) that:

 

(i) shall subject any Lender (or its Applicable Lending Office for any of such
Loans) to any Taxes; or

 

(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than, in the case of any Lender for any period as to which a Borrower is
required to pay any amount under Section 5.01(d) hereof, the reserves against
“Eurocurrency liabilities” under Regulation D referred to therein) relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender (including, without limitation, any of such Loans or
any deposits referred to in the definition of “Fixed Base Rate” in Section 1.01
hereof), or any commitment of such Lender (including, without limitation, the
Commitment of such Lender hereunder); or

 

(iii) imposes any other condition affecting this Agreement or (if any) its Notes
(or any of such extensions of credit or liabilities) or its Commitment.

 

If any Lender requests compensation from a Borrower under this Section 5.01(a),
such Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender thereafter to make Eurocurrency
Loans to such Borrower until the Regulatory Change giving rise to such request
ceases to be in effect (in which case the provisions of Section 5.04 hereof
shall be applicable), provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

 

(b) Without limiting the effect of the foregoing provisions of this Section 5.01
(but without duplication), if any Lender shall have determined that any law or
regulation or any interpretation, directive or request (whether or not having
the force of law and whether or not failure to comply therewith would be
unlawful) of any court or governmental or monetary authority, (i) following any
Regulatory Change or (ii) implementing any risk-based capital guideline or other
requirement (whether or not having the force of law and whether or not the
failure to comply therewith would be unlawful) hereafter issued by any
government or governmental or supervisory authority implementing at the national
level any change in the Basle Accord, has or would have the effect of reducing
the rate of return on assets or equity of such Lender (or any Applicable Lending
Office of such Lender or any bank holding company of which such Lender is a
subsidiary) as a consequence of such Lender’s Commitment to make or maintain
Loans to a Borrower or Loans made to such Borrower to a level below that which
such Lender (or such Applicable Lending Office or such bank holding company)
could have achieved but for such law, regulation, interpretation, directive or
request, then such Borrower shall pay directly to each Lender from time to time
on request such amounts as such Lender may

 

Credit Agreement

 

42



--------------------------------------------------------------------------------

determine to be necessary to compensate such Lender (or, without duplication,
such Applicable Lending Office or such bank holding company) for such reduction.

 

(c) Each Lender shall notify the relevant Borrower of any event occurring after
the date hereof entitling such Lender to compensation from such Borrower under
paragraph (a) or (b) of this Section 5.01 as promptly as practicable, but in any
event within 45 days, after such Lender obtains actual knowledge thereof;
provided that (i) if any Lender fails to give such notice within 45 days after
it obtains actual knowledge of such an event, such Lender shall, with respect to
compensation payable by such Borrower pursuant to this Section 5.01 in respect
of any costs resulting from such event, only be entitled to payment under this
Section 5.01 for costs incurred from and after the date 45 days prior to the
date that such Lender does give such notice and (ii) each Lender will designate
a different Applicable Lending Office for the Loans of such Lender affected by
such event if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole opinion of such Lender, be
disadvantageous to such Lender, except that such Lender shall have no obligation
to designate an Applicable Lending Office located in the United States of
America. Each Lender will furnish to the relevant Borrower a certificate setting
forth the basis and amount of each request by such Lender for compensation under
paragraph (a) or (b) of this Section 5.01. Determinations and allocations by any
Lender for purposes of this Section 5.01 of the effect of any Regulatory Change
pursuant to paragraph (a) of this Section 5.01, or of the effect of capital
maintained pursuant to paragraph (b) of this Section 5.01, on its costs or rate
of return of maintaining Loans or its obligation to make Loans, or on amounts
receivable by it in respect of Loans, and of the amounts required to compensate
such Lender under this Section 5.01, shall be conclusive, provided that such
determinations and allocations are made on a reasonable basis.

 

(d) Without limiting the effect of the foregoing, each Borrower shall pay to
each Lender on the last day of the Interest Period therefor so long as such
Lender is maintaining reserves against “Eurocurrency liabilities” under
Regulation D (or, unless the provisions of paragraph (b) above are applicable,
so long as such Lender is, by reason of any Regulatory Change, maintaining
reserves against any other category of liabilities that includes deposits by
reference to which the interest rate on Fixed Rate Loans is determined as
provided in this Agreement or against any category of extensions of credit or
other assets of such Lender that includes any Fixed Rate Loans) an additional
amount (determined by such Lender and notified to such Borrower through the
Administrative Agent) equal to the product of the following for each Fixed Rate
Loan to such Borrower for each day during such Interest Period:

 

(i) the principal amount of such Fixed Rate Loan outstanding on such day; and

 

(ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Fixed Rate Loan for
such Interest Period as provided in this Agreement (less the Applicable Margin)
and the denominator of which is one minus the effective rate (expressed as a
decimal) at which such Reserve Requirements are imposed on such Lender on such
day minus (y) such numerator; and

 

Credit Agreement

 

43



--------------------------------------------------------------------------------

(iii) 1/360.

 

Notwithstanding the foregoing, this Section 5.01 does not apply to the extent
that any Additional Costs are compensated for by Section 5.06 or would have been
so compensated but for the application of any exclusion under Section 5.06(i).

 

5.02 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Fixed Base Rate for
any Interest Period:

 

(a) the Administrative Agent determines, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in the definition of “Fixed Base Rate” in Section 1.01 hereof are not being
provided in the relevant amounts or Currencies or for the relevant maturities
for purposes of determining rates of interest for either Type of Fixed Rate
Loans as provided herein; or

 

(b) the Majority Lenders determine (or any Lender that has outstanding a Money
Market Quote with respect to a LIBOR Market Loan determines), which
determination shall be conclusive, and notify (or notifies, as the case may be)
the Administrative Agent that the relevant rates of interest referred to in the
definition of “Fixed Base Rate” in Section 1.01 hereof upon the basis of which
the rate of interest for Eurocurrency Loans (or LIBOR Market Loans, as the case
may be) in any Currency for such Interest Period is to be determined will not
adequately and fairly reflect the cost to such Lenders (or to such quoting
Lender) of making or maintaining Eurocurrency Loans (or LIBOR Market Loans, as
the case may be) in such Currency for such Interest Period;

 

then the Administrative Agent shall give each affected Borrower and Lender
prompt notice thereof and, so long as such condition remains in effect, the
Lenders (or such quoting Lender) shall be under no obligation to make additional
Eurocurrency Loans in such Currency, and such Lender shall no longer be
obligated to make any LIBOR Market Loan in such Currency that it has offered to
make.

 

5.03 Illegality; Agreed Alternative Currencies. Notwithstanding any other
provision of this Agreement, in the event that it becomes unlawful for any
Lender or its Applicable Lending Office to honor its obligation to make or
maintain Eurocurrency Loans or LIBOR Market Loans in any Currency hereunder
(and, in the sole opinion of such Lender, the designation of a different
Applicable Lending Office would either not avoid such unlawfulness or would be
disadvantageous to such Lender), then such Lender shall promptly notify each
affected Borrower thereof (with a copy to the Administrative Agent) and such
Lender’s obligation to make Eurocurrency Loans in such Currency shall be
suspended until such time as such Lender may again make and maintain
Eurocurrency Loans in such Currency (in which case the provisions of Section
5.04 hereof shall be applicable), and such Lender shall no longer be obligated
to make any LIBOR Market Loan in such Currency that it has offered to make.

 

Credit Agreement

 

44



--------------------------------------------------------------------------------

5.04 Treatment of Affected Loans. If the obligation of any Lender to make
Eurocurrency Loans in Dollars shall be suspended pursuant to Section 5.01 or
5.03 hereof, then, unless and until such Lender gives notice as provided below
that the circumstances specified in Section 5.01 or 5.03 hereof that gave rise
to such suspension no longer exist (which such Lender agrees to do promptly upon
such circumstances ceasing to exist), all Loans that would otherwise be made by
such Lender as Eurocurrency Loans in Dollars shall be made instead as Base Rate
Loans. If the obligation of any Lender to make Eurocurrency Loans denominated in
any Agreed Alternative Currency shall be suspended pursuant to Section 5.01 or
5.03 hereof, then, unless and until such Lender gives notice as provided below
that the circumstances specified in Section 5.01 or 5.03 hereof that gave rise
to such suspension no longer exist (which such Lender agrees to do promptly upon
such circumstances ceasing to exist), all Loans that would otherwise be made by
such Lender as Eurocurrency Loans in such Agreed Alternative Currency shall,
except as provided in the immediately preceding sentence, be made instead as
Eurocurrency Loans denominated in Dollars.

 

5.05 Compensation. Each Borrower shall pay to the Administrative Agent for
account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate such Lender for any loss, cost
or expense that such Lender determines is attributable to:

 

(a) any payment or mandatory or optional prepayment of a Fixed Rate Loan or a
Set Rate Loan made by such Lender to such Borrower (which shall not include the
return by a Borrower pursuant to Section 4.06 hereof of any Required Payment
previously advanced to such Borrower by the Administrative Agent on behalf of a
Lender) for any reason (including, without limitation, the acceleration of the
Loans pursuant to Section 9 hereof) on a date other than the last day of the
Interest Period for such Loan; or

 

(b) any failure by such Borrower for any reason (including, without limitation,
the failure of any of the conditions precedent specified in Section 6 hereof to
be satisfied, but not including as a result of breach by a Lender of its
obligation, subject to the terms and conditions hereof, to make its Loan) to
borrow a Fixed Rate Loan or a Set Rate Loan (with respect to which, in the case
of a Money Market Loan, such Borrower has accepted a Money Market Quote) from
such Lender on the date for such borrowing specified in the relevant notice of
borrowing given pursuant to Section 2.02 or 2.03(b) hereof.

 

Such compensation shall be equal to an amount equal to the excess, if any, of
(i) the amount of interest that otherwise would have accrued on the principal
amount so paid, prepaid or not borrowed for the period from the date of such
payment, prepayment or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the Eurocurrency Rate for such Loan for such Interest
Period over (ii) the amount of interest that otherwise would have accrued on
such principal amount at a rate per annum equal to the interest component of the
amount such Lender would have bid in the London interbank

 

Credit Agreement

 

45



--------------------------------------------------------------------------------

market (if such Loan is a Eurocurrency Loan or a LIBOR Market Loan) or the
United States secondary certificate of deposit market (if such Loan is a Set
Rate Loan) for deposits denominated in the relevant Currency of leading banks in
amounts comparable to such principal amount and with maturities comparable to
such period (as reasonably determined by such Lender). Any Lender requesting
compensation pursuant to this Section 5.05 will furnish to the relevant Borrower
a certificate setting forth its computation of the amount of such compensation,
which certificate shall be conclusive as to the amount of such compensation
provided that the computations made therein are made on a reasonable basis.

 

5.06 Taxes.

 

(a) Any and all payments by each Borrower hereunder shall be made, in accordance
with Section 4.01, free and clear of and without deduction or liability for any
and all current or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes
(including, without limitation, taxes on net income, profits or gains) imposed
on the Administrative Agent or any Lender (or any transferee or assignee
thereof, including a participation holder (any such entity a “Transferee”)) as a
result of a present, former or future connection between the jurisdiction of the
governmental authority imposing such tax or any political subdivision or taxing
authority thereof or therein and the Administrative Agent or such Lender (other
than a connection resulting from or attributable to the Administrative Agent or
such Lender having executed, delivered or performed its obligations, or
enforced, this Agreement or any Note) (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities, collectively or
individually, “Taxes”). If a Borrower shall be required to deduct any Taxes from
or in respect of any sum payable hereunder to any Lender (or any Transferee) or
the Administrative Agent, or any Lender (or any Transferee) or the
Administrative Agent shall be required to pay such Taxes, (i) the sum payable
shall be increased by the amount (an “additional amount”) necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.06) such Lender (or Transferee) or
the Administrative Agent (as the case may be) shall receive an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant governmental authority in accordance with
applicable law.

 

(b) In addition, each Borrower agrees to pay to the relevant governmental
authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

 

(c) Each Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent on an after-tax basis for the full amount of Taxes and
Other Taxes paid by such Lender (or Transferee) or the Administrative Agent, as
the case may be, and any liability (including penalties, interest and expenses
(including reasonable attorney’s fees and expenses)) arising therefrom or with
respect thereto (except in the case of gross negligence or willful

 

Credit Agreement

 

46



--------------------------------------------------------------------------------

misconduct of such Lender (or Transferee) or the Administrative Agent), whether
or not such Taxes or Other Taxes were correctly or legally asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability prepared by a Lender (or Transferee), or the Administrative Agent,
absent manifest error, shall be final, conclusive and binding for all purposes.
Such indemnification shall be made within 30 days after the date such Lender (or
Transferee) or the Administrative Agent, as the case may be, makes written
demand therefor.

 

(d) If a Borrower determines in good faith that a reasonable basis exists for
contesting a Tax, the relevant Lender (or Transferee), or the Administrative
Agent, as applicable, shall cooperate with such Borrower in challenging such Tax
in such Borrower’s name at such Borrower’s expense if requested by such
Borrower.

 

(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
by a Borrower to the relevant governmental authority, such Borrower will deliver
to the Administrative Agent, at its address referred to in Section 11.02, the
original or a certified copy of a receipt issued by such governmental authority
evidencing payment thereof.

 

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 5.06 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

 

(g) Each U.S. Borrower agrees to pay to each Lender that is not a U.S. Person
such additional amounts as are necessary in order that the net payment of any
amount due from such U.S. Borrower to such non-U.S. Person hereunder after
deduction for or withholding in respect of any U.S. Taxes imposed with respect
to such payment (or in lieu thereof, payment of such U.S. Taxes by such non-U.S.
Person), will not be less than the amount stated herein to be then due and
payable, provided that the foregoing obligation to pay such additional amounts
shall not apply:

 

(i) to any payment to any Lender hereunder unless such Lender is, on the date
hereof (or on the date it becomes a Lender hereunder as provided in Section
2.10, 2.12, 5.07 or 11.06(b) hereof) and on the date of any change in the
Applicable Lending Office of such Lender, either entitled to submit a Form
W-8BEN (relating to such Lender and entitling it to a complete exemption from
withholding on all interest to be received by it hereunder in respect of the
Loans) or Form W-8ECI (relating to all interest to be received by such Lender
hereunder in respect of the Loans), or

 

(ii) to any U.S. Taxes imposed solely by reason of the failure by such non-U.S.
Person to comply with applicable certification, information, documentation or
other reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of such non-U.S. Person if such
compliance is required by statute or regulation of the United States of America
as a precondition to relief or exemption from such U.S. Taxes.

 

Credit Agreement

 

47



--------------------------------------------------------------------------------

For the purposes of this Section 5.06(g), (A) ”U.S. Person” shall mean a
citizen, national or resident of the United States of America, a corporation,
partnership or other entity created or organized in or under any laws of the
United States of America or any State thereof, or any estate or trust that is
subject to Federal income taxation regardless of the source of its income, (B)
”U.S. Taxes” shall mean any present or future tax, assessment or other charge or
levy imposed by or on behalf of the United States of America or any taxing
authority thereof or therein, (C) ”Form W-8BEN” shall mean Form W-8EBN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding) of the Department of the Treasury of the United States of America
and (D) ”Form W-8ECI” shall mean Form W-8ECI (Certificate of Foreign Person’s
Claim for Exemption from Withholding of Tax on Income Effectively Connected with
the Conduct of a Trade or Business in the United States) of the Department of
the Treasury of the United States of America. Each of the Forms referred to in
the foregoing clauses (C) and (D) shall include such successor and related forms
as may from time to time be adopted by the relevant taxing authorities of the
United States of America to document a claim to which such Form relates.

 

(h) Within 30 days after paying any amount to the Administrative Agent or any
Lender from which it is required by law to make any deduction or withholding,
and within 30 days after it is required by law to remit such deduction or
withholding to any relevant taxing or other authority, the relevant Borrower
shall deliver to the Administrative Agent for delivery to such non-U.S. Person
evidence satisfactory to such Person of such deduction, withholding or payment
(as the case may be).

 

(i) In relation to any payments of interest by COBE, there shall be no
obligation on COBE to pay any additional amount as described in (a) above or to
indemnify any Person pursuant to clause (c) above where the relevant Lender or
Transferee was not, on the date of this Agreement, or has ceased to be (other
than by reason of a change in law or the interpretation of any law) a Qualifying
Bank.

 

(j) COBE and each Lender and the Administrative Agent and the relevant
Transferee shall reasonably cooperate in completing any procedural formalities
necessary to enable COBE to obtain authorization (where such authorization is
necessary) to make any payment without any deduction for or on account of any
Taxes.

 

(k) If the Administrative Agent or a Lender or Transferee determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section 5.06, it shall pay over
such refund to such Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 5.06 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent or such Lender or Transferee
and without interest (other than any interest paid by the relevant governmental
authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender or Transferee, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant governmental authority) to the
Administrative Agent or

 

Credit Agreement

 

48



--------------------------------------------------------------------------------

such Lender or Transferee in the event the Administrative Agent or such Lender
is required to repay such refund to such governmental authority. This Section
shall not be construed to require the Administrative Agent or any Lender or
Transferee to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

 

5.07 Replacement of Lenders. If any Lender requests compensation pursuant to
Section 5.01 or 5.06 hereof, or any Lender’s obligation to make Loans of any
Type or in any Currency shall be suspended pursuant to Section 5.01 or 5.03
hereof, or any Lender becomes a Defaulting Lender pursuant to Section 11.04
hereof (any such Lender requesting such compensation, or whose obligations are
so suspended, or that becomes and remains a Defaulting Lender, being herein
called a “Subject Lender”), the Borrowers, upon three Business Days notice, may
(jointly but not severally) require that such Subject Lender transfer all of its
right, title and interest under this Agreement and such Subject Lender’s Notes
to any bank or other financial institution (a “Proposed Lender”) identified by
the Borrowers that is reasonably satisfactory to the Administrative Agent (i) if
such Proposed Lender agrees to assume all of the obligations of such Subject
Lender hereunder, and to purchase all of such Subject Lender’s Loans hereunder
for consideration equal to the aggregate outstanding principal amount of such
Subject Lender’s Loans, together with interest thereon to the date of such
purchase, and satisfactory arrangements are made for payment to such Subject
Lender of all other amounts payable hereunder to such Subject Lender on or prior
to the date of such transfer (including any fees accrued hereunder and any
amounts that would be payable under Section 5.05 hereof as if all of such
Subject Lender’s Loans were being prepaid in full on such date) and (ii) if such
Subject Lender has requested compensation pursuant to Section 5.01 or 5.06
hereof, such Proposed Lender’s aggregate requested compensation, if any,
pursuant to said Section 5.01 or 5.06 with respect to such Subject Lender’s
Loans is lower than that of the Subject Lender. Subject to the provisions of
Section 11.06(b) hereof, such Proposed Lender shall be a “Lender” for all
purposes hereunder. Without prejudice to the survival of any other agreement of
the Borrowers hereunder, the agreements of the Borrowers contained in Sections
2.11 (subject to the expiration of the Undertaking in accordance with the
express terms of said Section), 5.01, 5.06, 11.03 and 11.13 hereof (without
duplication of any payments made to such Subject Lender by the Borrowers or the
Proposed Lender) shall survive for the benefit of such Subject Lender under this
Section 5.07 with respect to the time prior to such replacement.

 

SECTION 6. Conditions Precedent.

 

6.01 Conditions to Effectiveness. The obligation of the Lenders to make their
Loans on the occasion of the initial borrowing hereunder is subject to the
conditions precedent that (i) the Effective Date shall have occurred on or
before June 29, 2004 and (ii) the Administrative Agent shall have received the
following documents, each of which shall be satisfactory to the Administrative
Agent and special New York counsel to JPMorgan in form and substance:

 

(a) Corporate Documents. Certified copies of the charter and by-laws (or
equivalent documents) of each Borrower and of all corporate authority for each
Borrower (including, without limitation, board of director resolutions and
evidence of the incumbency, including specimen signatures, of officers) with
respect to the execution, delivery and performance of the Basic Documents and
each other document to be delivered by such Borrower from time to time in
connection herewith and the Loans hereunder (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from the relevant Borrower to the contrary).

 

Credit Agreement

 

49



--------------------------------------------------------------------------------

(b) Officer’s Certificate. A certificate of a senior officer of each Borrower,
dated the Effective Date, to the effect that (i) no Default has occurred and is
continuing and (ii) the representations and warranties made by the Borrowers in
Section 7 hereof (including the last sentence of Section 7.02 hereof and in
Section 7.03 hereof) are true and complete on and as of the Effective Date with
the same force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(c) Opinion of Special U.S. Counsel to the Borrowers. An opinion, dated the
Effective Date, of Clifford Chance, special U.S. counsel to the Borrowers,
substantially in the form of Exhibit B-1 hereto and covering such other matters
as the Administrative Agent may reasonably request (and the Borrowers hereby
instruct such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

 

(d) Opinion of Special English Counsel to COBE. An opinion, dated the Effective
Date, of Clifford Chance, special English counsel to COBE, substantially in the
form of Exhibit B-2 hereto and covering such other matters as the Administrative
Agent may reasonably request (and COBE hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

 

(e) Opinion of Counsel to the Borrowers. An opinion, dated the Effective Date,
of John G. Finneran, Jr., Esq., General Counsel and Secretary of the Borrowers,
or Frank R. Borchert III, Esq., Deputy General Counsel of the Borrowers,
substantially in the form of Exhibit B-3 hereto and covering such other matters
as the Administrative Agent may reasonably request (and the Borrowers hereby
instruct such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

 

(f) Opinion of Special New York Counsel to JPMorgan. An opinion, dated the
Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
to JPMorgan, substantially in the form of Exhibit C hereto (and JPMorgan hereby
instructs such counsel to deliver such opinion to the Lenders).

 

(g) Notes. If applicable, any Notes, duly completed and executed for each Lender
requesting such Notes.

 

(h) Existing Credit Agreement. Evidence of the termination of the Commitments as
defined in the Existing Credit Agreements and of the payment of all amounts
payable to the Lenders and the Administrative Agent as defined therein.

 

Credit Agreement

 

50



--------------------------------------------------------------------------------

(i) Other Documents. Such other documents as the Administrative Agent or special
New York counsel to JPMorgan may reasonably request.

 

The effectiveness of the obligations of any Lender hereunder is also subject to
the payment by the Borrowers of such fees as the Borrowers shall have agreed to
pay or deliver to any Lender or the Administrative Agent in connection herewith,
including, without limitation, the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMorgan, in connection
with the negotiation, preparation, execution and delivery of this Agreement and
any Notes (to the extent that statements for such fees and expenses have been
delivered to the Borrowers).

 

6.02 Initial and Subsequent Loans. The obligation of any Lender to make any Loan
(including any Money Market Loan) to a Borrower upon the occasion of each
borrowing hereunder is subject to the further conditions precedent that:

 

(a) in the case of a Syndicated Loan, the applicable Borrower shall have given
notice of such borrowing by delivery of a Notice of Borrowing in substantially
the form of Exhibit D hereto to the Administrative Agent;

 

(b) in the case of a Money Market Loan, the applicable Borrower shall have
requested that the Lenders make offers to make Money Market Loans by delivery of
a Money Market Quote Request in substantially the form of Exhibit E hereto to
the Administrative Agent; and

 

(c) both immediately prior to the making of such Loan and also after giving
effect thereto and to the intended use thereof, but only if such borrowing will
increase the aggregate outstanding principal amount of the Loans owing by such
Borrower to any Lender hereunder:

 

(i) no Default shall have occurred and be continuing; and

 

(ii) the representations and warranties (x) made by such Borrower in Section 7
hereof (other than the Excluded Representations) or, if such borrowing will
increase the outstanding aggregate principal amount of the Loans, the
representations and warranties made by each Borrower in Section 7 hereof (other
than the Excluded Representations), and (y) in the case of a borrowing by FSB or
COBE, by COB (other than the Excluded Representations) shall be true and
complete in all material respects on and as of the date of the making of such
Loan with the same force and effect as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date).

 

Credit Agreement

 

51



--------------------------------------------------------------------------------

SECTION 7. Representations and Warranties. Each Borrower represents and warrants
to the Administrative Agent and the Lenders that:

 

7.01 Corporate Existence. Each of such Borrower and its Subsidiaries: (a) is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) (i) has all requisite corporate or other
power and (ii) except to the extent it could not reasonably be expected to have
a Material Adverse Effect, has all governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being conducted; and (c) is qualified to do business and is in good standing
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary and where failure so to qualify could (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect. COB is a member in good standing of the Federal Reserve System,
and COB’s deposit accounts are insured by the Federal Deposit Insurance
Corporation, and no proceedings for the termination or revocation of such
insurance are pending or, to the knowledge of any Borrower, threatened.

 

7.02 Financial Condition. COFC has heretofore furnished to each of the Lenders a
consolidated balance sheet of COFC and its Subsidiaries as at December 31, 2003
and the related consolidated statements of income, changes in
stockholders’/division equity and cash flows of COFC and its Subsidiaries for
the fiscal year ended on said date, with the opinion thereon of Ernst & Young
LLP. Such financial statements present fairly, in all material respects, the
consolidated financial condition of COFC and its Subsidiaries as at said date
and the consolidated results of their operations and their cash flows for the
fiscal year ended on said date, all in accordance with generally accepted
accounting principles in the United States of America and practices applied on a
consistent basis. Since December 31, 2003, there has been no material adverse
change in the Property, business, operations or condition (financial or
otherwise) or capitalization of COFC and its Subsidiaries taken as a whole from
that set forth in said financial statements as at said date.

 

7.03 Litigation. Except as identified in Schedule 7.03 hereto, there are no
legal or arbitral proceedings, or any proceedings by or before any governmental
or regulatory authority or agency, now pending or (to the knowledge of any
Borrower) threatened against or affecting COFC or any of its Subsidiaries as to
which there is a reasonable possibility of an adverse determination that could
(either individually or in the aggregate) have a Material Adverse Effect.

 

7.04 No Breach. None of the execution and delivery of this Agreement and the
Notes, the consummation of the transactions herein contemplated or compliance
with the terms and provisions hereof will conflict with or result in a breach
of, or require any consent under, the charter or by-laws (or equivalent
documents) of any Borrower, or any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
any agreement or instrument to which COFC or any of its Subsidiaries is a party
or by which any of them or any of their Property is bound or to which any of
them is subject, or

 

Credit Agreement

 

52



--------------------------------------------------------------------------------

constitute a default under any such agreement or instrument, except for any such
conflict, breach or default that, or consent that if not obtained, could not
reasonably be expected (either individually or in the aggregate) to have a
Material Adverse Effect and could not subject the Administrative Agent or any
Lender to any material liability.

 

7.05 Action. Each Borrower has all necessary corporate power, authority and
legal right to execute, deliver and perform its obligations under each of the
Basic Documents to which it is a party and to consummate the transactions
contemplated thereby; the execution, delivery and performance by each Borrower
of each of the Basic Documents to which it is a party and the consummation of
the transactions contemplated thereby have been duly authorized by all necessary
corporate or other action on its part (including, without limitation, any
required shareholder approvals); and this Agreement has been duly and validly
executed and delivered by each Borrower and constitutes, and each Note when
executed and delivered by it for value will constitute, its legal, valid and
binding obligation, enforceable against such Borrower in accordance with its
terms, except as may be limited by (a) bankruptcy, insolvency, receivership,
conservatorship, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

7.06 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency, or any
securities exchange, are necessary for the execution, delivery or performance by
any Borrower of this Agreement or the Notes of such Borrower or for the
consummation of any the transactions contemplated hereby or thereby or for the
legality, validity or enforceability hereof or thereof.

 

7.07 Use of Credit. No part of the proceeds of the Loans hereunder will be used
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any Margin Stock.

 

7.08 ERISA. Each Plan, and, to the knowledge of each Borrower, each
Multiemployer Plan, is in compliance with, and has been administered in
compliance with, the applicable provisions of ERISA, the Code and the Age
Discrimination in Employment Act, as amended except for non-compliance which
could not reasonably be expected to have a Material Adverse Effect.

 

7.09 Taxes. COFC and its Subsidiaries are members of an affiliated group of
corporations filing consolidated returns for Federal income tax purposes, of
which COFC is the “common parent” (within the meaning of Section 1504 of the
Code) of such group. COFC and its Subsidiaries have filed all Federal income tax
returns and all other material tax returns that are required to be filed by them
and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by COFC or any of its Subsidiaries, except in each case for
taxes being contested in good faith by appropriate proceedings and as to which
appropriate reserves are being maintained. The charges, accruals and reserves on
the books of COFC and its Subsidiaries in respect of taxes and other
governmental charges have been made in accordance with GAAP.

 

Credit Agreement

 

53



--------------------------------------------------------------------------------

7.10 Investment Company Act. Neither COFC nor any of its Subsidiaries is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

7.11 Public Utility Holding Company Act. Neither COFC nor any of its
Subsidiaries is a “holding company”, or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

7.12 Environmental Matters. Each of COFC and its Subsidiaries has obtained all
environmental, health and safety permits, licenses and other authorizations
required under all Environmental Laws to carry on its business as now being or
as proposed to be conducted, except to the extent failure to have any such
permit, license or authorization could not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect. Each of
such permits, licenses and authorizations is in full force and effect, and each
of COFC and its Subsidiaries is in compliance with the terms and conditions
thereof, and is also in compliance with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any applicable Environmental Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent failure to
comply therewith could not (either individually or in the aggregate) reasonably
be expected to have a Material Adverse Effect.

 

7.13 True and Complete Disclosure. As of the date hereof, the information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of any Borrower to the Administrative Agent or any Lender in
connection with the negotiation, preparation or delivery of this Agreement, when
taken as a whole, do not contain any untrue statement of material fact or omit
to state any material fact necessary to make the statements herein or therein,
in light of the circumstances under which they were made, not misleading. All
written information furnished after the date hereof by or on behalf of any
Borrower to the Administrative Agent and the Lenders in connection with this
Agreement and the transactions contemplated hereby will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified.

 

7.14 Legal Form. This Agreement and each Note of COBE is in proper legal form
under the laws of England and Wales for the enforcement thereof against COBE in
the English courts and an English court will give effect to those provisions
that provide that such documents are to be governed by and construed in
accordance with the laws of the State of New York, subject to the exceptions and
qualifications described in the opinion of special English counsel delivered
pursuant to Section 6.01(d) hereof. All formalities required in the United
Kingdom for the validity and enforceability against COBE of each of the Basic
Documents to which it is party have been accomplished, and no Taxes or Other
Taxes are required to be paid, and no notarization is required, for the validity
and enforceability thereof against COBE.

 

Credit Agreement

 

54



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 7 to the contrary, none of COB, FSB or
COBE makes any representations or warranties under any of Sections 7.01, 7.04,
7.05, 7.06, 7.10, 7.11 and 7.12 as to COFC or any of its Subsidiaries (other
than, in each case, with respect to COB, FSB, COBE and/or any of their
respective Subsidiaries).

 

SECTION 8. Covenants. Each Borrower covenants and agrees with the Lenders and
the Administrative Agent that, so long as any Commitment or Loan is outstanding
and until payment in full of all accrued and outstanding amounts payable by each
Borrower hereunder:

 

8.01 Financial Statements Etc. Each Borrower shall deliver or cause to be
delivered or otherwise made available through electronic media (provided that
the Borrowers shall give prior written notice to the Administrative Agent (which
shall notify the Lenders) of such availability) to the Administrative Agent:

 

(a) as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of COFC,
consolidated statements of income, changes in stockholders’/division equity and
cash flows and the related consolidated balance sheet of COFC and its
Subsidiaries as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
periods in the preceding fiscal year (except that, in the case of balance
sheets, such comparison shall be to the last day of the prior fiscal year),
accompanied by a certificate of a senior financial officer of COFC, which
certificate shall state that said financial statements present fairly, in all
material respects, the consolidated financial condition and results of
operations of COFC and its Subsidiaries in accordance with GAAP, consistently
applied, as at the end of, and for, such period (subject to normal year-end
audit adjustments and absence of footnotes);

 

(b) as soon as available and in any event within 120 days after the end of each
fiscal year of COFC, consolidated statements of income, changes in
stockholders’/division equity and cash flows and the related consolidated
balance sheet of COFC and its Subsidiaries as at the end of such fiscal year,
setting forth in each case in comparative form the corresponding consolidated
figures as of the end of and for the preceding fiscal year, and accompanied by
an opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that said financial statements
present fairly, in all material respects, the consolidated financial condition
and results of operations and cash flows of COFC and its Subsidiaries as at the
end of, and for, such fiscal year in accordance with GAAP (or, in lieu thereof,
copies of COFC’s Annual Report on Form 10-K as filed with the SEC containing
such financial statements and information);

 

(c) as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of COB,
consolidated statements of income of COB and its Subsidiaries for such period
and for the period from

 

Credit Agreement

 

55



--------------------------------------------------------------------------------

the beginning of the respective fiscal year to the end of such period, and the
related consolidated balance sheet of COB and its Subsidiaries as at the end of
such period, setting forth in each case in comparative form the corresponding
consolidated figures for the corresponding periods in the preceding fiscal year
(except that, in the case of balance sheets, such comparison shall be to the
last day of the prior fiscal year), accompanied by a certificate of a senior
financial officer of COB, which certificate shall state that said financial
statements present fairly, in all material respects, the consolidated financial
condition and results of operations of COB and its Subsidiaries in accordance
with GAAP, consistently applied, as at the end of, and for, such period (subject
to normal year-end audit adjustments and absence of footnotes);

 

(d) as soon as available and in any event within 120 days after the end of each
fiscal year of COB, consolidated statements of income, changes in stockholders’
equity and cash flows of COB and its Subsidiaries for such fiscal year and the
related consolidated balance sheet of COB and its Subsidiaries as at the end of
such fiscal year, setting forth in each case in comparative form the
corresponding consolidated figures as of the end of and for the preceding fiscal
year, accompanied by a certificate of a senior financial officer of COB, which
certificate shall state that said financial statements present fairly, in all
material respects, the consolidated financial condition and results of
operations and cash flows of COB and its Subsidiaries as at the end of, and for,
such fiscal year in accordance with GAAP;

 

(e) as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of FSB,
consolidated statements of income of FSB and its Subsidiaries for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, and the related consolidated balance sheet of FSB and its
Subsidiaries as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
periods in the preceding fiscal year (except that, in the case of balance
sheets, such comparison shall be to the last day of the prior fiscal year),
accompanied by a certificate of a senior financial officer of FSB, which
certificate shall state that said financial statements present fairly, in all
material respects, the consolidated financial condition and results of
operations of FSB and its Subsidiaries in accordance with GAAP, as at the end
of, and for, such period (subject to normal year-end audit adjustments and
absence of footnotes);

 

(f) as soon as available and in any event within 120 days after the end of each
fiscal year of FSB, consolidated statements of income, changes in stockholders’
equity and cash flows of FSB and its Subsidiaries for such fiscal year and the
related consolidated balance sheet of FSB and its Subsidiaries as at the end of
such fiscal year, setting forth in each case in comparative form the
corresponding consolidated figures as of the end of and for the preceding fiscal
year, and accompanied by a certificate of a senior financial officer of FSB,
which certificate shall state that said financial statements present fairly, in
all material respects, the consolidated financial condition and results of

 

Credit Agreement

 

56



--------------------------------------------------------------------------------

operations and cash flows of FSB and its Subsidiaries as at the end of, and for,
such fiscal year in accordance with GAAP;

 

(g) as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of COBE,
consolidated statements of income of COBE and its Subsidiaries for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, and the related consolidated balance sheet of COBE and its
Subsidiaries as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
periods in the preceding fiscal year (except that, in the case of balance
sheets, such comparison shall be to the last day of the prior fiscal year),
accompanied by a certificate of a senior financial officer of COBE, which
certificate shall state that said financial statements present fairly, in all
material respects, the consolidated financial condition and results of
operations of COBE and its Subsidiaries in accordance with GAAP, as at the end
of, and for, such period (subject to normal year-end audit adjustments and
absence of footnotes);

 

(h) as soon as available and in any event within 120 days after the end of each
fiscal year of COBE, consolidated statements of income, changes in stockholders’
equity and cash flows of COBE and its Subsidiaries for such fiscal year and the
related consolidated balance sheet of COBE and its Subsidiaries as at the end of
such fiscal year, setting forth in each case in comparative form the
corresponding consolidated figures as of the end of and for the preceding fiscal
year, accompanied by a certificate of a senior financial officer of COBE, which
certificate shall state that said financial statements present fairly, in all
material respects, the consolidated financial condition and results of
operations and cash flows of COBE and its Subsidiaries as at the end of, and
for, such fiscal year in accordance with GAAP;

 

(i) as soon as available and in any event within 60 days after the end of each
quarterly fiscal period of each fiscal year of COB, the “Consolidated Reports of
Condition and Income” for COB and its Insured Subsidiaries, all prepared in
accordance with regulatory accounting principles prescribed by the Federal
Financial Institutions Examination Counsel;

 

(j) as soon as available and in any event within 60 days after the end of each
quarterly fiscal period of each fiscal year of FSB, the “Consolidated Reports of
Condition and Income” for FSB and its Insured Subsidiaries, all prepared in
accordance with regulatory accounting principles prescribed by the Federal
Financial Institutions Examination Counsel;

 

(k) promptly, notice of the filing of all registration statements (excluding
exhibits to such registration statements, and other than registration statements
filed on Form S-8 or any successor form) and regular periodic reports filed on
Form 10-K, Form 10-Q or Form 8-K (or any successor form), if any, that any
Borrower shall have filed with the SEC or any national securities exchange;

 

Credit Agreement

 

57



--------------------------------------------------------------------------------

(l) promptly upon the mailing thereof to the shareholders of COFC generally,
copies of all financial statements, reports and proxy statements so mailed, to
the extent not otherwise made available;

 

(m) as soon as possible, and in any event within ten days after any Borrower
knows that any of the events or conditions specified below with respect to any
Plan or Multiemployer Plan has occurred or exists, a statement signed by a
senior financial officer of such Borrower setting forth details respecting such
event or condition and the action, if any, that such Borrower or its ERISA
Affiliate proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to the PBGC by such Borrower or an
ERISA Affiliate with respect to such event or condition, except that a copy of
any notice required to be filed for an event described in subparagraph (i) below
may be provided at a later date (to be no later than the date such notice is
filed) if it has not been filed as of the date of the signed statement described
above):

 

(i) any reportable event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which the
requirement to provide 30 days’ notice to the PBGC under Section 4043(a) or
Section 4043(b) of ERISA applies, other than a reportable event for which the
requirement to provide such notice has been waived by regulation or for which
the PBGC has announced in Technical Update 95-3 (or any subsequent
administrative guideline) that it will not apply a penalty for failure to
provide such notice (provided that a failure to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code or Section 302(e) of ERISA, shall be a
reportable event regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code); and any request for a waiver under Section 412(d)
of the Code for any Plan;

 

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Borrower or an ERISA Affiliate to
terminate any Plan under Section 4041(c) of ERISA;

 

(iii) the institution by the PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by any Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

 

(iv) the complete or partial withdrawal from a Multiemployer Plan by any
Borrower or any ERISA Affiliate that results in liability under Section 4201

 

Credit Agreement

 

58



--------------------------------------------------------------------------------

or 4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by any Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

 

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and

 

(vi) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if any Borrower or
an ERISA Affiliate fails to timely provide security to such Plan in accordance
with the provisions of said Sections;

 

(n) within five days after any executive officer of any Borrower obtains
knowledge of the occurrence of any Default, if such Default is continuing, a
notice of such Default describing the same in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that the Borrowers have taken or propose to take with respect thereto;

 

(o) promptly after any executive officer of any Borrower knows that a change in
the Debt Rating assigned by any Rating Agency has occurred, a notice describing
the same;

 

(p) at the time any set of financial statements is furnished pursuant to
paragraph (a), (b), (c), (d), (e) or (f) above, a certificate of a senior
financial officer of the relevant Borrower (i) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail and describing the action that the
Borrowers have taken or propose to take with respect thereto) and (ii) setting
forth in reasonable detail (including, without limitation, as to the component
parts of relevant definitions of accounting terms included in Section 1.01
hereof) the computations necessary to determine whether such Borrower is in
compliance with its obligations under Sections 8.07 and 8.08 hereof as of the
end of the respective quarterly fiscal period or fiscal year; and

 

(q) from time to time such other information regarding the financial condition,
operations or business of COFC or any of its Subsidiaries as any Lender or the
Administrative Agent may reasonably request.

 

8.02 Litigation. Each Borrower will promptly give to the Administrative Agent
(which shall forward the same to each Lender) notice of all legal or arbitral
proceedings, and of all investigations or proceedings by or before any
governmental or regulatory authority or agency, and any material development in
respect of such legal or other proceedings, against or

 

Credit Agreement

 

59



--------------------------------------------------------------------------------

affecting such Borrower or any of its Subsidiaries, except investigations or
proceedings (a) as to which there is no reasonable possibility of an adverse
determination or (b) that could not reasonably be expected to (either
individually or in the aggregate) have a Material Adverse Effect.

 

8.03 Existence, Etc. Each Borrower will, and will cause each of its Subsidiaries
to:

 

(a) (i) preserve and maintain its legal existence and (ii) preserve and maintain
all of its rights, privileges, licenses and franchises necessary or desirable
(in the relevant Borrower’s judgment) in the normal conduct of its business
except, in the case of this clause (ii), to the extent that failure to preserve
and maintain the same could not reasonably be expected to have a Material
Adverse Effect (provided that nothing in this Section 8.03 shall prohibit any
transaction expressly permitted under Section 8.05 hereof);

 

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of governmental or regulatory authorities (including, without limitation,
ERISA, all Environmental Laws and the FDIA and all rules and regulations
promulgated thereunder) if failure to comply with such requirements could
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect;

 

(c) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which reserves are being maintained in accordance
with GAAP;

 

(d) maintain all of its Properties used or useful in its business in good
working order and condition ordinary wear and tear excepted, except to the
extent that the failure to maintain any such Property in good working order and
condition could not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect and would not interfere in any
material respect in the ordinary conduct of its business or operations;

 

(e) keep records and books of account, in which complete entries will be made in
accordance with GAAP; and

 

(f) permit representatives of any Lender or the Administrative Agent, during
normal business hours and following reasonable advance notice, to examine, copy
and make extracts from its books and records, to inspect any of its Properties,
and to discuss its business and affairs with its officers, all to the extent
reasonably requested by such Lender or the Administrative Agent (as the case may
be); provided that no Borrower shall be required to provide (i) the names of, or
other information that could be used to identify, account holders, (ii) any
proprietary strategic insights or statistical models

 

Credit Agreement

 

60



--------------------------------------------------------------------------------

concerning account holders or potential account holders or other similar or
related proprietary information, (iii) information regarding the specific nature
or application of any of the information-based strategies employed by COFC and
its Subsidiaries in the conduct of their business or (iv) any proprietary plans
or other proprietary information relating to the development of the business of
COFC and its Subsidiaries; provided, further, that no advance notice shall be
required if an Event of Default has occurred and is continuing and Loans are
outstanding.

 

8.04 Insurance. Each Borrower will, and will cause each of its Subsidiaries to,
maintain (either in its own name or in the name of a Borrower) with financially
sound and responsible insurance companies, insurance on all its respective
properties in at least such amounts and against at least such risks (and with
such risk retention) as are usually insured against in the same general area by
companies of established repute engaged in the same or a similar business; and
will furnish to the Lenders, upon request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.

 

8.05 Prohibition of Fundamental Changes. No Borrower will, nor will it permit
any of its Subsidiaries to: (a) enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution); or (b) convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions (a
“Transfer”), all or substantially all of its business or Property; provided
that:

 

(i) any Subsidiary of COB may be merged or consolidated with or into, or
Transfer all or substantially all of its business or Property (including,
without limitation, interests in Subsidiaries) to, (x) COB if COB is the
continuing, surviving or transferee corporation or (y) any other Subsidiary of
COB;

 

(ii) any Subsidiary of FSB may be merged or consolidated with or into, or
Transfer all or substantially all of its business or Property (including,
without limitation, interests in Subsidiaries) to, (x) FSB if FSB is the
continuing, surviving or transferee corporation or (y) any other Subsidiary of
FSB;

 

(iii) any Subsidiary of COBE may be merged or consolidated with or into, or
Transfer all or substantially all of its business or Property (including,
without limitation, interests in Subsidiaries) to, (x) COBE if COBE is the
continuing, surviving or transferee corporation or (y) any other Subsidiary of
COBE;

 

(iv) the restriction set forth in clause (b) above shall apply, in the case of
COB, only to a Transfer of Managed Receivables;

 

(v) any Subsidiary of COFC (other than COB, FSB or any of their respective
Subsidiaries) may be merged or consolidated with or into, or Transfer all or
substantially all of its business or Property (including, without limitation,
interests in Subsidiaries) to, (x) COFC if COFC is the continuing, surviving or
transferee corporation or (y) any other Subsidiary of COFC;

 

Credit Agreement

 

61



--------------------------------------------------------------------------------

(vi) COFC or any of its Subsidiaries (other than COB) may be merged or
consolidated with or into, or Transfer all or substantially all of its business
or Property (including, without limitation, interests in Subsidiaries) to, COB;
or COFC or any of its Subsidiaries (other than FSB) may be merged or
consolidated with or into, or Transfer all or substantially all of its business
or Property to, FSB;

 

(vii) any Subsidiary of COFC (other than COB) may merge or consolidate with or
into, or Transfer all or substantially all of its business or Property
(including, without limitation, interests in Subsidiaries) to, any Person (other
than COFC or any of its Subsidiaries) so long as (x) the continuing, surviving
or transferee corporation is a Subsidiary of COFC and (y) no Event of Default
has occurred and is continuing immediately prior to such merger, consolidation
or Transfer or would result therefrom; and

 

(viii) nothing in this Section 8.05 shall prohibit COFC or any of its
Subsidiaries from (A) the sale of credit card loans and other finance
receivables pursuant to securitizations (whether or not such securitization
received off-balance sheet treatment for the entity effecting such
securitization) or (B) the transfer of receivables in the ordinary course of its
business.

 

8.06 Limitation on Liens. No Borrower will, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any (1)
Receivables of any Borrower or (2) Restricted Shares owned by it, in each case
whether now owned or hereafter acquired, except:

 

(a) Liens for taxes not yet due or Liens for taxes being contested in good faith
by appropriate proceedings for which adequate reserves (in the good faith
judgment of the management of the relevant Borrower) have been established;

 

(b) Liens imposed by law (i) which are incurred in the ordinary course of
business and (x) which do not in the aggregate materially detract from the value
of such Receivables or Restricted Shares or materially impair the use thereof in
the operation of the business of COFC or any of its Subsidiaries or (y) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the Receivables or
Restricted Shares subject to such Lien or (ii) which do not relate to material
liabilities of COFC and its Subsidiaries and do not in the aggregate materially
detract from the value of the Receivables or Restricted Shares of COFC and its
Subsidiaries taken as a whole; provided that no Lien permitted under this clause
(b) may secure any obligation in an amount exceeding $50,000,000 and all Liens
permitted under this clause (b) may not secure obligations in an aggregate
amount exceeding $75,000,000; and

 

(c) any pledge of Receivables to a Federal Reserve Bank made in the ordinary
course of business to secure advances or other transactions and manage the
liquidity position of such Borrower.

 

Credit Agreement

 

62



--------------------------------------------------------------------------------

8.07 Financial Covenants.

 

(a) COFC will not permit its Delinquency Ratio as of the last day of any
calendar month to exceed 6.0%.

 

(b) COFC will not permit its Tier 1 Capital to Managed Receivables Ratio as of
the last day of any fiscal quarter to be less than 4.0%.

 

(c) COFC will not permit its Tangible Net Worth as of any date of determination
to be less than the sum of (i) 75% of its Tangible Net Worth as of March 31,
2004 plus (ii) 60% of COFC Cumulative Net Income as of the last day of the
fiscal quarter of COFC most recently ended after such date plus (iii) 60% of
COFC Cumulative Equity Proceeds as of such date of determination.

 

(d) COFC will not permit the Double Leverage Ratio as of the last day of any
fiscal quarter to exceed 1.25 to 1.

 

(e) Neither COB nor FSB will permit its Tier 1 Leverage Ratio as of the last day
of any fiscal quarter of COB or FSB, as the case may be, to be less than 5.0%.

 

(f) Neither COB nor FSB will permit the Tier 1 Capital to Risk Adjusted Assets
Ratio as of the last day of any fiscal quarter of COB or FSB, as the case may
be, to be less than 6.0%.

 

(g) Neither COB nor FSB will permit its Total Capital to Risk Adjusted Assets
Ratio as of the last day of any fiscal quarter of COB or FSB, as the case may
be, to be less than 10.0%.

 

(h) COBE will not permit its Tangible Net Worth, converted to Dollars at the
exchange rate between the Dollar and pounds sterling as of March 31, 2004, on
any date to be less than 75% of its Tangible Net Worth as of March 31, 2004.

 

8.08 Regulatory Capital.

 

(a) Each U.S. Borrower will cause each of its Insured Subsidiaries to be (and
each of COB and FSB so long as it is an Insured Subsidiary will be) at all times
“well capitalized” for purposes of 12 U.S.C. §1831o, as amended, re-enacted or
redesignated from time to time, and at all times to maintain (and each of COB
and FSB so long as it is an Insured Subsidiary will maintain) such amount of
capital as may be prescribed from time to time, whether by regulation, agreement
or order, by each Bank Regulatory Authority having jurisdiction over such
Insured Subsidiary.

 

(b) COFC shall, and shall insure that each of its Insured Subsidiaries, at all
times maintain compliance with any rules, regulations, orders or guidelines
issued by any Bank Regulatory Authority having jurisdiction over such Insured
Subsidiary related to subprime lending.

 

Credit Agreement

 

63



--------------------------------------------------------------------------------

(c) COBE will at all times maintain a capital adequacy ratio not lower than the
minimum from time to time required by, and otherwise comply with, the capital
adequacy regulations of the FSA or any other relevant Bank Regulatory Authority.

 

8.09 Lines of Business.

 

(a) COB will not, nor will it permit any of its Subsidiaries to, engage to any
extent in any line or lines of business activity other than as permitted by its
charter.

 

(b) FSB will not, nor will it permit any of its Subsidiaries to, engage to any
extent in any line or lines of business activity other than as permitted by its
charter.

 

(c) COBE will not, nor will it permit any of its Subsidiaries to, engage to any
material extent in any line or lines of business activity other than as
permitted by its memorandum and articles of association.

 

(d) COFC will not, nor will it permit any of its Subsidiaries to, engage to any
material extent in any line or lines of business activity other than as
permitted by its charter.

 

8.10 Use of Proceeds. Each Borrower will use the proceeds of the Loans made to
such Borrower hereunder for general corporate purposes (in compliance with all
applicable legal and regulatory requirements, including, without limitation,
Regulations T, U and X and the Securities Act and the Exchange Act and the
regulations thereunder); provided that (a) neither the Administrative Agent nor
any Lender shall have any responsibility as to the use of any of such proceeds
and (b) no Borrower will use the proceeds of the Loans made hereunder to acquire
directly or indirectly a majority of the voting stock issued by, or all or
substantially all of the assets of, any Person except with the prior written
consent of the Board of Directors of such Person or any controlling shareholder
of such Person.

 

Notwithstanding anything in this Section 8 to the contrary, none of COB, FSB or
COBE shall have any obligation (a) to cause COFC or any of its Subsidiaries
(other than with respect to COB, FSB, COBE and/or any of their respective
Subsidiaries) to take or refrain from taking any action or (b) to cause or
prevent any event or circumstance from occurring with respect to COFC or any of
its Subsidiaries (other than with respect to COB, FSB, COBE and/or any of their
respective Subsidiaries).

 

SECTION 9. Events of Default. If one or more of the following events (herein
called “Events of Default”) shall occur and be continuing:

 

(a) Any Borrower shall: (i) default in the payment of any principal of any Loan
when due (whether at stated maturity or at mandatory or optional prepayment); or
(ii) default in the payment of any interest on any Loan, any fee or any other
amount

 

Credit Agreement

 

64



--------------------------------------------------------------------------------

payable by it hereunder when due and such default shall have continued
unremedied for five or more Business Days; or

 

(b) (i) COFC shall default in the payment when due of any principal of or
interest on any of its other Indebtedness aggregating $100,000,000 (or its
equivalent in any other currency or currencies) or more, or any event specified
in any note, agreement, indenture or other document evidencing or relating to
any such Indebtedness shall occur, and such event shall continue after any
applicable grace period, if the effect of such event is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, such Indebtedness to become due, or to be
prepaid in full (whether by redemption, purchase, offer to purchase or
otherwise), prior to its stated maturity; or

 

(ii) COB, FSB and/or COBE shall default in the payment when due of any principal
of or interest on any of their other Indebtedness aggregating $75,000,000 (or
its equivalent in any other currency or currencies) or more, or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Indebtedness shall occur, and such event shall continue
after any applicable grace period, if the effect of such event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, such Indebtedness to become due, or
to be prepaid in full (whether by redemption, purchase, offer to purchase or
otherwise), prior to its stated maturity; or

 

(iii) COFC or any of its Material Subsidiaries shall default in the payment or
delivery when due (whether upon termination or liquidation or otherwise), under
one or more Swap Agreements, of amounts or property required to be paid or
delivered having an aggregate fair market value of $100,000,000 (or its
equivalent in any other currency or currencies) or more; or

 

(c) Any representation, warranty or certification made or deemed made herein (or
in any modification or supplement hereto) by any Borrower, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof, shall prove to have been false or misleading in any material respect as
of the time made, deemed made or furnished; or

 

(d) Any Borrower shall default in the performance of any of its obligations
under any of Sections 8.05, 8.06, 8.07, 8.08, 8.09 and 8.10 hereof, or shall,
for 30 or more days, default in the performance of its obligations under Section
8.01(n); or any Borrower shall default in the performance of any of its other
obligations in this Agreement and such default shall continue unremedied for a
period of 30 or more days after notice thereof to such Borrower by the
Administrative Agent or any Lender (through the Administrative Agent); or

 

Credit Agreement

 

65



--------------------------------------------------------------------------------

(e) Any Borrower or any of its Material Subsidiaries shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or

 

(f) Any Borrower or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
conservator, custodian, trustee, examiner or liquidator of itself or of all or a
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the Bankruptcy Code,
(iv) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or

 

(g) A proceeding or case shall be commenced, without the application or consent
of any Borrower or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts, (ii)
the appointment of a receiver, conservator, custodian, trustee, examiner,
liquidator or the like of such Borrower or Material Subsidiary or of all or any
substantial part of its Property or (iii) similar relief in respect of such
Borrower or Material Subsidiary under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against any Borrower or any of its Material Subsidiaries shall be entered in an
involuntary case under the Bankruptcy Code; or

 

(h) Any Insured Subsidiary shall cease accepting deposits or making commercial
loans on the instruction of any Bank Regulatory Authority with authority to give
such instruction other than pursuant to an instruction generally applicable to
banks organized under the jurisdiction of organization of such Insured
Subsidiary; or

 

(i) Any Insured Subsidiary shall cease to be an insured bank under the FDIA and
all rules and regulations promulgated thereunder; or

 

(j) Any Insured Subsidiary shall be required (whether or not the time allowed by
the appropriate Bank Regulatory Authority for the submission of such plan has
been established or elapsed) to submit a capital restoration plan of the type
referred to in 12 U.S.C. §1831o(b)(2)(C), as amended, re-enacted or redesignated
from time to time; or

 

(k) COFC shall Guarantee in writing the capital of any Insured Subsidiary as
part of or in connection with any agreement or arrangement with any Bank
Regulatory Authority; or

 

Credit Agreement

 

66



--------------------------------------------------------------------------------

(l) A final judgment or judgments for the payment of money of $100,000,000 ((i)
exclusive of amounts covered by insurance or subject to indemnification by a
solvent third party or (ii) its equivalent in any other currency or currencies)
or more in the aggregate shall be rendered by one or more courts, administrative
tribunals or other bodies having jurisdiction against any Borrower or any of its
Material Subsidiaries and the same shall not be discharged (or provision shall
not be made for such discharge), or a stay of execution thereof shall not be
procured, within 30 days from the date of entry thereof and the relevant
Borrower or Material Subsidiary shall not, within said period of 30 days, or
such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal; or

 

(m) An event or condition specified in Section 8.01(m) hereof shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result of such
event or condition, together with all other such events or conditions, any
Borrower or any ERISA Affiliate shall incur or shall be reasonably likely to
incur a liability (exclusive of liabilities incurred in the ordinary course of
business such as premiums) to a Plan, a Multiemployer Plan or the PBGC (or any
combination of the foregoing) that, in the determination of the Majority
Lenders, would (either individually or in the aggregate) have a Material Adverse
Effect; or

 

(n) The expiration or termination of the Undertaking or the failing or ceasing
of the Undertaking to be in full force and effect (in either case other than in
accordance with its express terms) prior to the expiration or termination of all
Commitments and the irrevocable payment in full of all amounts owing by FSB and
COBE under this Agreement; or COB shall disaffirm, disclaim, repudiate or
reject, in whole or in part, or challenge the validity of, the Undertaking; or

 

(o) Subject to the occurrence of any transaction expressly permitted by Section
8.05 hereof, COFC shall at any time fail to own and control, beneficially,
directly or indirectly (free and clear of all Liens and other encumbrances), at
least 95% of the issued and outstanding shares of capital stock of each class of
Voting Securities issued by COB; or COFC shall at any time fail to own and
control, beneficially, directly or indirectly (free and clear of all Liens and
other encumbrances), at least 95% of the issued and outstanding shares of
capital stock of each class of Voting Securities issued by FSB; or COFC shall at
any time fail to own and control, beneficially, directly or indirectly (free and
clear of all Liens and other encumbrances), at least 95% of the issued and
outstanding shares of capital stock of each class of Voting Securities issued by
COBE; or

 

(p) During any period of 25 consecutive calendar months, a majority of the Board
of Directors of COFC shall no longer be composed of individuals (i) who were
members of said Board on the first day of such period, (ii) whose election or
nomination to said Board was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of said Board or (iii) whose

 

Credit Agreement

 

67



--------------------------------------------------------------------------------

election or nomination to said Board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of said Board; or

 

(q) Any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act, as amended) shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of 20%
or more of the issued and outstanding shares of voting common stock issued by
COFC;

 

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Section 9 with respect to any Borrower, (A) upon
request of the Majority Lenders, the Administrative Agent will, by notice to the
Borrowers, terminate the Commitments and they shall thereupon terminate, and (B)
upon request of Lenders holding more than 50% of the aggregate unpaid principal
amount of the Loans owing by a Borrower, the Administrative Agent will, by
notice to such Borrower declare the principal amount then outstanding of, and
the accrued interest on, the Loans and all other amounts payable by such
Borrower hereunder and under the Notes (including, without limitation, any
amounts payable under Section 5.05 hereof) to be forthwith due and payable,
whereupon such amounts shall be immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by such Borrower; and (2) in the case of the occurrence of an
Event of Default referred to in clause (f) or (g) of this Section 9 with respect
to any Borrower, the Commitments shall automatically be terminated and the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Borrowers hereunder and under the Notes
(including, without limitation, any amounts payable under Section 5.05 hereof)
shall automatically become immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by each Borrower.

 

Notwithstanding the foregoing, no Event of Default under any of paragraphs (a),
(b), (c), (d) or (l) of this Section 9 solely with respect to COFC or any of its
Subsidiaries (other than COB, FSB, COBE and/or any of their respective
Subsidiaries) shall in and of itself permit the Administrative Agent or the
Lenders to declare the principal amount then outstanding of, and the accrued
interest on, the Loans owing by COB, FSB or COBE or any other amounts payable by
COB, FSB or COBE hereunder or under the Notes to be forthwith due and payable.

 

SECTION 10. The Administrative Agent.

 

10.01 Appointment, Powers and Immunities. Each Lender hereby appoints and
authorizes the Administrative Agent to act as its agent hereunder with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto. The Administrative Agent (which term as used in this sentence and in
Section 10.05 and the first sentence of Section 10.06 hereof shall include
reference to its affiliates and its own and its affiliates’ officers, directors,
employees and agents):

 

(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement, and shall not by reason of this Agreement be a trustee for any
Lender;

 

Credit Agreement

 

68



--------------------------------------------------------------------------------

(b) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties made by any other Person contained in this
Agreement, or in any certificate or other document referred to or provided for
in, or received by any of them from any other Person under, this Agreement, or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any Note or any other document referred to or
provided for herein or for any failure by any Borrower or any other Person to
perform any of its obligations hereunder or thereunder;

 

(c) shall not be required to initiate or conduct any litigation or collection
proceedings hereunder; and

 

(d) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other document or instrument referred to or provided for
herein or in connection herewith, except for its own gross negligence or willful
misconduct.

 

The Administrative Agent may employ agents and attorneys-in-fact and shall not
be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. The Administrative Agent may
deem and treat the payee of a Note as the holder thereof for all purposes hereof
unless and until a notice of the assignment or transfer thereof shall have been
filed with the Administrative Agent, together with the consent of the applicable
Borrower to such assignment or transfer (to the extent required by Section
11.06(b) hereof).

 

10.02 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) reasonably and in good faith believed by it to be genuine and correct and
to have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent. As to any matters not expressly
provided for by this Agreement, the Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder in accordance
with instructions given by the Majority Lenders (or such other number of Lenders
as may be expressly required hereby), and such instructions of the Majority
Lenders and any action taken or failure to act pursuant thereto shall be binding
on all of the Lenders.

 

10.03 Defaults. The Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of a Default unless the Administrative Agent has
received notice from a Lender or a Borrower specifying such Default and stating
that such notice is a “Notice of Default”. In the event that the Administrative
Agent receives such a notice of the occurrence of a Default, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall (subject to Sections 10.07 and 11.04 hereof) take such action with respect
to such Default as shall be directed by the Majority Lenders, provided that,

 

Credit Agreement

 

69



--------------------------------------------------------------------------------

unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interest of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not be taken,
only with the consent or upon the authorization of the Majority Lenders or all
of the Lenders.

 

10.04 Rights as a Lender. With respect to its Commitment and the Loans made by
it, JPMorgan (and any successor acting as Administrative Agent) in its capacity
as a Lender hereunder shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not acting as the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include JPMorgan (and any successor acting as
Administrative Agent) in its individual capacity. JPMorgan (and any successor
acting as Administrative Agent) and its affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to, make
investments in and generally engage in any kind of banking, trust or other
business with any Borrower (and any of its Subsidiaries or Affiliates) as if it
were not acting as the Administrative Agent, and JPMorgan (and any such
successor) and its affiliates may accept fees and other consideration from any
Borrower for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders.

 

10.05 Indemnification. The Lenders agree to indemnify the Administrative Agent
(to the extent not reimbursed under Section 11.03 hereof, but without limiting
the obligations of the Borrowers under said Section 11.03), ratably in
accordance with their respective Commitments, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent (including by any
Lender) arising out of or by reason of any investigation in connection with or
in any way relating to or arising out of this Agreement or any other documents
contemplated by or referred to herein or the transactions contemplated hereby
(including, without limitation, the costs and expenses that any Borrower is
obligated to pay under Section 11.03 hereof, but excluding, unless a Default has
occurred and is continuing, normal administrative costs and expenses incident to
the performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or of any such other documents, provided that no Lender shall be
liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Administrative Agent.

 

10.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender agrees
that it has, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of each Borrower and its Subsidiaries
and decision to enter into this Agreement and that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement. The Administrative Agent shall not be required to keep
itself informed as to the

 

Credit Agreement

 

70



--------------------------------------------------------------------------------

performance or observance by any Borrower of this Agreement or any other
document referred to or provided for herein or to inspect the Properties or
books of any Borrower or any of its Subsidiaries. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of any
Borrower or any of its Subsidiaries (or any of their Affiliates) that may come
into the possession of the Administrative Agent or any of its Affiliates.

 

10.07 Failure to Act. Except for action expressly required of the Administrative
Agent hereunder, the Administrative Agent shall in all cases be fully justified
in failing or refusing to act hereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 10.05 hereof against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.

 

10.08 Resignation or Removal of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving notice thereof to the
Lenders and the Borrowers, and the Administrative Agent may be removed at any
time with or without cause by the Majority Lenders. Upon any such resignation or
removal, the Majority Lenders (in consultation with the Borrowers) shall have
the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
that shall be a bank with a combined capital and surplus of at least
$500,000,000 that has an office in New York, New York. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 10 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

 

10.09 Co-Agents; Etc. Neither the Book Manager and Lead Arranger nor any
Syndication Agent named on the cover page hereof shall have any obligations
under this Agreement except (a) in its capacity as a “Lender” hereunder and (b)
if and so long as such Person is the “Administrative Agent” hereunder, in its
capacity as Administrative Agent hereunder.

 

Credit Agreement

 

71



--------------------------------------------------------------------------------

SECTION 11. Miscellaneous.

 

11.01 Waiver. No failure on the part of the Administrative Agent or any Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Agreement or any Note shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege under this Agreement or any Note preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

 

11.02 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

(i) if to any Borrower, to it at 1680 Capital One Dr., McLean, VA 22102-2980,
Attention of the Director of Capital Markets (Telephone No. 703-720-1000,
Facsimile No. 703-720-3169);

 

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, Loan & Agency
Services, 1111 Fanin, 10th Floor, Houston, TX 77002, Attention of Mr. Jeremy M.
Jones (Facsimile No. 713-750-2223), with a copy to JPMorgan Chase Bank, 270 Park
Avenue, New York, New York 10017, Attention of Financial Institutions Corporate
Banking (Telephone No. 212-270-6261, Facsimile No. 212-270-0670) or, if in
respect of any Loan made in any Alternative Currency, to J.P. Morgan Europe
Limited, 125 London Wall, 9th Floor, London EC2Y5AJ, UK, Attention of Nichola
Hall, (Facsimile No. +44-207-777-2360); and

 

(iii) if to any Lender, to it at the address(es) (or telecopy number(s)) set
forth in its Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder (including all
documents delivered pursuant to Section 8.01 hereof, with the exception of
documents delivered pursuant to Section 8.01(n)) may be delivered or furnished
by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any such change by a Lender, by notice to the Borrower and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Credit Agreement

 

72



--------------------------------------------------------------------------------

11.03 Expenses, Etc. Each Borrower agrees to pay or reimburse each of the
Lenders and the Administrative Agent for: (a) all reasonable out-of-pocket costs
and expenses of the Administrative Agent (including, without limitation, the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMorgan) in connection with (i) the negotiation, preparation,
execution and delivery of this Agreement and the making of the Loans hereunder
and (ii) the negotiation or preparation of any modification, supplement or
waiver of any of the terms of this Agreement or any of the other Basic Documents
requested by any Borrower (whether or not consummated); (b) all out-of-pocket
costs and expenses of the Lenders and the Administrative Agent (including,
without limitation, the fees and expenses of legal counsel) in connection with
(i) any Default and any enforcement or collection proceedings resulting
therefrom, including, without limitation, all manner of participation in or
other involvement with (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, (y) judicial or regulatory proceedings
and (z) workout, restructuring or other negotiations or proceedings (whether or
not the workout, restructuring or transaction contemplated thereby is
consummated) and (ii) the enforcement of this Section 11.03; and (c) all
transfer, stamp, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any of the other Basic Documents or any other document referred to herein;
provided that COB shall have no such payment or reimbursement obligation in
connection with Loans made to COFC.

 

Each Borrower hereby agrees to indemnify the Administrative Agent and the
Lenders and their affiliates and the respective directors, officers, employees,
attorneys and agents thereof from, and hold each of them harmless against, any
and all losses, liabilities, claims, damages or expenses incurred by any of them
(including, without limitation, any and all losses, liabilities, claims, damages
or expenses incurred by the Administrative Agent to any Lender) arising out of
or by reason of any investigation or litigation or other proceedings (including
any threatened investigation or litigation or other proceedings, and whether or
not the Administrative Agent or any Lender is a party to such litigation or
other proceedings) relating to this Agreement or the Loans hereunder or any
actual or proposed use by any Borrower or any of its Subsidiaries of the
proceeds of any of the Loans hereunder, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation or litigation or other proceedings (but excluding any such
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified); provided that
COB shall have no liability under the foregoing indemnity in connection with
events or circumstances relating solely to COFC or any of its Subsidiaries
(other than COB or any of its Subsidiaries). No party shall have any liability
to any other party for any indirect, consequential or punitive damages in
connection with any matter relating hereto.

 

11.04 Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement may be modified or supplemented only by an
instrument in writing signed by the Borrowers and the Majority Lenders, or by
the Borrowers and the Administrative Agent acting with the consent of the
Majority Lenders, and any provision

 

Credit Agreement

 

73



--------------------------------------------------------------------------------

of this Agreement may be waived only by an instrument in writing signed by the
Majority Lenders or by the Administrative Agent acting with the consent of the
Majority Lenders; provided that: (a) no modification, supplement or waiver
shall, unless by an instrument signed by all of the Lenders or by the
Administrative Agent acting with the consent of all of the Lenders: (i) increase
or extend the term of the Commitments, or extend the time or waive any
requirement for the reduction or termination of the Commitments, (ii) extend the
date fixed for the payment of principal of or interest on any Loan or any fee
payable hereunder, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable on such principal or any such
fee is payable, (v) alter the obligations of any Borrower to prepay Loans or
(vi) alter the percentage set forth in Section 2.01(b) or 2.10(c)(v) hereof; (b)
no modification, supplement or waiver shall, unless by an instrument signed by
all of the Lenders or by the Administrative Agent acting with the consent of all
of the Lenders: (i) alter the manner in which payments or prepayments of
principal, interest or other amounts hereunder shall be applied as between the
Lenders or as between Syndicated Loans or Money Market Loans, (ii) alter the
terms of this Section 11.04 or Section 2.11, 4.02, 4.07 or 10.09 hereof, (iii)
modify the definition of the term “Majority Lenders” or modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
or (iv) waive any of the conditions precedent set forth in Section 6.01 hereof;
and (c) any modification or supplement of Section 10 hereof, or of any of the
rights or duties of the Administrative Agent hereunder, shall require the
consent of the Administrative Agent. For purposes of this Section 11.04 and
Section 11.06(c) hereof, no modification, supplement or waiver relating to any
of Sections 7, 8 and 9 of this Agreement shall be deemed to increase, or extend
the term of, the Commitments.

 

Anything in this Agreement to the contrary notwithstanding, if at a time when
the conditions precedent set forth in Section 6 hereof to any Loan hereunder
are, in the opinion of the Majority Lenders, satisfied, any Lender shall fail to
fulfill its obligations to make such Loan (any such Lender, a “Defaulting
Lender”) then, for so long as such failure shall continue, the Defaulting Lender
shall (unless the Borrowers and the Majority Lenders, determined as if the
Defaulting Lender were not a “Lender” hereunder, shall otherwise consent in
writing) be deemed for all purposes relating to amendments, modifications,
waivers or consents under this Agreement (including, without limitation, under
this Section 11.04) to have no Loans or Commitments, shall not be treated as a
“Lender” hereunder when performing the computation of Majority Lenders, and
shall have no rights under the preceding paragraph of this Section 11.04;
provided that any action taken by the other Lenders pursuant to this paragraph
with respect to the matters referred to in clause (a) or (b) of the preceding
paragraph shall not be effective as against the Defaulting Lender.

 

11.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Credit Agreement

 

74



--------------------------------------------------------------------------------

11.06 Assignments and Participations.

 

(a) Assignments Generally. No Borrower may assign any of its rights or
obligations hereunder or under the Notes without the prior consent of all of the
Lenders and the Administrative Agent (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates and directors, officers, employees, counsel and agents of each of the
Administrative Agent and the Lenders and their Affiliates) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders.

 

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld (it being understood that it will not be
unreasonable for the Borrowers to withhold consent to an assignment to any
assignee whose long term debt obligations are then rated below Baa3 by Moody’s
Investor Service, Inc. or below BBB- by Standard & Poor’s Rating Services)) of:

 

(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender or, if an Event of
Default has occurred and is continuing, any other assignee; and

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrowers shall be required if a Default has occurred and is continuing;

 

(B) each partial assignment with respect to Syndicated Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations with respect to Syndicated Loans under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and

 

Credit Agreement

 

75



--------------------------------------------------------------------------------

 

recordation fee of $3,500, except in the case of an assignment referred to in
Section 2.12 or 5.07, in which case the Borrower or the assignee shall pay such
fee;

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(E) any assignee or prospective assignee shall execute a confidentiality
agreement pursuant to Section 11.12(b) prior to receiving any Confidential
Information.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be subject to its obligations under
Section 11.12 for a period of two years following the effective date specified
in such Assignment and Assumption and entitled to the benefits of Sections 5.01,
5.05, 5.06 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.06
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

Credit Agreement

 

76



--------------------------------------------------------------------------------

(c) Participations. (i) Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) any Participant or
prospective Participant shall execute a confidentiality agreement pursuant to
Section 11.12(b) prior to receiving any Confidential Information. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 11.04 that
affects such Participant; and provided, further, that such sales may not cause
any Loan to become a “plan asset” of an employee benefit plan or other plan
subject to ERISA or Section 4975 of the Code under Section 2510.3-101 of the
Regulations of the U.S. Department of Labor or otherwise. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 5.01, 5.05 and 5.06 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 4.07(a) as though it were a
Lender, provided such Participant agrees to be subject to Section 4.07 as though
it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01, 5.05 or 5.06 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent.

 

(d) Pledges. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

11.07 Survival. The obligations of each Borrower under Sections 2.11 (subject to
the last sentence of Section 2.11(b) hereof), 5.01, 5.05, 5.06, 11.03 and 11.13
hereof, and the obligations of the Lenders under Section 10.05 hereof, shall
survive the repayment of the Loans and the termination of the Commitments and,
in the case of any Lender that may assign any

 

Credit Agreement

 

77



--------------------------------------------------------------------------------

interest in its Commitment or Loans hereunder, shall, in the case of any event
or circumstance that occurred prior to the effective date of such assignment,
survive the making of such assignment, notwithstanding that such assigning
Lender may cease to be a “Lender” hereunder. In addition, each representation
and warranty made, or deemed to be made by a notice of any Loan, herein or
pursuant hereto shall survive the making of such representation and warranty,
and no Lender shall be deemed to have waived, by reason of making any Loan, any
Default that may arise by reason of such representation or warranty proving to
have been false or misleading, notwithstanding that such Lender or the
Administrative Agent may have had notice or knowledge or reason to believe that
such representation or warranty was false or misleading at the time such Loan
was made.

 

11.08 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

11.09 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.10 Governing Law; Submission to Jurisdiction. This Agreement and the Notes
shall be governed by, and construed in accordance with, the law of the State of
New York. Each Borrower hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of the
Supreme Court of the State of New York sitting in New York County (including its
Appellate Division), and of any other appellate court in the State of New York,
for the purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. Each Borrower hereby
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

 

11.11 Waiver of Jury Trial. EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

11.12 Treatment of Certain Information; Confidentiality.

 

(a) Each Borrower acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to such
Borrower or one or

 

Credit Agreement

 

78



--------------------------------------------------------------------------------

more of its Subsidiaries (in connection with this Agreement or otherwise) by any
Lender or by one or more subsidiaries or affiliates of such Lender, and each
Borrower hereby authorizes each Lender to share any information delivered to
such Lender by such Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that any such subsidiary
or affiliate receiving such information shall be bound by the provisions of
paragraph (b) below as if it were a Lender hereunder. Such authorization shall
survive the repayment of the Loans and the termination of the Commitments.

 

(b) Each Lender and the Administrative Agent agrees (on behalf of itself and
each of its affiliates, directors, officers, employees and representatives) to
keep confidential any non-public information supplied to it by any Borrower
pursuant to this Agreement, provided that nothing herein shall limit the
disclosure of any such information (i) after such information shall have become
public (other than through a violation of this Section 11.12), (ii) to the
extent required by statute, rule, regulation or judicial process, (iii) to
counsel for any of the Lenders or the Administrative Agent, (iv) to bank
examiners (or any other regulatory authority having jurisdiction over any Lender
or the Administrative Agent), or to auditors or accountants, (v) to the
Administrative Agent or any other Lender, (vi) in connection with the
enforcement of rights or remedies hereunder, (vii) to a subsidiary or affiliate
of such Lender as provided in paragraph (a) above or (viii) to any assignee or
participant (or prospective, assignee or participant), so long as such assignee
or participant (or prospective assignee or participant) first executes and
delivers to the respective Lender a Confidentiality Agreement substantially in
the form of Exhibit G hereto (or executes and delivers to such Lender an
acknowledgement to the effect that it is bound by the provisions of this Section
11.12(b), which acknowledgement may be included as part of the respective
assignment or participation agreement pursuant to which such assignee or
participant acquires an interest in the Loans hereunder); provided, further,
that in no event shall any Lender or the Administrative Agent be obligated or
required to return any materials furnished by any Borrower. The obligations of
any assignee that has executed a Confidentiality Agreement in the form of
Exhibit G hereto shall be superseded by this Section 11.12 upon the date upon
which such assignee becomes a Lender hereunder pursuant to Section 2.12, 5.07 or
11.06(b) hereof.

 

11.13 Judgment Currency. This is an international loan transaction in which the
specification of Dollars or an Alternative Currency, as the case may be (the
“Specified Currency”), and any payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers under this Agreement and the Notes shall not be
discharged by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
which shall be

 

Credit Agreement

 

79



--------------------------------------------------------------------------------

applied shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the Specified Currency with the Second
Currency on the Business Day next preceding that on which such judgment is
rendered. The obligation of each Borrower in respect of any such sum due from it
to the Administrative Agent or any Lender hereunder shall, notwithstanding the
rate of exchange actually applied in rendering such judgment, be discharged only
to the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be due
hereunder or under the Notes in the Second Currency to the Administrative Agent
or such Lender, as the case may be, may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and each Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify the Administrative Agent or such Lender, as the case may be,
against, and to pay the Administrative Agent or such Lender, as the case may be,
on demand in the Specified Currency, any difference between the sum originally
due to the Administrative Agent or such Lender, as the case may be, in the
Specified Currency and the amount of the Specified Currency so purchased and
transferred.

 

11.14 USA PATRIOT Act. Each Lender hereby notifies each Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender to identify each Borrower in accordance with the Act.

 

Credit Agreement

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWERS

 

CAPITAL ONE FINANCIAL CORPORATION

By

  /s/  Gary Perlin    

Name:  Gary Perlin

   

Title:    Executive Vice President and

             Chief Financial Officer

 

Credit Agreement

 

81



--------------------------------------------------------------------------------

CAPITAL ONE BANK

By

  /s/  Thomas A. Feil    

Name:  Thomas A. Feil

   

Title:    Vice President, Capital Markets

             and Assistant Treasurer

 

Credit Agreement

 

82



--------------------------------------------------------------------------------

CAPITAL ONE, F.S.B.

By

  /s/ Stephen P. Theobald    

Name: Stephen P. Theobald

   

Title: Vice President and Chief Financial Officer

 

Credit Agreement

 

83



--------------------------------------------------------------------------------

CAPITAL ONE BANK (EUROPE) PLC

By

  /s/ Stephen Linehan    

Name: Stephen Linehan

   

Title: Duly Authorized Attorney

 

Credit Agreement

 

84



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

JPMORGAN CHASE BANK

By

  /s/ Christine Herrick    

Name: Christine Herrick

   

Title: Vice President

LENDER

JPMORGAN CHASE BANK

By

  /s/ Christine Herrick    

Name: Christine Herrick

   

Title: Vice President

 

Credit Agreement

 

85



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS

 

NAME OF LENDER

--------------------------------------------------------------------------------

   COMMITMENT


--------------------------------------------------------------------------------

JPMorgan Chase Bank

   $ 60,000,000

Bank of America, N.A.

   $ 45,000,000

Barclays Bank plc

   $ 45,000,000

Citibank, N.A.

   $ 45,000,000

Credit Suisse First Boston

   $ 45,000,000

Deutsche Bank AG New York Branch

   $ 45,000,000

Lehman Commercial Paper Inc.

   $ 45,000,000

Morgan Stanley Bank

   $ 45,000,000

Wachovia Bank, National Association

   $ 45,000,000

Bank of Montreal

   $ 35,000,000

HSBC Bank USA

   $ 35,000,000

Merrill Lynch Bank USA

   $ 35,000,000

The Royal Bank of Scotland plc

   $ 35,000,000

Societe Generale New York

   $ 35,000,000

William Street Commitment Corporation

   $ 35,000,000

ABN AMRO Bank N.V.

   $ 20,000,000

The Bank of New York

   $ 20,000,000

BNP Paribas

   $ 20,000,000

Calyon New York Branch

   $ 20,000,000

Dresdner Bank AG, New York Branch

   $ 20,000,000

Royal Bank of Canada

   $ 20,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 750,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Credit Agreement



--------------------------------------------------------------------------------

Schedule 7.03—Litigation

 

Securities Litigation

 

Beginning in July 2002, COFC was named as a defendant in twelve putative class
action securities cases. All twelve actions were filed in the United States
District Court for the Eastern District of Virginia. Each complaint also named
as “Individual Defendants” several of COFC’s executive officers.

 

On October 1, 2002, the Court consolidated these twelve cases. Pursuant to the
Court’s order, Plaintiffs filed an amended complaint on October 17, 2002, which
alleged that COFC and the Individual Defendants violated Section 10(b) of the
Exchange Act, Rule 10b-5 promulgated thereunder, and Section 20(a) of the
Exchange Act. The amended complaint asserted a class period of January 16, 2001,
through July 16, 2002, inclusive. The amended complaint alleged generally that,
during the asserted class period, COFC misrepresented the adequacy of its
capital levels and loan loss allowance relating to higher risk assets. In
addition, the amended complaint alleged generally that COFC failed to disclose
that it was experiencing serious infrastructure deficiencies and systemic
computer problems as a result of its growth.

 

On December 4, 2002, the Court granted defendants’ motion to dismiss plaintiffs’
amended complaint with leave to amend. Pursuant to that order, plaintiffs filed
a second amended complaint on December 23, 2002, which asserted the same class
period and alleged violations of the same statutes and rule. The second amended
complaint also added a new Individual Defendant and asserted violations of GAAP.
Defendants moved to dismiss the second amended complaint on January 8, 2003, and
plaintiffs filed a motion on March 6, 2003, seeking leave to amend their
complaint. On April 10, 2003, the Court granted defendants’ motion to dismiss
plaintiffs’ second amended complaint, denied plaintiffs’ motion for leave to
amend, and dismissed the consolidated action with prejudice. Plaintiffs appealed
the Court’s order, opinion, and judgment to the United States Court of Appeals
for the Fourth Circuit on May 8, 2003, and briefing on the appeal concluded in
September 2003. Oral argument was held on February 25, 2004.

 

COFC believes that it has meritorious defenses with respect to this case and
intends to defend the case vigorously. At the present time, management is not in
a position to determine whether the resolution of this case will have a material
adverse effect on either the consolidated financial position of COFC or COFC’s
results of operations in any future reporting period.

 

Schedule 7.03

 



--------------------------------------------------------------------------------

EXHIBIT A-1

 

[Form of Syndicated Note]

 

PROMISSORY NOTE

 

$                    

                       , 200        New York, New York

 

FOR VALUE RECEIVED, [CAPITAL ONE BANK, a bank chartered under the laws of the
Commonwealth of Virginia][CAPITAL ONE, F.S.B., a Federal savings bank chartered
under the laws of the United States of America] [CAPITAL ONE FINANCIAL
CORPORATION, a corporation organized under the laws of the State of Delaware]
[CAPITAL ONE BANK (EUROPE) PLC, a corporation organized under the laws of
England] (the “Borrower”), hereby promises to pay to the order of
                     (the “Lender”), for account of its respective Applicable
Lending Offices provided for by the Credit Agreement referred to below, at the
Administrative Agent’s Account, the principal sum of                     
Dollars (or such lesser amount as shall equal the aggregate unpaid principal
amount of the Dollar Syndicated Loans made by the Lender to the Borrower under
the Credit Agreement and, in the case of Syndicated Loans made in an Alternate
Currency, such amount as shall equal the aggregate unpaid principal amount of
such Loans made by the Lender to the Borrower under the Credit Agreement), in
each case in the currency in which the relevant Loan is denominated and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, to such Account, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, Currency, interest rate and duration of Interest Period
of each Syndicated Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation (or any error in making any such
recordation) or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Syndicated Loans made by the Lender.

 

This Note is one of the Syndicated Notes referred to in the Credit Agreement
dated as of June 29, 2004 (as modified and supplemented and in effect from time
to time, the “Credit Agreement”) among Capital One Financial Corporation,
Capital One Bank, Capital One, F.S.B., Capital One Bank (Europe) plc, the
lenders party thereto (including the Lender) and JPMorgan Chase Bank, as
Administrative Agent, and evidences Syndicated Loans made by the Lender
thereunder. Terms used but not defined in this Note have the respective meanings
assigned to them in the Credit Agreement.

 

Syndicated Note

 



--------------------------------------------------------------------------------

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Syndicated Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 11.06 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

[CAPITAL ONE BANK]

[CAPITAL ONE, F.S.B.]

[CAPITAL ONE FINANCIAL CORPORATION]

[CAPITAL ONE BANK (EUROPE) PLC]

By

       

Title:

 

Syndicated Note

 

2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS

 

This Note evidences Loans made under the within-described Credit Agreement to
the Borrower, on the dates, in the principal amounts, of the Types, bearing
interest at the rates and having Interest Periods of the durations set forth
below, subject to the payments and prepayments of principal set forth below:

 

Principal

Amount

of Loan

(and Currency
thereof)

--------------------------------------------------------------------------------

 

Type of

Loan

--------------------------------------------------------------------------------

 

Interest

Rate

--------------------------------------------------------------------------------

  

Interest

Period

--------------------------------------------------------------------------------

  

Amount

Paid or

Prepaid

--------------------------------------------------------------------------------

   Unpaid
Principal
Amount


--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

 

Syndicated Note

 

3



--------------------------------------------------------------------------------

EXHIBIT A-2

 

[Form of Money Market Note]

 

PROMISSORY NOTE

 

            , 200  

New York, New York

 

FOR VALUE RECEIVED, [CAPITAL ONE BANK, a bank chartered under the laws of the
Commonwealth of Virginia][CAPITAL ONE, F.S.B., a Federal savings bank chartered
under the laws of the United States of America][CAPITAL ONE FINANCIAL
CORPORATION, a corporation organized under the laws of the State of Delaware]
[CAPITAL ONE BANK (EUROPE) PLC, a corporation organized under the laws of
England] (the “Borrower”), hereby promises to pay to the order of
                     (the “Lender”), for account of its respective Applicable
Lending Offices provided for by the Credit Agreement referred to below, at the
Administrative Agent’s Account, the aggregate unpaid principal amount of the
Money Market Loans made by the Lender to the Borrower under the Credit
Agreement, in the respective Currencies in which such Loans are denominated and
in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Money Market Loan, to such Account, in like money and funds,
for the period commencing on the date of such Money Market Loan until such Money
Market Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

 

The date, amount, Type, Currency, interest rate and maturity date of each Money
Market Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books and,
prior to any transfer of this Note, endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation (or any error in making any such
recordation) or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Money Market Loans made by the Lender.

 

This Note is one of the Money Market Notes referred to in the Credit Agreement
dated as of June 29, 2004 (as modified and supplemented and in effect from time
to time, the “Credit Agreement”) among Capital One Financial Corporation,
Capital One Bank, Capital One, F.S.B., Capital One Bank (Europe) plc, the
lenders party thereto (including the Lender) and JPMorgan Chase Bank, as
Administrative Agent, and evidences Money Market Loans made by the Lender
thereunder. Terms used but not defined in this Note have the respective meanings
assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Money Market Loans
upon the terms and conditions specified therein.

 

Money Market Note

 



--------------------------------------------------------------------------------

Except as permitted by Section 11.06 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

[CAPITAL ONE BANK]

[CAPITAL ONE, F.S.B.]

[CAPITAL ONE FINANCIAL CORPORATION]

[CAPITAL ONE BANK (EUROPE) PLC]

By        

Title:

 

Money Market Note

 

2



--------------------------------------------------------------------------------

SCHEDULE OF MONEY MARKET LOANS

 

This Note evidences Money Market Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, and of the
Types and Currencies, bearing interest at the rates and maturing on the dates
set forth below, subject to the payments and prepayments of principal set forth
below:

 

Principal

Amount

of Loan

--------------------------------------------------------------------------------

 

Type and

Currency

of Loan

--------------------------------------------------------------------------------

 

Interest

Rate

--------------------------------------------------------------------------------

  

Maturity

Date of

Loan

--------------------------------------------------------------------------------

  

Amount

Paid or

Prepaid

--------------------------------------------------------------------------------

   Unpaid
Principal
Amount


--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

 

Money Market Note

 

3



--------------------------------------------------------------------------------

EXHIBIT B-1

 

[Form of Opinion of Special U.S. Counsel to the Borrowers]

 

June     , 2004

 

Each of the Lenders Party to the Credit Agreement

Referred to Below

 

JPMorgan Chase Bank, as Administrative Agent

270 Park Avenue

New York, NY 10017

 

Ladies and Gentlemen:

 

We have acted as special New York and Virginia counsel to Capital One Financial
Corporation (“COFC”), Capital One Bank (“COB”), Capital One, F.S.B. (“FSB”) and
Capital One Bank (Europe) PLC (“COBE” and, collectively with COFC, COB and FSB,
the “Borrowers” and COFC, COB and FSB collectively being the “U.S. Borrowers”)
in connection with the Credit Agreement (the “Credit Agreement”) dated as of
June      among the Borrowers, the Lenders party thereto and JPMorgan Chase
Bank, as Administrative Agent. Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

 

As to facts relevant to the opinions expressed herein, we have examined and
relied upon the representations and warranties made in (or pursuant to) the
Credit Agreement and the certificates and other instruments delivered pursuant
thereto. We have assumed that all such representations and warranties are
accurate. We have not reviewed the dockets or other records of any governmental
or regulatory body.

 

In connection with the opinions herein, we have assumed the legal capacity of
all natural persons, the genuineness of all signatures, the authenticity of all
items submitted to us as originals and the conformity with originals of all
items submitted to us as copies.

 

We have assumed for purposes of our opinions hereinafter set forth that the
Credit Agreement has been duly authorized, executed and delivered by each of the
parties thereto (other than the U.S. Borrowers) and is a binding obligation of
each such party (other than the U.S. Borrowers) and that each such party (other
than the U.S. Borrowers) is duly organized and validly existing under the
jurisdiction in which it is organized and has full power, authority and legal
right to execute, deliver and perform the Credit Agreement.

 

Opinion of Special U.S. Councel to the Borrowers

 



--------------------------------------------------------------------------------

Based on and subject to the foregoing and the other paragraphs hereof, and such
examination of law as we have deemed necessary, we are of the opinion that:

 

1. Each U.S. Borrower has all requisite power and authority to execute and
deliver each Basic Document and perform its obligations thereunder and has taken
all necessary action to authorize the execution, delivery and performance
thereof.

 

2. The Credit Agreement has been duly executed and delivered by each Borrower
and constitutes a legal, valid and binding obligation of such Borrower,
enforceable in accordance with its terms.

 

3. Neither the execution, delivery and performance by any Borrower of any Basic
Document, nor the compliance by any Borrower with the terms and provisions
thereof: (a) violates the General Corporation Law of the State of Delaware, any
law, statute or regulation of the State of New York or the Commonwealth of
Virginia or any federal law of the United States (including Regulations T, U and
X of the Board of Governors of the Federal Reserve System) that, in each case,
is applicable to such Borrower and which, in our experience, would normally
apply to transactions of the type contemplated by the Basic Documents, or (b)
any provision of the organizational documents of any U.S. Borrower.

 

4. No consent, approval or authorization of, or filing with, any governmental
authority of the State of New York, the Commonwealth of Virginia or the United
States that, in each case, is applicable to any Borrower is required for (a) the
due execution, delivery and performance by any Borrower of any Basic Document or
(b) the validity, binding effect or enforceability of any Basic Document, except
(i) in each case as have previously been made or obtained, and (ii) consents,
approvals, authorizations or filings as may be required to be obtained or made
by any Lender as a result of its involvement in the transactions contemplated by
the Credit Agreement.

 

5. A Virginia court should, if properly presented with the issue, give effect to
those provisions of the Basic Documents providing that such documents are to be
governed by and construed in accordance with the laws of the State of New York
insofar as such provisions relate to the substantive law of the State of New
York and to the validity, nature, interpretation and effect of the documents,
except (i) to the extent, if any, that federal law applies, (ii) to the extent
procedural (as opposed to substantive) laws are involved or (iii) to the extent
that the applicable laws of the State of New York violate a public policy of
Virginia.

 

The opinions set forth above are subject to the following limitations and
qualifications:

 

(a) Our opinions are limited to the federal law of the United States, the laws
of the State of New York, General Corporation Law of the State of Delaware and
the laws of the Commonwealth of Virginia, and we do not express any opinion
concerning any other law.

 

(b) Our opinions are subject to (i) the effect of bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation, fraudulent
conveyance, fraudulent transfer, equitable subordination, readjustment of debt,
moratorium or other similar laws now or hereafter in effect relating to or
affecting the rights or remedies of creditors generally, and (ii) the effect of
general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing (regardless of whether
considered in a proceeding in equity or at law) and by limitations on he
availability of specific performance, injunctive relief or other equitable
remedies.

 

(c) We express no opinion as to any provision of any Basic Document that (i)
provides for a manner of service of process different than that prescribed or
permitted by law; (ii) relates to severability or separability; (iii) relates to
indemnification or reimbursement obligations to the extent any such provision
violates public policy; (iv) purports to require that all amendments, waivers
and terminations be in writing

 

Opinion of Special U.S. Councel to the Borrowers

 

2



--------------------------------------------------------------------------------

or to require disregard of any course of dealing between parties; (v) purports
to waive the right to object to venue or to assert forum non conveniens; or (vi)
purports to grant rights of set-off to participants.

 

(d) With respect to our opinion in paragraph 4(a) as it relates to Regulations
T, U and X of the Board of Governors of the Federal Reserve System, we have
assumed that the Borrowers will comply with the provisions of the Credit
Agreement relating to the use of proceeds.

 

(e) We express no opinion as to Section 11.13 of the Credit Agreement.

 

This opinion is delivered only to you in connection with the Credit Agreement
and is solely for your benefit and may not be relied upon or used by,
circulated, quoted or referred to, nor may copies be delivered to, any other
person, other than your assignees, transferees and prospective assignees and
transferees, without our prior written consent. We disclaim any obligation to
update this opinion letter for events occurring or coming to our attention after
the date hereof.

 

Very truly yours,

 

Opinion of Special U.S. Councel to the Borrowers

 

3



--------------------------------------------------------------------------------

EXHIBIT B-2

 

[FORM OF OPINION OF SPECIAL ENGLISH COUNSEL TO COBE]

 

To:   Each of the Lenders Party

    

to the Loan Agreement referred to below

   [•] 2004

JPMorgan Chase Bank (as Administrative Agent)

    

270 Park Avenue

    

New York, NY 10017

    

 

Dear Sirs

 

We have acted as English legal advisers to Capital One Bank (Europe) PLC
(“COBE”) in connection with the US$750,000,000 Credit Agreement dated [•] 2004
(the “Loan Agreement”), among COBE as a Borrower, the other Borrowers party
thereto, the Lenders party thereto and JPMorgan Chase Bank, as Administrative
Agent (the Administrative Agent and the Lenders are collectively referred to as
the “Lender Parties” and individually as the “Lender Party”) (the
“Transaction”).

 

1. INTRODUCTION

 

1.1 Transaction Documents

 

The opinions given in this letter relate only to the following documents in
connection with the Transaction (the “Transaction Documents”):

 

  1.1.1 the Loan Agreement (including the form of the notes in Exhibit A-1 and
Exhibit A-2 thereof, the “Notes”);

 

  1.1.2 such other documents as we have deemed necessary or appropriate as a
basis for the opinions set forth below.

 

1.2 Interpretation

 

  1.2.1 Terms defined in or given a particular construction in the Loan
Agreement shall have the same meaning when used in this letter, unless a
contrary indication appears.

 

  1.2.2 Headings in this letter are for ease of reference only and shall not
affect its interpretation.

 

Opinion of Special English Councel to COBE

 



--------------------------------------------------------------------------------

1.3 Legal Review

 

For the purpose of issuing this letter, we have reviewed only those documents
and conducted only those searches and enquiries referred to in Schedule 1.

 

1.4 Assumptions and Reservations

 

The opinions given in this letter are given on the basis of the assumptions set
out in Schedule 2 and are subject to the reservations set out in Schedule 3 to
this letter.

 

1.5 Scope of Opinions

 

The opinions given in this letter are only given in connection with the
Transaction solely for the purposes of Section 6.01(d) of the Loan Agreement,
and are strictly limited to the matters stated in paragraph 2. They may not be
relied on for any other purpose and may not be read as extending by implication
to any other matters. We express no opinion as to any liability to tax which may
arise or be suffered as a result of or in connection with the Transaction.

 

1.6 Applicable Law

 

This letter and the opinions given in it are governed by and relate only to
English law as applied by the English courts at the date of this letter. For the
purpose of this letter, we have made no investigation of the laws of any
jurisdiction other than England and Wales and, accordingly, in this letter we
express no opinion on the laws of any other jurisdiction.

 

2. OPINION

 

On the basis of assumptions, reservations and qualifications set out herein, we
are of the opinion that:

 

2.1 the choice of New York law as the governing law of the Loan Agreement (and
the Notes, if issued as at the date hereof) and the submission of COBE in the
Loan Agreement to the non-exclusive jurisdiction of the Courts of the State of
New York is a valid and binding selection which will be upheld, recognised and
given effect by the Courts of England;

 

2.2 COBE is duly incorporated and registered under the laws of England and
Wales;

 

2.3 Searches made on [•] 2004 at the Companies Registry against COBE and an oral
enquiry made to the Central Registry of Winding Up Petitions on [•] revealed no
petition, order or resolution for the winding up of COBE and no application for
or administration order in respect of COBE, and no notice of intention to
appoint an administrator in respect of COBE or notice of appointment of a
receiver or administrator in respect of COBE;

 

2.4 COBE has all requisite corporate power and authority to enter into and
perform its obligations under the Loan Agreement (including, as at the date
hereof, the issuing of the Notes if requested by any Lender pursuant to Section
2.08(d) of the Loan Agreement);

 

2.5

The execution and delivery of the Loan Agreement by COBE has been duly
authorised by all necessary corporate action on its part and has been duly
executed and delivered by it which

 

Opinion of Special English Councel to COBE

 

2



--------------------------------------------------------------------------------

 

execution and delivery does not and will not result in any violation by it of
any term of its Memorandum or Articles of Association;

 

2.6 The obligations of COBE under the Loan Agreement (and the Notes, if
requested by any Lender pursuant to Section 2.08(d) of the Loan Agreement as if
issued as at the date hereof) constitutes legal, valid, binding and enforceable
obligations of COBE.

 

2.7 There are no provisions of the laws of England and Wales which would be
contravened by the execution or delivery of the Loan Agreement (and the Notes,
if issued as at the date hereof).

 

2.8 No consents, approvals or authorisations of, or filings with, any
governmental authority of England and Wales are required by law by COBE in
relation to the execution and delivery by COBE of the Loan Agreement (and the
Notes, if issued as at the date hereof), other than the registration of
correctly completed Forms 395 and original executed copies of any security
documents with the Registrar of Companies.

 

3. RELIANCE AND DISCLOSURE

 

This letter is delivered to you in connection with the proposed Transaction and
is for your sole benefit. It may not be relied on by, and must not be
transmitted to, any other person nor are its contents to be quoted or referred
to in any document or filed with any applicable authority, governmental agency
or body or any other person whatsoever without our prior written consent. We
disclaim any obligation to update this opinion letter for events occurring or
coming to our attention after the date hereof. Furthermore, this letter is given
on the basis that any limitation on the liability of any other adviser to all or
any of the persons to whom this letter is addressed, whether or not we are aware
of that limitation, will not adversely affect our position in any circumstances.

 

Yours faithfully

 

Clifford Chance Limited Liability Partnership

 

Opinion to Special English Councel to COBE

 

3



--------------------------------------------------------------------------------

SCHEDULE 1

DOCUMENTS AND SEARCHES

 

1. DOCUMENTS

 

We have reviewed only the following documents for the purposes of this letter:

 

1.1 An execution copy dated [•] 2004 of the Loan Agreement;

 

1.2. Certified true copies of the following documents, certified by [•] as at
the date hereof, in his capacity as director of COBE:

 

  1.2.1  the Certificate of Incorporation of COBE;

 

  1.2.2  the memorandum and articles of association of COBE;

 

  1.2.3  the minutes of the meeting of the board of directors of COBE held on
[•] 2004 to approve the Loan Agreement (the “Board Resolutions”); and

 

  1.2.4 the power of attorney (the “Power of Attorney”) executed by COBE dated
[•] 2004 authorising the attorneys (as defined therein) to execute and deliver
the Loan Agreement on behalf of COBE;

 

1.3 a certificate (the “Solvency Certificate”) dated [•] 2004 executed by [•] in
his capacity as director of COBE, certifying that the Transferor is solvent as
at the date of the certificate; and

 

1.4 a Companies House Direct search under the name of COBE conducted on [•] 2004
showing [•] as director of COBE,

 

2. EXTENT OF EXAMINATION AND INVESTIGATION

 

2.1 We have made no searches or enquiries concerning, and examined no documents
entered into by or affecting COBE or any other person or any corporate records
of the aforesaid, save for non-original copies of those documents expressly
specified in this opinion as having been examined.

 

2.2 We have not assisted in the investigation or verification of the facts, or
the reasonableness of any assumption or statement or opinion (including, without
limitation, as to the solvency of any party), contained in any of the Documents
or in determining whether any material fact has been omitted therefrom. To the
extent that the accuracy of such facts and statements not so investigated or
verified and of any facts stated in any other document (or orally confirmed) is
relevant to the contents of this opinion, we have - with your permission -
assumed the such facts and statements are correct. Where an assumption is stated
to be made in this opinion, we have not made any investigation with respect to
the matters that are the subject of such assumption.

 

Opinion of Special English Councel to COBE



--------------------------------------------------------------------------------

SCHEDULE 2

ASSUMPTIONS

 

1. ORIGINAL AND GENUINE DOCUMENTATION

 

1.1 All signatures, stamps and seals and all original documents are genuine.

 

1.2 Any document identified in Schedule 1 as a copy is complete and conforms to
the original, which itself is genuine.

 

1.3 Any document identified in Schedule 1 as a draft will be executed by all
parties to it in the form examined by us.

 

1.4 All translations of any document identified in Schedule 1 are accurate.

 

1.5 Any certificate referred to in Schedule 1 is correct in all respects.

 

1.6 The Notes, if issued, are in the form set out in Exhibit A-1 or Exhibit A-2
of the Loan Agreement.

 

2. CORPORATE AUTHORITY OF COBE

 

2.1 The truth, accuracy and completeness at all relevant times of each of the
statements of matters of fact contained in the Board Resolutions and the Power
of Attorney.

 

2.2 No changes have been made to the Memorandum and Articles of Association of
COBE from those copies referred to in paragraph 1.2 of Schedule 1.

 

2.3. The Board Resolutions of the directors of COBE were duly passed by duly
appointed directors of COBE and none of these resolutions have been rescinded or
amended and are in full force and effect.

 

2.4 The directors of COBE have acted in good faith and in the best interests of
COBE in approving the Transaction and the execution of the Loan Agreement.

 

2.5 Each director has disclosed any interest which he may have in the
Transaction in accordance with the provisions of the Companies Act 1985 and the
Articles of Association of COBE and none of the directors of COBE has any
interest in the Transaction except to the extent permitted by the Articles of
Association.

 

2.6 The information disclosed by our searches on [•] 2004 at the Companies
Registry and our oral enquiry at the Central Registry of Winding up Petitions on
[•] 2004 in relation to COBE was then accurate and has not since been altered
and that such searches did not fail to disclose any information which had been
delivered for registration but did not appear from the information available at
the time of our searches and that such oral enquiry did not fail to elicit any
material information.

 

2.7 On [•] 2004, COBE:

 

  2.7.1  was not insolvent;

 

Opinion of Special English Counsel to COBE

 

5



--------------------------------------------------------------------------------

  2.7.2   would not be, as a consequence of doing any act or thing which the
Loan Agreement contemplates, permits or requires COBE to do, become insolvent;
and

 

  2.7.3   no insolvency event exists in relation to COBE or of the assets or
undertaking of COBE.

 

In this regard we would refer you to the the Solvency Certificate of COBE.

 

3. LOAN AGREEMENT ASSUMPTIONS

 

3.1 The representations and warranties of COBE and any other representations and
warranties by any of the parties under the Loan Agreement (other than any
representations and warranties in relation to any of the matters specifically
the subject of the opinions in this letter) are and will be when made or
repeated or when deemed made or repeated, as the case may be, true and accurate
in all respects and that such representations and warranties were at all
relevant times true and accurate.

 

3.2 Any representation or warranty given by any of the parties to the Loan
Agreement that it is not aware of or has no notice of any act, matter, thing or
circumstance means that the same does not exist or has not occurred.

 

3.3 Each party to the Loan Agreement (other than COBE) has the capacity, power
and authority to enter into and to exercise its rights and to perform its
obligations under the Loan Agreement.

 

3.4 The Loan Agreement has been duly and validly executed and delivered by each
of the parties thereto (other than COBE).

 

3.5 In respect of the Loan Agreement and each of the transactions contemplated
by, referred to in, provided for or effected by the Loan Agreement:

 

  3.5.1 the parties to the Loan Agreement entered into the same in good faith
and for the purpose of carrying on their respective businesses;

 

  3.5.2 the parties to the Loan Agreement entered into the same on arms’ length
commercial terms; and

 

  3.5.3 the parties to the Loan Agreement believed and had reasonable grounds
for believing that the same would benefit and be in the interests of such party.

 

3.6 None of the transactions contemplated by the Loan Agreement will infringe
the terms of, or constitute a default under, any agreement, indenture, contract,
mortgage, deed or other instrument to which COBE is a party or by which any of
its property, undertaking, assets or revenues are bound.

 

4. FOREIGN LAW

 

4.1 All deeds, instruments, assignments, agreements and other documents in
relation to the matters contemplated by the Loan Agreement and this Opinion are
within the capacity and powers of and have been validly authorised, executed and
delivered by the parties thereto other than COBE.

 

4.2

All deeds, instruments, assignments, agreements and other documents in relation
to the matters contemplated by the Loan Agreement and this Opinion are duly
executed, valid and legal

 

Opinion of Special English Counsel to COBE

 

6



--------------------------------------------------------------------------------

 

obligations binding on and enforceable against the parties thereto (and are not
subject to avoidance by any person) under all applicable laws and in all
applicable jurisdictions other than the laws of England and all acts, conditions
or things required to be fulfilled, performed or effected in connection with the
Loan Agreement under the laws of any jurisdiction other than England have been
duly fulfilled, performed and effected.

 

4.3 All deeds, instruments, assignments, agreements and other documents in
relation to the matters contemplated by the Loan Agreement and this Opinion,
insofar as any of such deeds, instruments, assignments, agreements and other
documents falls to be performed in any jurisdiction other than England, will not
be illegal or ineffective by virtue of the laws of that jurisdiction.

 

4.4 There are no provisions of the laws of any jurisdiction outside England
which would be contravened by the execution or delivery of the Loan Agreement,
and that none of the opinions expressed herein will be affected by the laws
(including the public policy) of any jurisdiction outside England.

 

4.5 The US law opinions dated [•] 2004 and delivered pursuant to Sections
6.01(c) and 6.01(f) of the Loan Agreement is true, complete and correct in all
respects.

 

Opinion of Special English Counsel to COBE

 

7



--------------------------------------------------------------------------------

SCHEDULE 3

RESERVATIONS

 

The opinions given in this letter are subject to the following reservations:

 

1. LIMITS ON SCOPE OF OPINION

 

1.1 No opinion is given as to the proper execution or delivery of the Loan
Agreement by any party thereto (other than COBE).

 

1.2 No opinion is given as to the validity and enforceability of the Loan
Agreement or any other document to which COBE is a party.

 

1.3 No opinion is given on any issues which may arise out of or relate to the
giving of financial assistance pursuant to section 151 (et seq.) of the
Companies Act 1985.

 

2. SEARCHES

 

2.1 Search at Companies Registry for insolvency events

 

The search at the Companies Registry referred to in paragraph 2.3 above is not
conclusively capable of revealing whether or not:

 

  2.1.1  a winding up order has been made in respect of a company or a
resolution passed for the winding up of a company; or

 

  2.1.2  an administration order has been made in respect of a company or notice
of the appointment of an administrator has been filed with the Court; or

 

  2.1.3  a receiver, administrative receiver, administrator or liquidator has
been appointed in respect of a company,

 

since notice of these matters might not be filed with the Registrar of Companies
immediately and, when filed, might not be entered on the public microfiche of
the relevant company immediately. In addition, that search is not capable of
revealing, prior to the making of the relevant order, whether or not a winding
up petition or an application for an administration order has been presented or
notice of intention to appoint an administrator under paragraphs 14 or 22 of
Schedule B1 to the Insolvency Act has been filed with the Court.

 

2.2 Search at Central Registry for insolvency events

 

The enquiry at the Central Registry of Winding Up Petitions referred to in
paragraph 2.3 above relates only to a resolution for winding up, a petition for
the making of a winding up order or the making of a winding up order by the
Court and the presentation, at the High Court of Justice in London, of an
application for the making of an administration order or the making by such
court of an administration order. It is not capable of revealing conclusively
whether or not such a winding up petition or application for an administration
order has been presented or winding up or administration order granted as:

 

  2.2.1  details of a winding-up petition may not have been entered on the
records of the Central Registry of Winding Up Petitions immediately; or

 

Opinion of Special English Counsel to COBE

 

8



--------------------------------------------------------------------------------

  2.2.2  in the case of a winding up petition presented to a County Court,
details of the petition may not have been notified to the Central Registry and
entered on such records at all;

 

  2.2.3  in the case of application for the making of an administration order
and such order, if such application is made to, and an order is made by, a Court
other than the High Court in London, no record of such application or order will
be kept by the Central Registry;

 

  2.2.4  a winding up order or administration order may be made before the
relevant petition has been entered on the records of the Central Registry and
the making of such order may not have been entered on the records immediately;

 

  2.2.5  details of a notice of intention to appoint an administrator under
paragraphs 14 and 22 of Schedule B1 to the Insolvency Act may not be entered on
the records immediately; and

 

  2.2.6  the response to an enquiry only relates to the period of six months
prior to the date when the enquiry was made.

 

Search at Central Registry: Out of court appointment of an administrator

 

2.3 An administrator of a company may now be appointed out of court either by
the holder of qualifying floating charge or by the company or its directors.
Where the appointment of an administrator is being effected by a company itself
(as opposed to its directors), there is no obligation for notice of intention to
appoint an administrator to be filed with the Court unless there exists a
qualifying floating charge holder who is or may be entitled to appoint an
administrator to the company, a person who is or may be entitled to appoint an
administrative receiver, any sheriff who is charged with execution or other
legal process against the company or a person who has distrained against the
company (paragraph 26 of Schedule B1 and Rule 2.20 of The Insolvency (Amendment)
Rules 2003). Furthermore, where the appointment is being effected by the holder
of a qualifying floating charge, the appointor is only obliged to file a notice
of intention to appoint an administrator with the Court where there exists a
creditor who holds a prior qualifying floating charge (Rule 2.15(2) of The
Insolvency (Amendment) Rules 2003). The Court may not, therefore, receive a
notice of intention to appoint an administrator before an appointment of an
administrator is made and a search at the Central Registry will not reveal that
such an appointment is pending. We would note, however, that under paragraph 15
of Schedule B1, where a qualifying floating charge holder proposes to appoint an
administrator, notice must be served on the holder of a prior qualifying
floating charge and, under paragraph 26 of Schedule B1, where the company or its
directors proposes to appoint an administrator, notice must be served on a
person who is or may be able to appoint an administrative receiver and a
qualifying floating charge holder who is or may be entitled to appoint an
administrator of the company respectively.

 

No enquiries of County Courts

 

2.4 We have not made enquiries of any County Court as to whether an application
for the appointment of an administrator has been presented to, or a notice of
intention to appoint an administrator has been filed with, or an administration
order has been made by, such County Court against COBE.

 

Opinion of Special English Counsel to COBE

 

9



--------------------------------------------------------------------------------

3. BORROWING LIMITS

 

3.1 We express no opinion with regard to whether COBE is in compliance with any
borrowing limits in any instrument by which it may be bound as to which we have
no knowledge, save that no such limitation is contained in the Memorandum and
Articles of Association.

 

4. CHOICE OF LAW

 

4.1 The choice of New York law to govern the Loan Agreement would not be
recognised or upheld if there were reasons for avoiding the choice of law on the
grounds that its application would be contrary to public policy.

 

5. DEFAULT INTEREST

 

Penalties unenforceable

 

5.1 Any provision of the Loan Agreement providing for the payment of additional
moneys consequent on the breach of any provision thereof by any person expressed
to be a party thereto, whether expressed to be by way of penalty, additional
interest, liquidated damages or otherwise would be unenforceable if such
provision were held to constitute a penalty and not a genuine and reasonable
pre-estimate of the loss likely to be suffered as a result of the breach in
question.

 

Interest increases commercially justifiable not a penalty

 

5.2 We believe that any provision for the payment of a modest increase in
interest upon the happening of a default would not constitute a penalty provided
the increase could in the circumstances be explained as commercially justifiable
and that its dominant purpose was not to deter the paying party from breach and
that it did not take effect retrospectively (see Lordsvale Finance plc v. Bank
of Zambia, [1996] QB 752).

 

No opinion on whether default interest provisions in Transaction Documents are
penalties

 

5.3 We express no opinion, however, as to whether any such provision in the Loan
Agreement does in fact comply with the criteria set out in paragraph 7.2
(Interest increases commercially justifiable not a penalty).

 

The Late Payments of Commercial Debts (Interest) Act (1998)

 

5.4 If the Loan Agreement [or the Notes] do not provide a contractual remedy for
the late payment of any amount payable thereunder that is a substantial remedy
within the meaning of the Late Payment of Commercial Debts (Interest) Act 1998
(the “Interest Act”), the person entitled to that amount may have a right to
statutory interest (and to payment of certain fixed sums) in respect of that
late payment at the rate (and in the amount) from time to time prescribed by the
Secretary of State with the consent of the Treasury. Any term of the Loan
Agreement [or the Notes] may be void to the extent that it excludes or varies
that right to statutory interest, or purports to confer a contractual right to
interest that is not a substantial remedy for late payment of that amount,
within the meaning of the Interest Act.

 

Opinion of Special English Counsel to COBE

 

10



--------------------------------------------------------------------------------

6. MEANING OF “ENFORCEABLE”

 

6.1 No implication of enforceability

 

This Opinion is not to be taken to imply that any obligation would necessarily
be capable of enforcement in all circumstances in accordance with its terms.

 

6.2 Limitations on meaning of enforceable

 

The term “enforceable”, as used in this Opinion, means that the obligations
assumed by COBE under the Loan Agreement are of the type which a Court enforces.
In particular:

 

  6.2.1  enforcement of obligations of a party to be performed after the date
hereof may be limited by bankruptcy, insolvency, liquidation, administration,
moratorium, reorganisation and other laws of general application relating to or
affecting the rights of creditors as such law may be applied in the event of an
insolvency event with respect to such party;

 

  6.2.2 a  Court will not necessarily grant any remedy, the availability of
which is subject to equitable considerations or which is otherwise in the
discretion of the Court; in particular, orders for specific performance and
injunctions are, in general, discretionary remedies under English law and an
order for specific performance is not available where damages are considered by
the Court to be an adequate alternative remedy;

 

  6.2.3  any obligation imposed on a secured creditor to hold certain moneys
receivable by it on trust pursuant to the Loan Agreement may constitute a charge
which may require to be registered in accordance with the Companies Act 1985 in
order to be effective; no such charge is intended to be so registered;

 

  6.2.4  where any party to the Loan Agreement is vested with a discretion or
may determine a matter in its opinion, that party may be required to exercise
its discretion in good faith, reasonably and for a proper purpose, and to form
its opinion in good faith and on reasonable grounds;

 

  6.2.5  claims may become barred under the Limitation Act 1980 or the Foreign
Limitation Periods Act 1984 or may be or become subject to the defence of
set-off or to counterclaim;

 

  6.2.6  where obligations are to be performed in a jurisdiction outside
England, they may not be enforceable in England to the extent that performance
would be illegal or contrary to public policy under the laws, or contrary to the
exchange control regulations, of the other jurisdiction and an English court may
take into account the law of the place of performance in relation to the manner
of performance and the steps to be taken in the event of defective performance;

 

  6.2.7  it is uncertain whether the parties can agree in advance the governing
law of claims connected with the contract but which are not claims on the
contract, such as a claim in tort;

 

  6.2.8  a Court may stay proceedings if concurrent proceedings are being
brought elsewhere and may decline to accept jurisdiction in certain cases;

 

Opinion of Special English Counsel to COBE

 

11



--------------------------------------------------------------------------------

  6.2.9  the enforcement of the obligations of the parties to the Loan Agreement
may be limited by the provisions of English law applicable to agreements held to
have been frustrated by events happening after their execution;

 

  6.2.10  enforcement of obligations may be invalidated by reason of fraud;

 

  6.2.11  no opinion is given as to available methods of or procedures for
enforcement of security interests under English law;

 

  6.2.12  the effectiveness of any provision of the Loan Agreement which allows
an invalid provision to be severed in order to save the remainder of its
provisions will be determined by the Courts in their discretion; and

 

  6.2.13  any provision of the Loan Agreement stating that a failure or delay on
the part of any party in exercising any right or remedy shall not operate as a
waiver of such right or remedy may not be effective.

 

7. GENERAL

 

Determinations not Final

 

7.1 A determination, designation, calculation or certificate by any party to the
Loan Agreement as to any matter provided for therein might, in certain
circumstances, be held by a Court not to be final, conclusive and binding (if,
for example, it could be shown to have been made arbitrarily or in bad faith)
notwithstanding the provisions of the Loan Agreement.

 

Other Forum Having Competent Jurisdiction

 

7.2 A court has power to stay an action on application by a party to proceedings
if (a) the party applying for the stay establishes that there is some other
forum, having competent jurisdiction, which is more appropriate for the trial of
the action (that is in which the case can be tried more suitably for the
interests of all the parties and the ends of justice), and (b) staying the
action would not be inconsistent with the EC Regulation 44/2001 on Jurisdiction
and the Recognition and Enforcement of Judgments in Civil and Commercial Matters
(which has force of law in the Asset Jurisdiction under the European Communities
Act 1982) or with the Brussels (EC) Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters of 1968 (as amended) or
the Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters of 1988 (which Conventions have the force of law in the
Asset Jurisdiction under the Civil Jurisdiction and Judgments Act 1982 (as
amended).

 

Court judgment could supersede agreements

 

7.3 There is some possibility that a Court would hold that a judgment on a
particular agreement or instrument, whether given in an English Court or
elsewhere, would supersede such agreement or instrument to all intents and
purposes, so that any obligation thereunder which by its terms would survive
such judgment might not be held to do so.

 

Opinion of Special English Counsel to COBE

 

12



--------------------------------------------------------------------------------

Stamp duty undertakings and indemnities

 

7.4 Any undertaking or indemnity in relation to stamp duties may be void under
the provisions of Section 117 of the Stamp Act 1891.

 

Judgments in non-sterling currencies

 

7.5 As a result of recent cases and legislation, that in the event of any
proceedings being brought in a Court in respect of a monetary obligation
expressed to be payable in a currency other than Sterling, a Court would give
judgment expressed as an order to pay such currency or its sterling equivalent
at the time of payment or enforcement of judgment even though in the past the
Courts have considered themselves only able to give a monetary judgment
expressed in sterling. However, with respect to an insolvency event, English law
may require that all claims or debts are converted into Sterling at an exchange
rate determined by the Court at a date related thereto, such as the date the
company went into liquidation (that is, the date of the winding up order or the
date of the resolution to wind up or where the administrator proposes to make a
distribution to creditors pursuant to Chapter 10 part 2 of the Insolvency Rules
1986, the date the company entered into administration).

 

Partial Invalidity

 

7.6 In some circumstances a Court will not give effect to any provision of the
Loan Agreement which provides that, in the event of any invalidity, illegality
or unenforceability of any provision of the Loan Agreement, the remaining
provisions thereof shall not be affected or impaired, particularly if to do so
would not accord with public policy or would require that the Court make a new
contract for the parties.

 

Enforcement by Court of provisions of Reviewed Initial Primary Transaction
Documents

 

  7.7 A Court may refuse to give effect to any provision of the Loan Agreement:

 

  7.7.1  for the payment of expenses in respect of the costs of enforcement
(actual or contemplated) or of unsuccessful litigation brought before a Court or
where the Court has itself made an order for costs; or

 

  7.7.2  which would involve the enforcement of foreign revenue or penal laws;
or

 

  7.7.3  which would be inconsistent with English public policy.

 

Rules and procedures of Courts

 

7.8 Any action brought against any company in the Courts would be subject to the
rules and procedures of the Courts, including the power of a Court, at its
discretion to order a claimant in an action, being a party not ordinarily
resident in some part of the United Kingdom to provide security for costs.

 

Oral amendments to Reviewed Initial Primary Transaction Documents

 

7.9 The parties to the Loan Agreement may be able to amend the Loan Agreement by
oral agreement despite any provision to the contrary.

 

Opinion of Special English Counsel to COBE

 

13



--------------------------------------------------------------------------------

Restrictions on exercise of statutory power

 

7.10 Except as otherwise referred to in this Opinion any provision of the Loan
Agreement which constitutes, or purports to constitute, a restriction on the
exercise of any statutory power by any party to the Loan Agreement or any other
person may be ineffective.

 

Future agreement

 

7.11 To the extent that any matter is expressly to be determined by future
agreement or negotiation in the Loan Agreement, the relevant provision may be
unenforceable or void for uncertainty.

 

Unreasonable or Arbitrary Basis

 

7.12 A determination, designation, calculation or certificate of any party in
relation to any of the Loan Agreement as to any matter provided for therein
might, in certain circumstances, be held by a court not to be final, conclusive
and binding (for example, if it could be shown to have an unreasonable or
arbitrary basis or not to have been reached in good faith) notwithstanding the
provisions of the relevant documents.

 

United Nations Sanctions

 

Obligation, transfer or payment, unenforceable or void

 

7.13 If any party to the Loan Agreement [or any party to any transfer of, or
payment in respect of, a Note] is controlled by or otherwise connected with a
person or is itself resident in, incorporated in or constituted under the laws
of or exercising public functions in a country which is the subject of United
Nations, European Community or UK sanctions implemented or effective in the
United Kingdom under the United Nations Act 1946 or the Emergency Laws
(Re-enactments and Repeals) Act 1964 or the Anti-terrorism, Crime and Security
Act 2001 or under the Treaty establishing the European Community, as amended, or
is otherwise the target of any such sanctions, then the obligations to that
party under the Loan Agreement, or in respect of the relevant transfer or
payment, may be unenforceable or void or otherwise affected.

 

Discretion exercised reasonably

 

7.14 Where any person is vested with a discretion or may determine a matter in
its opinion, English law may require that such discretion is exercised
reasonably or that such opinion is based on reasonable grounds.

 

Disapplication of delays resulting in waiver

 

7.15 Any provision of the Loan Agreement stating that a failure or delay, on the
part of any party to the Loan Agreement, in exercising any right or remedy under
the Loan Agreement shall not operate as a waiver of such right or remedy may not
be effective.

 

Opinion of Special English Counsel to COBE

 

14



--------------------------------------------------------------------------------

EXHIBIT B-3

 

[Form of Opinion of Counsel to the Borrowers]

 

June [        ], 2004

 

Each of the Lenders party to the Credit Agreement referred to below

JPMorgan Chase Bank, as Administrative Agent

270 Park Avenue

New York, New York 10017

 

Ladies and Gentlemen:

 

I am the General Counsel and Secretary of Capital One Financial Corporation
(“COFC”), Capital One Bank (“COB”) and Capital One, F.S.B. (“FSB” and,
collectively with COFC and COB, the “U.S. Borrowers”), and, together with other
attorneys under my supervision, have acted as counsel to the U.S. Borrowers and
Capital One Bank (Europe) plc (“COBE” and, collectively with the U.S. Borrowers,
the “Borrowers”) in connection with (i) the Credit Agreement (the “Credit
Agreement”) dated as of June [    ], 2004 among the Borrowers, the Lenders party
thereto and JPMorgan Chase Bank, as Administrative Agent, providing for loans to
be made by the Lenders to the Borrowers in an aggregate initial principal amount
not exceeding $750,000,000 (or, to the extent specified in the Credit Agreement,
its equivalent in certain foreign currencies and as such amount may be increased
pursuant to Section 2.10 of the Credit Agreement) and (ii) the various other
agreements, instruments and other documents referred to in the next following
paragraph. Capitalized terms used but not defined herein have the respective
meanings given to such terms in the Credit Agreement. This opinion letter is
being delivered pursuant to Section 6.01(e) of the Credit Agreement.

 

In rendering the opinions expressed below, we have examined executed or
conformed counterparts, or copies otherwise identified to our satisfaction of
the following agreements, instruments and other documents, copies of which have
been delivered to you:

 

(a) the Credit Agreement;

 

(b) the Notes; and

 

Opinion of Counsel to the Borrowers

 



--------------------------------------------------------------------------------

(c) such records of the Borrowers and such other documents as we have deemed
necessary or appropriate as a basis for the opinions set forth below.

 

The agreements, instruments and other documents referred to in clauses (a) and
(b) above are collectively referred to as the “Credit Documents.”

 

We have obtained or have been furnished with, and as to factual matters have
relied upon, such certificates, advices and assurances from representatives of
the Borrowers, public officials and others and the representations and
warranties and covenants and agreements of the parties contained in the Credit
Documents as we have deemed necessary or appropriate for the purposes of this
opinion. In connection with the opinions herein, we have assumed the legal
capacity of all natural persons, the authenticity of all items submitted to us
as originals and the conformity with originals of all items submitted to us as
copies. We have also assumed the genuineness of all signatures and the due
execution and delivery pursuant to due authorization of the Credit Documents by,
and the valid and binding nature of such Credit Documents on, the parties
thereto other than the Borrowers.

 

Based on and subject to the foregoing and the other paragraphs hereof, it is my
opinion that:

 

1. COFC is a corporation validly existing and in good standing under the laws of
the State of Delaware. COB is a banking corporation validly existing and in good
standing under the laws of the Commonwealth of Virginia. FSB is a savings bank
validly existing and in good standing under the laws of the United States of
America.

 

2. Each U.S. Borrower has the corporate power to execute and deliver the Credit
Documents to which it is a party and to consummate the transactions set forth
therein. Each U.S. Borrower has, in all material respects, the corporate power
to borrow under the Credit Agreement.

 

3. Each Credit Document has been duly authorized by all necessary corporate
action on the part of each U.S. Borrower which is a party to such Credit
Document.

 

4. The Credit Agreement has been duly executed and delivered by each U.S.
Borrower party thereto.

 

5. Neither the execution and delivery by each U.S. Borrower of the Credit
Documents to which it is a party nor the performance by each U.S. Borrower of
its obligations under the Credit Documents to which it is a party, result in a
breach of the terms of, or constitute a default under the applicable
organizational documents of each U.S. Borrower, each as amended, and do not
result in a material breach of the terms of, or constitute a material default
under (i) any rule, order (known to me), statute or regulation, to the extent
the foregoing relate to Delaware corporate, or other Delaware laws, Virginia
banking, or other Virginia laws or United

 

Opinion of Counsel to the Borrowers

 

2



--------------------------------------------------------------------------------

States federal law, of any Delaware, Virginia or United States court, regulatory
body, or administrative or governmental agency having jurisdiction over each
U.S. Borrower, as applicable, or (ii) the terms of any material indenture or
other material agreement or instrument to which each U.S. Borrower is a party
(and, for purposes of clauses (i) and (ii) of this paragraph 5, a breach or
default is “material” solely if it would materially adversely affect the
validity or enforceability of, or the rights and remedies of the Lenders or the
Administrative Agent under, the Credit Agreement).

 

6. Neither the execution and delivery by COBE of the Credit Documents to which
it is a party nor the performance by COBE of its obligations under the Credit
Documents to which it is a party, result in a material breach of the terms of,
or constitute a material default under (i) any rule, order (known to me),
statute or regulation, to the extent the foregoing relate to Delaware corporate,
or other Delaware laws, Virginia banking, or other Virginia laws or United
States federal law, of any Delaware, Virginia or United States court, regulatory
body, or administrative or governmental agency having jurisdiction over COBE, as
applicable, or (ii) the terms of any material indenture or other material
agreement or instrument to which COBE is a party.

 

7. Except as set forth in Schedule 7.03 to the Credit Agreement, to my knowledge
there are no actions, proceedings or investigations pending or threatened in
writing before any court, governmental or regulatory authority or agency against
or affecting any Borrower or any of its Subsidiaries or any of their respective
Properties, except proceedings that, if adversely determined, would not have a
Material Adverse Effect.

 

Insofar as the foregoing opinions relate to (i) the good standing of COB, they
are based solely on a certificate of good standing dated June [·], 2004 received
from the State Corporation Commission of the Commonwealth of Virginia and
attached hereto as Exhibit A, (ii) the good standing of COFC, they are based
solely on a certificate of good standing dated June [·], 2004 received from the
Secretary of State of the State of Delaware and attached hereto as Exhibit B,
and (iii) the good standing of FSB, they are based solely on a certificate of
corporate existence dated June [·], 2004 received from the Office of Thrift
Supervision, attached hereto as Exhibit C.

 

The foregoing opinions are subject to (i) applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar law affecting
the rights and remedies of creditors generally as may be in effect from time to
time and (ii) general principles of equity, regardless of whether such is
considered in a proceeding at law or in equity. We note that the rights to
indemnity and contribution under the Credit Documents may be limited by United
States federal laws or the public policy underlying such laws.

 

The opinions expressed herein are limited to, and I express no opinion as to any
jurisdiction other than, the laws of the Commonwealth of Virginia, the Delaware
General Corporation Law and the federal law of the United States of America.

 

Opinion of Counsel to the Borrowers

 

3



--------------------------------------------------------------------------------

This opinion letter is delivered to you in connection with the above described
transaction and is solely for your benefit and may not be relied upon or used
by, circulated, quoted or referred to, nor may copies be delivered to, any other
person without my prior written consent. We disclaim any obligation to update
this opinion letter for events occurring or coming to our attention after the
date hereof.

 

Very truly yours,

 

John G. Finneran, Jr.

 

Opinion of Counsel to the Borrowers

 

4



--------------------------------------------------------------------------------

EXHIBIT C

 

[Form of Opinion of Special New York Counsel to JPMorgan]

 

June 29, 2004

 

Each of the Lenders party to the Credit Agreement referred to below

JPMorgan Chase Bank, as Administrative Agent

270 Park Avenue

New York, New York 10017

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to JPMorgan Chase Bank (“JPMorgan”) in
connection with (i) the Credit Agreement dated as of June 29, 2004 (the “Credit
Agreement”) among Capital One Financial Corporation (“COFC”), Capital One Bank
(“COB”), Capital One, F.S.B (“FSB”), Capital One Bank (Europe) plc (“COBE” and,
collectively with COFC, COB and FSB, the “Borrowers”), the Lenders party thereto
and JPMorgan, as Administrative Agent, providing for loans to be made by the
Lenders to the Borrowers in an aggregate principal amount not exceeding
$750,000,000 (or, to the extent specified in the Credit Agreement, its
equivalent in certain foreign currencies and as such amount may be increased
pursuant to Section 2.10 of the Credit Agreement) and (ii) the various other
agreements, instruments and other documents referred to in the next following
paragraph. Capitalized terms used but not defined herein have the respective
meanings given to such terms in the Credit Agreement. This opinion letter is
being delivered pursuant to Section 6.01(f) of the Credit Agreement.

 

In rendering the opinions expressed below, we have examined the following
agreements, instruments and other documents:

 

(a) the Credit Agreement; and

 

(b) such other documents as we have deemed necessary as a basis for the opinions
expressed below.

 

In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with authentic original documents of all documents submitted to us as copies,
and we have assumed that all authorizations, approvals or consents of, and all
filings and registrations with, any governmental or regulatory authority or
agency required for the making and performance by each Borrower of

 

Opinion of Special New York Counsel to JPMorgan

 



--------------------------------------------------------------------------------

the Credit Agreement have been obtained or made and are in effect. When relevant
facts were not independently established, we have relied upon representations
made in or pursuant to the Credit Agreement.

 

In rendering the opinions expressed below, we have assumed, with respect to all
of the documents referred to in this opinion letter, that:

 

(i) such documents have been duly authorized by, have been duly executed and
delivered by, and (except to the extent set forth in the opinions below as to
the Borrowers) constitute legal, valid, binding and enforceable obligations of,
all of the parties to such documents;

 

(ii) all signatories to such documents have been duly authorized; and

 

(iii) all of the parties to such documents are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents.

 

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes, and each of the Notes, when
duly executed and delivered in accordance with the Credit Agreement will
constitute, the legal, valid and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its terms, except as may be
limited by bankruptcy, fraudulent conveyance or transfer, insolvency,
receivership, conservatorship, reorganization, moratorium or other similar laws
relating to or affecting the rights of creditors generally (as such laws would
apply in the event of the insolvency, receivership, conservatorship or
reorganization of, or other similar occurrence with respect to, COB or FSB) and,
in the case of the obligations of COBE, subject to the possible judicial
application of foreign laws or governmental action affecting the rights of
creditors generally except as the enforceability of the Credit Agreement or the
Notes, when duly executed and delivered in accordance with the Credit Agreement,
is subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, (a) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (b) concepts of materiality,
reasonableness, good faith and fair dealing.

 

The foregoing opinions are subject to the following comments and qualifications:

 

(A) The enforceability of Section 11.03 of the Credit Agreement may be limited
by (i) laws rendering unenforceable indemnification contrary to Federal or state
securities laws and the public policy underlying such laws and (ii) laws
limiting the enforceability of provisions exculpating or exempting a party from,
or requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves gross negligence,
recklessness, willful misconduct or unlawful conduct.

 

Opinion of Special New York Counsel to JPMorgan

 

2



--------------------------------------------------------------------------------

(B) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

 

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose, (ii) Section 4.07(c) of
the Credit Agreement, (iii) the second sentence of Section 11.10 of the Credit
Agreement, insofar as such sentence relates to the subject matter jurisdiction
of the United States District Court for the Southern District of New York to
adjudicate any controversy related to any of the Basic Documents, (iv) the
waiver of inconvenient forum set forth in the third sentence of Section 11.10 of
the Credit Agreement with respect to proceedings in the United States District
Court for the Southern District of New York and (v) Section 11.13 of the Credit
Agreement.

 

(D) We wish to point out with reference to obligations stated to be payable in a
currency other than Dollars that (i) a New York statute provides that a judgment
rendered by a court of the State of New York in respect of an obligation
denominated in such other currency would be rendered in such other currency and
would be converted into Dollars at the rate of exchange prevailing on the date
of entry of the judgment and (ii) a judgment rendered by a Federal court sitting
in the State of New York in respect of an obligation denominated in such other
currency may be expressed in Dollars, but we express no opinion as to the rate
of exchange such Federal court would apply.

 

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the laws of any other jurisdiction.

 

At the request of our client, this opinion letter is, pursuant to Section
6.01(f) of the Credit Agreement, provided to you by us in our capacity as
special New York counsel to JPMorgan and may not be relied upon by any Person
for any purpose other than in connection with the transactions contemplated by
the Credit Agreement without, in each instance, our prior written consent.

 

Very truly yours,

 

WFC/WJM

 

Opinion of Special New York Counsel to JPMorgan

 

3



--------------------------------------------------------------------------------

EXHIBIT D

 

[Form of Notice of Borrowing of Syndicated Loans]

 

[Date]

 

To:

  

JPMorgan Chase Bank,
as Administrative Agent

From:

  

[Name of Borrower]

Re:

  

Notice of Borrowing

 

Pursuant to Section 2.02 of the Credit Agreement dated as of June 29, 2004 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”) among Capital One Financial Corporation, Capital One Bank, Capital
One, F.S.B., Capital One Bank (Europe) plc, the lenders party thereto and
JPMorgan Chase Bank, as Administrative Agent, the undersigned Borrower hereby
gives notice of a borrowing of Syndicated Loans described below:

 

Name of Borrower:

  

____________________

Aggregate Principal

Amount of Loans to be borrowed:

  

____________________

Currency of Loans to be borrowed:

  

____________________

Type of Loans to be borrowed:

  

____________________

Business Day of borrowing:

  

____________________

Interest Period to be applicable:

  

____________________1

 

This notice of borrowing constitutes a certification by the undersigned Borrower
to the effect set forth in Section 6.02(c) of the Credit Agreement, both as of
the date of this notice of borrowing and, unless the undersigned notifies the
Administrative Agent prior to the date of such borrowing, as of the date of such
borrowing.

 

If the undersigned Borrower is FSB or COBE, then COB has signed this notice of
borrowing on the line provided below.

--------------------------------------------------------------------------------

1/ No Loan may be made to FSB or COBE with an Interest Period in excess of six
months.

 

Notice of Borrowing

 



--------------------------------------------------------------------------------

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

[NAME OF BORROWER]

By        

Title:

 

 

[COB hereby confirms its obligations under

Section 2.11 of the Credit Agreement

after giving effect to the borrowing

of Loans by [FSB] [COBE] requested in this notice of borrowing:

CAPITAL ONE BANK

By        

Title:]2

--------------------------------------------------------------------------------

2/ Insert if FSB or COBE is the Borrower.

 

Notice of Borrowing

 

2



--------------------------------------------------------------------------------

EXHIBIT E

 

[Form of Money Market Quote Request]

 

[Date]

 

To:

  

JPMorgan Chase Bank,
as Administrative Agent

From:

  

[Name of Borrower]

Re:

  

Money Market Quote Request

 

Pursuant to Section 2.03 of the Credit Agreement dated as of June 29, 2004 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”) among Capital One Financial Corporation, Capital One Bank, Capital
One, F.S.B., Capital One Bank (Europe) plc, the lenders party thereto and
JPMorgan Chase Bank, as Administrative Agent, we hereby give notice that we
request Money Market Quotes from the Lenders for the following proposed Money
Market Borrowing(s):

 

Borrowing

Date

--------------------------------------------------------------------------------

 

Quotation Date[1]

--------------------------------------------------------------------------------

 

Amount [2]

--------------------------------------------------------------------------------

  

Type and

Currency[3]

--------------------------------------------------------------------------------

   Interest Period[4]


--------------------------------------------------------------------------------

                   

 

If the undersigned Borrower is FSB or COBE, then COB has signed this Money
Market Quote Request on the line provided below.

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

[NAME OF BORROWER]

By        

Title:

--------------------------------------------------------------------------------

* All numbered footnotes appear on the last page of this Exhibit.

 

Money Market Quote Request

 



--------------------------------------------------------------------------------

[COB hereby confirms its obligations under

Section 2.11 of the Credit Agreement

after giving effect to the borrowing

of Loans by [FSB] [COBE] requested in this

Money Market Quote Request:

 

CAPITAL ONE BANK

By        

Title:]3

--------------------------------------------------------------------------------

[1] In the case of Set Rate Loans to be denominated in Dollars, for use if a Set
Rate in a Set Rate Auction is requested to be submitted before the Borrowing
Date.

 

[2] Each amount must be an integral multiple of $1,000,000 and at least
$5,000,000 (or, in the case of a Borrowing of Money Market Loans denominated in
an Alternative Currency, the Foreign Currency Equivalent thereof (rounded to the
nearest 1,000 units of such Alternative Currency)).

 

[3] Insert either “LIBO Margin” (in the case of LIBOR Market Loans) or “Set
Rate” (in the case of Set Rate Loans).

 

[4] One, two, three or six months, in the case of a LIBOR Market Loan or, in the
case of a Set Rate Loan, a period of not less than seven days after the making
of such Set Rate Loan and ending on a Business Day. No Loan may be made to FSB
or COBE with an Interest Period in excess of six months.

--------------------------------------------------------------------------------

3/ Insert if FSB or COBE is the Borrower.

 

Money Market Quote Request

 

2



--------------------------------------------------------------------------------

EXHIBIT F

 

[Form of Money Market Quote]

 

To:   

JPMorgan Chase Bank,
as Administrative Agent

Attention:    Loan & Agency Services Re:   

Money Market Quote to

[Name of Borrower] (the “Borrower”)

 

This Money Market Quote is given in accordance with Section 2.03(c) of the
Credit Agreement dated as of June 29, 2004 (as modified and supplemented and in
effect from time to time, the “Credit Agreement”) among Capital One Financial
Corporation, Capital One Bank, Capital One, F.S.B., Capital One Bank (Europe)
plc, the lenders party thereto and JPMorgan Chase Bank, as Administrative Agent.
Terms defined in the Credit Agreement are used herein as defined therein.

 

In response to the Borrower’s invitation dated                 ,             ,
we hereby make the following Money Market Quote(s) on the following terms:

 

1. Quoting Lender:

 

2. Person to contact at Quoting Lender:

 

3. We hereby offer to make Money Market Loan(s) in the following principal
amount[s], for the following Interest Period(s) and at the following rate(s):

 

Borrowing

Date

--------------------------------------------------------------------------------

 

Quotation

Date[1]

--------------------------------------------------------------------------------

 

Amount [2]

--------------------------------------------------------------------------------

  

Type and

Currency[3]

--------------------------------------------------------------------------------

  

Interest

Period[4]

--------------------------------------------------------------------------------

   Rate[5]


--------------------------------------------------------------------------------

                        

 

provided that the Borrower may not accept offers that would result in the
undersigned making Money Market Loans pursuant hereto in excess of
$                 in the aggregate (the “Money Market Loan Limit”).

--------------------------------------------------------------------------------

* All numbered footnotes appear on the last page of this Exhibit.

 

Money Market Quote

 



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate[s] us to make the Money Market Loan(s) for which any
offer(s) (is/are) accepted, in whole or in part (subject to the third sentence
of Section 2.03(e) of the Credit Agreement and any Money Market Loan Limit
specified above).

 

Very truly yours,

[NAME OF LENDER]

By        

Authorized Officer

 

Dated:                 ,       

--------------------------------------------------------------------------------

[1] As specified in the related Money Market Quote Request.

 

[2] The principal amount bid for each Interest Period may not exceed the
principal amount requested. Bids must be made for an integral multiple of
$1,000,000 and at least $5,000,000 (or, in the case of a Borrowing of Money
Market Loans denominated in an Alternative Currency, the Foreign Currency
Equivalent thereof (rounded to the nearest 1,000 units of such Alternative
Currency)).

 

[3] Indicate “LIBO Margin” (in the case of LIBOR Market Loans) or “Set Rate” (in
the case of Set Rate Loans).

 

[4] One, two, three or six months, in the case of a LIBOR Market Loan or, in the
case of a Set Rate Loan, a period of not less than seven days after the making
of such Set Rate Loan and ending on a Business Day, as specified in the related
Money Market Quote Request. No Loan may be made to FSB or COBE with an Interest
Period in excess of six months.

 

[5] For a LIBOR Market Loan, specify margin over or under the Eurocurrency Rate
determined for the applicable Interest Period. Specify percentage (rounded to
the nearest 1/10,000 of 1%) and specify whether “PLUS” or “MINUS”. For a Set
Rate Loan, specify rate of interest per annum (rounded to the nearest 1/10,000
of 1%).

 

Money Market Quote

 

2



--------------------------------------------------------------------------------

EXHIBIT G

 

[Form of Confidentiality Agreement]

 

CONFIDENTIALITY AGREEMENT

 

[Date]

 

[Insert Name and

  Address of Prospective

  Participant or Assignee]

 

  Re: Credit Agreement dated as of June 29, 2004 (as modified and supplemented
and in effect from time to time, the “Credit Agreement”) among Capital One
Financial Corporation, Capital One Bank, Capital One, F.S.B., Capital One Bank
(Europe) plc, the lenders party thereto and JPMorgan Chase Bank, as
Administrative Agent.

 

Ladies and Gentlemen:

 

As a Lender party to the Credit Agreement, we have agreed with the Borrowers
pursuant to Section 11.12 of the Credit Agreement to keep confidential, except
as otherwise provided therein, all non-public information delivered to us
pursuant to the Credit Agreement.

 

As provided in said Section 11.12, we are permitted to provide you, as a
prospective [holder of a participation in the Loans (as defined in the Credit
Agreement)] [assignee Lender], with certain of such non-public information
subject to the execution and delivery by you, prior to receiving such non-public
information, of a Confidentiality Agreement in this form. Such information will
not be made available to you until your execution and return to us of this
Confidentiality Agreement.

 

Accordingly, in consideration of the foregoing, you agree (on behalf of yourself
and each of your affiliates, directors, officers, employees and representatives
and for the benefit of us and the Borrowers) that (A) such information will not
be used by you except in connection with the proposed
[participation][assignment] mentioned above and (B) you shall keep such
information confidential, provided that (x) nothing herein shall limit the
disclosure of any such information (i) after such information shall have become
public (other than through a violation of Section 11.12 of the Credit
Agreement), (ii) to the extent required by statute, rule, regulation or judicial
process, (iii) to your counsel or to counsel for any of the Lenders or the
Administrative Agent, (iv) to bank examiners (or any other regulatory authority
having jurisdiction over any Lender or the Administrative Agent), or to auditors
or accountants, (v) to the Administrative

 

Confidentiality Agreement

 



--------------------------------------------------------------------------------

Agent or any other Lender, (vi) in connection with the enforcement of rights or
remedies under the Credit Agreement, (vii) to a subsidiary or affiliate of yours
as provided in Section 11.12(a) of the Credit Agreement or (viii) to any
assignee or participant (or prospective assignee or participant) so long as such
assignee or participant (or prospective assignee or participant) first executes
and delivers to you a Confidentiality Agreement substantially in the form hereof
and (y) in no event shall you be obligated to return any materials furnished to
you pursuant to this Confidentiality Agreement.

 

If you are a prospective assignee, your obligations under this Confidentiality
Agreement shall be superseded by Section 11.12 of the Credit Agreement on the
date upon which you become a Lender under the Credit Agreement pursuant to
Section 2.12, 5.07 or 11.06(b) thereof. This Confidentiality Agreement shall be
governed by, and construed in accordance with, the law of the State of New York
without reference to choice of law doctrine.

 

Please indicate your agreement to the foregoing by signing as provided below the
enclosed copy of this Confidentiality Agreement and returning the same to us.

 

Very truly yours,

[INSERT NAME OF LENDER]

By

       

Title:

 

The foregoing is agreed to

as of the date of this letter:

 

[INSERT NAME OF PROSPECTIVE PARTICIPANT OR ASSIGNEE]

By        

Title:

 

Confidentiality Agreement

 

2



--------------------------------------------------------------------------------

EXHIBIT H

 

[Form of Assignment and Assumption]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:          2.   Assignee:         

 

Assignment and Assumption

 



--------------------------------------------------------------------------------

        [and is an Affiliate/Approved Fund of [identify Lender]4]     3.  
Borrower:   _____________________________________________     4.  
Administrative Agent:   JPMorgan Chase Bank, as the administrative agent under
the Credit Agreement     5.   Credit Agreement:   The $750,000,000 Credit
Agreement dated as of June 29, 2004 among Capital One Financial Corporation,
Capital One Bank, Capital One, F.S.B., Capital One Bank (Europe) plc, the
Lenders parties thereto and JPMorgan Chase Bank, as Administrative Agent     6.
  Assigned Interest:        

 

Facility Assigned

--------------------------------------------------------------------------------

  

Aggregate Amount of
Commitment/Loans for

all Lenders

--------------------------------------------------------------------------------

   Amount of
Commitment/Loans
Assigned


--------------------------------------------------------------------------------

  

Percentage Assigned of

Commitment/Loans5

--------------------------------------------------------------------------------

     $      $      %      $      $      %      $      $      %

 

Effective Date (herein, the “Effective Date”):                              ,
20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

--------------------------------------------------------------------------------

4 Select as applicable.

 

5 forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder.

 

Assignment and Assumption

 

- 2 -



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:        

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:        

Title:

 

Assignment and Assumption

 

- 3 -



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

 

JPMORGAN CHASE BANK, as
Administrative Agent

By        

Title:

 

[Consented to:]7

 

CAPITAL ONE FINANCIAL CORPORATION By        

Title:

CAPITAL ONE BANK By        

Title:

--------------------------------------------------------------------------------

6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

7 To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.

 

Assignment and Assumption

 

- 4 -



--------------------------------------------------------------------------------

CAPITAL ONE, F.S.B. By        

Title:

CAPITAL ONE BANK (EUROPE) PLC By        

Title:

 

Assignment and Assumption

 

- 5 -



--------------------------------------------------------------------------------

ANNEX 1

 

$750,000,000 CREDIT AGREEMENT DATED AS OF JUNE 29, 2004

 

AMONG CAPITAL ONE FINANCIAL CORPORATION, CAPITAL ONE BANK, CAPITAL

ONE, F.S.B., CAPITAL ONE BANK (EUROPE) PLC, CERTAIN LENDERS PARTY

THERETO AND JPMORGAN CHASE BANK, AS ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Basic Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Basic
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Basic Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
its respective obligations under any Basic Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is not a U.S. Person,
attached to this Assignment and Assumption is any documentation required

 

Assignment and Assumption



--------------------------------------------------------------------------------

to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Basic Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Basic Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Assignment and Assumption

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT I

 

[Form of Commitment Increase Letter]

 

COMMITMENT INCREASE LETTER

 

[Date]

 

Capital One Bank

Capital One, F.S.B.

Capital One Financial Corporation

Capital One Bank (Europe) plc

1680 Capital One Dr.

McClean, VA 22101-2980

 

JPMorgan Chase Bank,

    as Administrative Agent

Loan & Agency Services

1111 Fanin, 10th Floor

Houston, TX 77002

Attention: Mr. Jeremy M. Jones

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of June 29, 2004 (as modified
and supplemented and in effect from time to time, the “Credit Agreement”) among
Capital One Financial Corporation, Capital One Bank, Capital One, F.S.B.,
Capital One Bank (Europe) plc, the lenders party thereto and JPMorgan Chase
Bank, as Administrative Agent. Terms used but not defined herein have the
respective meanings given to such terms in the Credit Agreement.

 

This Commitment Increase Letter is delivered pursuant to Section 2.10 of the
Credit Agreement.

 

If, prior to the execution and delivery of this Commitment Increase Letter, the
undersigned is a Lender already party to the Credit Agreement, then the
undersigned hereby

 

Commitment Increase Letter

 

133



--------------------------------------------------------------------------------

agrees that, effective as of the Commitment Increase Date set forth below, the
Commitment of such Lender set forth below is increased by an amount equal to the
“Commitment Increase Amount” set forth below.

 

If, prior to the execution and delivery of this Commitment Increase Letter, the
undersigned is not a Lender already party to the Credit Agreement, then the
undersigned hereby agrees that, effective as of the Commitment Increase Date set
forth below, the undersigned shall have a Commitment in an amount equal to the
“Commitment Increase Amount” set forth below.

 

Commitment Increase Date:

                           ,             

Commitment Increase Amount:

   $                                     

 

The undersigned agrees with the Borrowers and the Administrative Agent that the
undersigned will, from and after the Commitment Increase Date, be a “Lender”
under the Credit Agreement (if not already a “Lender” thereunder) and perform
all of the obligations of the undersigned as a “Lender” under the Credit
Agreement in respect of the Commitment Increase Amount (together with, if
already a “Lender” under the Credit Agreement, the Commitment of the Lender in
effect immediately prior to the execution and delivery of this Commitment
Increase Letter).

 

This Commitment Increase Letter shall be governed by and construed in accordance
with the law of the State of New York without reference to choice of law
doctrine.

 

Very truly yours,

[INSERT NAME OF LENDER]

By        

Title:

 

Agreed:

CAPITAL ONE FINANCIAL CORPORATION

By

       

Title:

 

Commitment Increase Letter

 

- 2 -



--------------------------------------------------------------------------------

CAPITAL ONE BANK

By

       

Title:

CAPITAL ONE, F.S.B.

By

       

Title:

CAPITAL ONE BANK (EUROPE) PLC

By

       

Title:

JPMORGAN CHASE BANK,

as Administrative Agent

By

       

Title:

 

Commitment Increase Letter

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT J

 

[Form of Drawing Certificate]

 

DRAWING CERTIFICATE

 

Capital One Bank                   

 

Ladies and Gentlemen:

 

Reference is made to the Undertaking entered into by Capital One Bank (“COB”)
pursuant to Section 2.11 of the Credit Agreement dated as of June 29, 2004 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”) among Capital One Financial Corporation, Capital One Bank, Capital
One, F.S.B. (“FSB”), Capital One Bank (Europe) plc (“COBE”), the lenders party
thereto and the Administrative Agent party thereto. Terms used but not defined
herein have the respective meanings given to such terms in the Credit Agreement.

 

The undersigned, a duly authorized representative of the Administrative Agent
(the “Administrative Agent”), hereby certifies that:

 

1. The Administrative Agent is the beneficiary of the Undertaking.

 

2. The Administrative Agent hereby requests payment in an amount equal to the
amount of the draft accompanying this Certificate (the “Draft”), which amount is
not greater than the aggregate amount due and payable by [FSB] [COBE] on the
date of this Certificate in respect of the principal of or interest on the Loans
made by the Lenders to, and the Notes held by each Lender of, [FSB] [COBE] or
any other amount owing by [FSB] [COBE] to any Lender or the Administrative Agent
under the Credit Agreement or any of the Notes.

 

3. The amount represented by the Draft has not been paid by [FSB] [COBE] and has
not been the subject of and paid pursuant to a prior drawing by the
Administrative Agent under the Undertaking.

 

4. The date of the Draft is the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on [insert
date of draft accompanying this Certificate].

 

[NAME OF ADMINISTRATIVE AGENT],

as Administrative Agent

By        

Authorized Representative

 

Drawing Certificate

 